--------------------------------------------------------------------------------



EXECUTION COPY


REVOLVING CREDIT AND TERM LOAN AGREEMENT

Dated as of July 16, 2004

among

ATLAS PIPELINE PARTNERS, L.P.,
as Borrower

ATLAS PIPELINE NEW YORK, LLC
ATLAS PIPELINE OHIO, LLC
ATLAS PIPELINE PENNSYLVANIA, LLC
ATLAS PIPELINE OPERATING PARTNERSHIP, L.P.
SPECTRUM FIELD SERVICES LLC,
as Guarantors

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Bank

and

THE LENDERS SIGNATORY HERETO

KEYBANK NATIONAL ASSOCIATION,
Syndication Agent

BANK OF OKLAHOMA N.A.
WELLS FARGO BANK, N.A.
FLEET NATIONAL BANK,
Co-Documentation Agents

WACHOVIA CAPITAL MARKETS, LLC and KEYBANC CAPITAL MARKETS,
Joint Lead Arrangers

--------------------------------------------------------------------------------




TABLE OF CONTENTS


  Page ARTICLE I Definitions and Accounting Matters 1        Section 1.01
  Terms Defined Above 1      Section 1.02   Certain Defined Terms 2      Section
1.03   Accounting Terms and Determinations 18   ARTICLE II Commitments 19  
     Section 2.01   Loans and Letters of Credit 19      Section 2.02
  Borrowings, Continuations and Conversions, Letters of Credit 20      Section
2.03   Changes of Commitments 21      Section 2.04   Fees 21      Section 2.05
  vSeveral Obligations 22      Section 2.06   Notes 22      Section 2.07
  Prepayments 23      Section 2.08   Assumption of Risks 23      Section 2.09
  Obligation to Reimburse and to Prepay 24      Section 2.10   Lending Offices
26      Section 2.11   Increase in Revolver Facility 26   ARTICLE III Payments
of Principal and Interest 27        Section 3.01   Repayment of Loans 27
     Section 3.02   Interest 27   ARTICLE IV Payments; Pro Rata Treatment;
Computations; Etc. 28        Section 4.01   Payments 28      Section 4.02   Pro
Rata Treatment 28      Section 4.03   Computations. 29      Section 4.04
  Non-receipt of Funds by the Administrative Agent 29      Section 4.05
  Set-off, Sharing of Payments, Etc. 29      Section 4.06   Taxes 30   ARTICLE V
Capital Adequacy 33        Section 5.01   Additional Costs 32      Section 5.02
  Limitation on LIBOR Loans 34      Section 5.03   Illegality 34      Section
5.04   Base Rate Loans Pursuant to Sections 5.01, 5.02 and 5.03 34      Section
5.05   Compensation 35   ARTICLE VI Conditions Precedent 35        Section 6.01
  Initial Funding 35      Section 6.02   Initial and Subsequent Loans and
Letters of Credit 38

i

--------------------------------------------------------------------------------




     Section 6.03   Conditions Precedent to Increase of Revolver Facility 38
     Section 6.04   Conditions Precedent for the Benefit of Lender 38
     Section 6.05   No Waiver 38   ARTICLE VII Representations and Warranties 38
       Section 7.01   Corporate Existence 38      Section 7.02   Financial
Condition 38      Section 7.03   Litigation 39      Section 7.04   No Breach 39
     Section 7.05   Authority 39      Section 7.06   Approvals. 39      Section
7.07   Use of Loans 39      Section 7.08   ERISA 40      Section 7.09   Taxes 41
     Section 7.10   Titles, etc 41      Section 7.11   No Material Misstatements
41      Section 7.12   Investment Company Act 42      Section 7.13   Public
Utility Holding Company Act 42      Section 7.14   Operation of the Pipeline 42
     Section 7.15   Capitalization of General Partner and Subsidiaries 42
     Section 7.16   Location of Business and Offices 42      Section 7.17
  Defaults under Material Agreements 42      Section 7.18   Environmental
Matters 42      Section 7.19   Compliance with Laws 43      Section 7.20
  Insurance 44      Section 7.21   Hedging Agreements 44      Section 7.22
  Restriction on Liens 44      Section 7.23   Material Agreements 44
     Section 7.24   Imbalances 44      Section 7.25   Relationship of Obligors
45      Section 7.26   Solvency 45   ARTICLE VIII Affirmative Covenants 45  
     Section 8.01   Reporting Requirements 45      Section 8.02   Litigation 47
     Section 8.03   Maintenance, Etc. 47      Section 8.04   Environmental
Matters 48      Section 8.05   Further Assurances 49      Section 8.06
  Performance of Obligations 49      Section 8.07   Reserve Reports 49
     Section 8.08   Title Curative 49      Section 8.09   Additional Collateral
49      Section 8.10   Corporate Identity 51      Section 8.11   ERISA
Information and Compliance 51      Section 8.12   Material Agreements 52
     Section 8.13   Guaranties 52      Section 8.14   Proceeds of Equity
Offerings 52

ii

--------------------------------------------------------------------------------




ARTICLE IX Negative Covenants 52        Section 9.01   Debt 52      Section 9.02
  Liens 53      Section 9.03   Investments, Loans and Advances 54      Section
9.04   Dividends, Distributions and Redemptions 55      Section 9.05   Sales and
Leasebacks 55      Section 9.06   Nature of Business 55      Section 9.07
  Hedging Agreements 55      Section 9.08   Limitation on Leases 56      Section
9.09   Mergers, Etc. 56      Section 9.10   Proceeds of Notes and Letters of
Credit 56      Section 9.11   ERISA Compliance 57      Section 9.12   Sale or
Discount of Receivables 57      Section 9.13   Sale or Discount of Receivables
57      Section 9.14   Consolidated Funded Debt to Consolidated EBITDA 57
     Section 9.15   Disposition of Pipeline Properties 57      Section 9.16
  Environmental Matters 57      Section 9.17   Transactions with Affiliates 57
     Section 9.18   Subsidiaries 58      Section 9.19   Negative Pledge
Agreements 58      Section 9.20   Imbalances or Other Prepayments 58
     Section 9.21   Amendments to Material Agreements 58      Section 9.22
  Accounting Changes 58   ARTICLE X Events of Default; Remedies 58  
     Section 10.01   Events of Default 58      Section 10.02   Remedies 60
     Section 10.03   Gathering Fees; Distributions 61   ARTICLE XI The
Administrative Agent 62        Section 11.01   Appointment, Powers and
Immunities 62      Section 11.02   Reliance by Administrative Agent 62
     Section 11.03   Defaults 62      Section 11.04   Rights as a Lender 63
     Section 11.05   Indemnification 63      Section 11.06   Non-Reliance on
Administrative Agent and other Lenders 63      Section 11.07   Action by
Administrative Agent 64      Section 11.08   Resignation or Removal of
Administrative Agent 64      Section 11.09   No Other Duties 64      Section
11.10   Collateral and Guaranty Matters 64   ARTICLE XII Miscellaneous 65  
     Section 12.01   Waiver 65      Section 12.02   Notices 65      Section
12.03   Payment of Expenses, Indemnities, etc. 65      Section 12.04
  Amendments, Etc. 67      Section 12.05   Successors and Assigns 69

iii

--------------------------------------------------------------------------------




     Section 12.06   Assignments and Participations 69      Section 12.07
  Invalidity 71      Section 12.08   Counterparts 71      Section 12.09
  References, Use of Word "Including" 71      Section 12.10   Survival 72
     Section 12.11   Captions 72      Section 12.12   NO ORAL AGREEMENTS 72
     Section 12.13   GOVERNING LAW, SUBMISSION TO JURISDICTION 72      Section
12.14  USA PATRIOT Act Notice 73      Section 12.15   Interest 73      Section
12.16   Confidentiality 74      Section 12.17   Restatement of Existing Credit
Agreement 75    

Annex I   List of Percentage Shares, Maximum Revolver Amounts, and Maximum Term
LoanAmounts    

Exhibits   Exhibit A-1 Form of Revolver Note Exhibit A-2 Form of Term Loan Note
Exhibit B Form of Borrowing, Continuation and Conversion Request Exhibit C Form
of Compliance Certificate Exhibit D Security Instruments Exhibit E Form of
Assignment and Assumption Exhibit F Form of Consent to Assignment Exhibit G Form
of Guaranty

Schedules   Schedule 6.01 FPost-Closing Requirements Schedule 7.03 Litigation
Schedule 7.09 Tax Obligations Schedule 7.15 Subsidiary Interests Schedule 7.20
Insurance Schedule 7.21 Hedging Agreements Schedule 7.23 Material Agreements
Schedule 7.24 Imbalances Schedule 9.01 Debt

iv

--------------------------------------------------------------------------------



        THIS REVOLVING CREDIT AND TERM LOAN AGREEMENT dated as of July 16, 2004,
among ATLAS PIPELINE PARTNERS, L.P., a Delaware limited partnership (the
“Borrower”); ATLAS PIPELINE NEW YORK, LLC, a Pennsylvania limited liability
company (“APL New York”); ATLAS PIPELINE OHIO, LLC, a Pennsylvania limited
liability company (“APL Ohio”); ATLAS PIPELINE PENNSYLVANIA, LLC, a Pennsylvania
limited liability company (“APL Pennsylvania”); ATLAS PIPELINE OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“APL Operating”); and
SPECTRUM FIELD SERVICES LLC, a Delaware limited liability company (“Spectrum”;
Spectrum, APL New York, APL Ohio, APL Pennsylvania and APL Operating are
collectively referred to herein as the “Initial Guarantors,” and the Borrower
and the Guarantors are collectively referred to herein as the “Initial
Obligors”); each of the lenders that is a signatory hereto or which becomes a
signatory hereto as provided in Section 12.06 (individually, together with its
successors and assigns, a “Lender,” and collectively, the “Lenders”); WACHOVIA
BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as issuing bank (in such
capacity, together with its successors in such capacity, the “Issuing Bank”).


R E C I T A L S

    A.        WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent,
issuing bank and a lender, the Borrower, the guarantors named therein and the
lenders parties thereto (collectively, the “Existing Lenders”) are parties to
that certain Credit Agreement dated as of December 27, 2002, as amended by that
certain First Amendment to Credit Agreement dated as of January 31, 2003, Second
Amendment to Credit Agreement dated as of March 28, 2003, Third Amendment to
Credit Agreement dated as of September 15, 2003, and Fourth Amendment to Credit
Agreement dated as of March 12, 2004 (as amended prior to the date hereof, the
“Existing Credit Agreement”), pursuant to which the Existing Lenders agreed to
make loans and extend credit to the Borrower, as evidenced by promissory notes
of the Borrower in favor of the Existing Lenders issued pursuant to the Existing
Credit Agreement (which promissory notes and other indebtedness, obligations and
liabilities under the Existing Credit Agreement are collectively referred to
herein as the “Existing Debt”).

    B.        The Borrower has requested that the Administrative Agent and the
Lenders amend and restate the Existing Credit Agreement and provide certain
loans to and extensions of credit on behalf of the Borrower.

    C.        The Administrative Agent and the Lenders have agreed to amend and
restate the Existing Credit Agreement and make loans and extend credit to the
Borrower, subject to the terms and conditions of this Agreement.

        NOW, THEREFORE, in consideration of the premises, the mutual covenants
and agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree to amend and
restate the Existing Credit Agreement as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

        Section 1.01 Terms Defined Above. As used in this Agreement, the terms
“Administrative Agent,”“APL New York,” “APL Ohio,” “APL Pennsylvania,” “APL
Operating,” “Spectrum,” “Borrower,” “Initial Guarantors,” “Issuing Bank,”
“Lender,” “Lenders,”“Initial Obligors,” “Existing Credit Agreement,” “Existing
Debt,” and “Existing Lenders” shall have the meanings indicated above.

1

--------------------------------------------------------------------------------



        Section 1.02 Certain Defined Terms. As used herein, the following terms
shall have the following meanings (all terms defined in this Article I or in
other provisions of this Agreement in the singular to have equivalent meanings
when used in the plural, and vice versa):

        Additional Costs shall have the meaning assigned such term in Section
5.01(a).

        Adjusted LIBOR shall mean, with respect to any LIBOR Loan, a rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by
the Administrative Agent to be equal to the quotient of (i) LIBOR for such Loan
for the Interest Period for such Loan divided by (ii) 1 minus the Reserve
Requirement for such Loan for such Interest Period.

        Administrative Questionnaire means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

        Affected Loans shall have the meaning assigned such term in Section
5.04.

        Affiliate of any Person shall mean (i) any Person directly or indirectly
controlled by, controlling or under common control with such first Person, (ii)
any director or officer of such first Person or of any Person referred to in
clause (i) above and (iii) if any Person in clause (i) above is an individual,
any member of the immediate family (including parents, spouse and children) of
such individual and any trust whose principal beneficiary is such individual or
one or more members of such immediate family and any Person who is controlled by
any such member or trust. For purposes of this definition, any Person which owns
directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
10% or more of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to
“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) such corporation or other Person.

        Agreement shall mean this Revolving Credit and Term Loan Agreement, as
the same may from time to time be further renewed, extended, amended, restated
or supplemented.

        Aggregate Maximum Revolver Amount at any time shall equal the sum of the
Maximum Revolver Amounts of the Revolver Lenders ($35,000,000), as the same may
be increased pursuant to Section 2.11 or reduced pursuant to Section 2.03(a).

        Amortization Payment has the meaning set forth in Section 3.01(a)(ii).

        APL Operating Partnership Purchase Agreements means, collectively, the
commitment letters dated as of June 10, 2004, between APL Operating and each of
RAI and Atlas, providing for the acquisition by RAI and Atlas of preferred
partnership interests in APL Operating.

        Appalachian Basin shall mean the states of New York, Ohio, West
Virginia, Kentucky and Tennessee, and the Commonwealths of Pennsylvania and
Virginia.

        Applicable Lending Office shall mean, for each Lender and for each Type
of Loan, the lending office of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan on the signature pages hereof or such other
offices of such Lender (or of an Affiliate of such Lender) as such Lender may
from time to time specify to the Administrative Agent and the Borrower as the
office by which its Loans of such Type are to be made and maintained.

2

--------------------------------------------------------------------------------



from time to time specify to the Administrative Agent and the Borrower as the
office by which its Loans of such Type are to be made and maintained.

        Applicable Margin shall mean with respect to Revolver Loans and the Term
Loan, the applicable per annum percentage set forth at the appropriate
intersection in the table shown below, based on the Leverage Ratio as in effect
from time to time:


  Applicable Margin

--------------------------------------------------------------------------------

  Revolver

--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

Leverage Ratio

--------------------------------------------------------------------------------

LIBOR Loans
L/C Fees

--------------------------------------------------------------------------------

Base Rate
Loans

--------------------------------------------------------------------------------

LIBOR
Loans

--------------------------------------------------------------------------------

Base
Rate
Loans

--------------------------------------------------------------------------------

                      Less than or equal to 2.50 to 1.00,   2 .00% 1 .00% 2 .75%
1 .75%   Greater than 2.50 to 1.00,   2 .25% 1 .25% 3 .00% 2 .00% but less than
or equal to 3.00 to 1.00    Greater than 3.00 to 1.00,  2 .75% 1 .75% 3 .50% 2
.50% but less than or equal to 3.50 to 1.00    Greater than 3.50 to 1.00  3 .25%
2 .25% 4 .00% 3 .00%

Each change in the Applicable Margin resulting from a change in the Leverage
Ratio shall take effect on the day such change in the Leverage Ratio occurs.

        Approved Fund means any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

        Assignment and Assumption means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

        Assignment of Notes and Liens means the Assignment of Notes and Liens
dated of even date herewith, executed by the administrative agent under the Bank
Credit Facility (as defined in the Spectrum Securities Purchase Agreement), in
favor of the Administrative Agent, for the benefit of the Lenders.

        Atlas shall mean Atlas America, Inc., a Delaware corporation, and
successor in interest to Atlas America, Inc., a Pennsylvania corporation.

        Atlas America Credit Agreement means that certain Credit Agreement dated
as of March 12, 2004, between Atlas, as borrower, Wachovia Bank, National
Association, as administrative agent, certain guarantors named therein, and the
financial institutions party thereto, as the same may be renewed, extended,
amended or restated from time to time.

        Atlas Direct Subsidiaries shall mean AIC, INC., a Delaware corporation;
ATLAS AMERICA, INC., a Pennsylvania corporation; ATLAS ENERGY CORPORATION, an
Ohio corporation; ATLAS ENERGY GROUP, INC., an Ohio Corporation; ATLAS ENERGY
HOLDINGS, INC., a Delaware corporation, ATLAS NOBLE CORP., a Delaware
corporation; ATLAS RESOURCES, INC., a

3

--------------------------------------------------------------------------------



a Pennsylvania corporation; ATLAS AMERICA MIDCONTINENT, INC., a Pennsylvania
coporation;REI; General Partner; and Viking.

        Availability means, at any time, (i) the Revolver Lenders’ aggregate
Revolver Commitments, minus (ii) the sum of (a) the Effective Amount of all
outstanding Revolver Loans and (b) the Effective Amount of all LC Exposure.

        Base Rate shall mean, with respect to any Base Rate Loan, for any day, a
rate per annum equal to the higher of (i) the Federal Funds Rate for any such
day plus 1/2 of 1% or (ii) the Prime Rate for such day. Each change in any
interest rate provided for herein based upon the Base Rate resulting from a
change in the Base Rate shall take effect at the time of such change in the Base
Rate.

        Base Rate Loans shall mean Loans that bear interest at rates based upon
the Base Rate.

        Business Day shall mean any day other than a day on which commercial
banks are authorized or required to close in Texas or North Carolina and, where
such term is used in the definition of “Quarterly Date” or if such day relates
to a borrowing or continuation of, a payment or prepayment of principal of or
interest on, or a conversion of or into, or the Interest Period for, a LIBOR
Loan or a notice by the Borrower with respect to any such borrowing or
continuation, payment, prepayment, conversion or Interest Period, any day which
is also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

        Change in Control shall mean (i) any person or group of persons (within
the meaning of Subsections 13(d) or 14(a) of the Securities Exchange Act of
1934, as amended) shall have acquired subsequent to the date hereof beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) 25% or more of the equity securities of such
Person entitled to vote for members of the board of directors or equivalent
governing body of such Person (and taking into account all such securities that
such Person or group has the right to acquire pursuant to any option right)
(provided however, that (x) the acquisition by RAI or Atlas of 25% or more of
the preferred partnership interests of APL Operating pursuant to the terms of
the APL Operating Partnership Purchase Agreements shall not constitute a Change
in Control, and (y) the acquisition by the General Partner or any Affiliate
thereof of 25% or more of the partnership interests of the Borrower shall not
constitute a Change in Control); (ii) within a period of twelve (12) consecutive
calendar months, individuals who were managing board members of the General
Partner on the first day of such period shall cease to constitute a majority of
the managing board members of the General Partner or (iii) the occurrence of any
of the following:


    (a)        the sale, transfer, lease, conveyance or other disposition (other
than by way of a permitted merger or consolidation), in one or a series of
related transactions, of all or substantially all of the assets of the Borrower
and its Wholly Owned Subsidiaries taken as a whole to any “person” (as such term
is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended);


    (b)        the adoption of a plan relating to the liquidation or dissolution
of the Borrower or the General Partner unless, in the case of the General
Partner, the General Partner is replaced by an affiliate of Atlas acceptable to
the Lenders in their reasonable discretion, such acceptance not to be
unreasonably withheld;


    (c)        the General Partner ceases to own, directly or indirectly, all of
the general partner interests of the Borrower or of APL Operating, or the
General Partner ceases to serve as the only general partner of the Borrower or
APL Operating unless, in the case of the General Partner, the


4

--------------------------------------------------------------------------------




General Partner is replaced by an affiliate of Atlas acceptable to the Lenders
in their reasonable discretion, such acceptance not to be unreasonably withheld;
or


    (d)        Atlas and/or one or more of its directly or indirectly
wholly-owned subsidiaries ceases to own 100% of the membership units of the
General Partner.


        Closing Date shall mean the date upon which the conditions precedent for
initial funding set forth in Section 6.01 are satisfied.

        Code shall mean the Internal Revenue Code of 1986, as amended from time
to time and any successor statute.

        Commitment means (i) for any Revolver Lender, its Revolver Commitment,
and (ii) for any Term Loan Lender, its Term Loan Commitment.

        Consent to Assignment shall mean, collectively, each Consent to
Assignment substantially in the form of Exhibit F hereto by and between the
Borrower, each counterparty to a Material Agreement that requires such
counterparty’s consent to the pledge or assignment thereof in favor of the
Administrative Agent, and the Administrative Agent.

        Consolidated EBITDA shall mean, for any period, the sum of (i)
Consolidated Net Income for such period, plus (ii) the following expenses or
charges to the extent deducted from Consolidated Net Income in such period:
interest, income taxes, depreciation, depletion, amortization and other non-cash
charges to Consolidated Net Income, minus (iii) non-cash credits to Consolidated
Net Income.

        Consolidated Funded Debt shall mean, for any Person and its Consolidated
Subsidiaries, the sum of the following (without duplication): (i) all
obligations of such Person and its Consolidated Subsidiaries for borrowed money
or evidenced by bonds, debentures, notes or other similar instruments (including
principal, interest, fees and charges); (ii) all obligations of such Person and
its Consolidated Subsidiaries (whether contingent or otherwise) in respect of
bankers’ acceptances, letters of credit, surety or other bonds and similar
instruments; (iii) all obligations of such Person and its Consolidated
Subsidiaries to pay the deferred purchase price of Property or services (other
than for borrowed money); (iv) all obligations under leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
in respect of which such Person and its Consolidated Subsidiaries is liable
(whether contingent or otherwise); (v) obligations to pay for goods or services
whether or not such goods or services are actually received or utilized by such
Person and its Consolidated Subsidiaries; (vi) any capital stock of such Person
and its Consolidated Subsidiaries in which such Person has a mandatory
obligation to redeem such stock; and (vii) all obligations of such Person under
Hedging Agreements.

        Consolidated Interest Expense shall mean with respect to such Person and
its Consolidated Subsidiaries, for any period, the aggregate cash interest
payments made or required to be made for such Person and its Consolidated
Subsidiaries on a consolidated basis for such period.

        Consolidated Net Income shall mean with respect to such Person and its
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of such Person and its Consolidated Subsidiaries after allowances for
taxes for such period, determined on a consolidated basis in accordance with
GAAP; provided, that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (i) the net income of any other
entity in which such Person or any

5

--------------------------------------------------------------------------------



Consolidated Subsidiary has an interest (which interest does not cause the net
income of such other entity to be consolidated with the net income of such
Person and its Consolidated Subsidiaries in accordance with GAAP), except to the
extent of the amount of dividends or distributions actually paid in such period
by such other entity to such Person or to a Consolidated Subsidiary, as the case
may be; (ii) the net income (but not loss) of any Consolidated Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Subsidiary is not at the time permitted
by operation of the terms of its charter or any agreement, instrument or
Governmental Requirement applicable to such Consolidated Subsidiary, or is
otherwise restricted or prohibited in each case determined in accordance with
GAAP; (iii) the net income (or loss) of any entity acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; and (iv) the cumulative effect of a change in accounting principles
and any gains or losses attributable to writeups or write downs of assets.

        Consolidated Subsidiaries shall mean each Subsidiary of a Person
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of such Person in accordance with GAAP, provided, however, that the
Consolidated Subsidiaries of Borrower shall not include the Unrestricted
Entities.

        Debt shall mean, for any Person the sum of the following (without
duplication): (i) all obligations of such Person for borrowed money or evidenced
by bonds, debentures, notes or other similar instruments (including principal,
interest, fees and charges); (ii) all obligations of such Person (whether
contingent or otherwise) in respect of bankers’ acceptances, letters of credit,
surety or other bonds and similar instruments; (iii) all obligations of such
Person to pay the deferred purchase price of Property or services (other than
for borrowed money); (iv) all obligations under leases which shall have been, or
should have been, in accordance with GAAP, recorded as capital leases in respect
of which such Person is liable (whether contingent or otherwise); (v) all
obligations under operating leases which require such Person or its Affiliate to
make payments over the term of such lease, including payments at termination,
based on the purchase price or appraisal value of the Property subject to such
lease plus a marginal interest rate, and used primarily as a financing vehicle
for, or to monetize, such Property; (vi) all Debt (as described in the other
clauses of this definition) and other obligations of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person;
(vii) all Debt (as described in the other clauses of this definition) and other
obligations of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the debtor or obligations of
others; (viii) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (ix) obligations to gather or transport
Hydrocarbons in consideration of advance payments; (x) obligations to pay for
goods or services whether or not such goods or services are actually received or
utilized by such Person; (xi) any capital stock of such Person in which such
Person has a mandatory obligation to redeem such stock; (xii) any Debt of a
Subsidiary for which such Person is liable either by agreement or because of a
Governmental Requirement; (xiii) all obligations of such Person under Hedging
Agreements; and (xiv) with respect to Borrower or any Subsidiary, the Spectrum
Income Tax Obligation.

        Default shall mean an Event of Default or an event which with notice or
lapse of applicable grace period or both would become an Event of Default.

        Defaulting Lender means any Lender that (i) has failed to fund any
portion of the Loans or Letter of Credit reimbursement obligations required to
be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder, (ii) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (iii) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding.

6

--------------------------------------------------------------------------------



        Disposition or Dispose means the sale, transfer or other disposition
(including any sale-leaseback transaction) of any property by any Person. For
the avoidance of doubt, “Disposition” includes Equity Offerings.

        Dollars and $ shall mean lawful money of the United States of America.

        Effective Amount means (i) with respect to any Revolver Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any Revolver Loans and prepayments or repayments thereof occurring on such date
under the Revolver Facility; and (ii) with respect to any outstanding LC
Exposure on any date, the amount of such LC Exposure on such date after giving
effect to any issuances of Letters of Credit occurring on such date and any
other changes in the aggregate amount of the LC Exposure as of such date,
including as a result of any reimbursements of drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

        Eligible Assignee means (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person (other than a natural Person)
approved by (a) the Administrative Agent and the Issuing Bank, and (b) unless a
Default or Event of Default has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided, that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

        Environmental Laws shall mean any and all Governmental Requirements
pertaining to health or the environment in effect in any and all jurisdictions
in which any Obligor or any Subsidiary is conducting or at any time has
conducted business, or where any Property of any Obligor or any Subsidiary is
located, including without limitation, the Oil Pollution Act of 1990 (“OPA”),
the Clean Air Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the Federal
Water Pollution Control Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, the Resource Conservation and Recovery Act of 1976
(“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection laws. The term “oil” shall
have the meaning specified in OPA, the terms “hazardous substance” and “release”
or “threatened release” have the meanings specified in CERCLA, and the terms
“solid waste” and “disposal” or “disposed” have the meanings specified in RCRA;
provided, however, that (i) in the event either OPA, CERCLA or RCRA is amended
so as to broaden the meaning of any term defined thereby, such broader meaning
shall apply subsequent to the effective date of such amendment and (ii) to the
extent the laws of the state in which any Property of any Obligor or any
Subsidiary is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste” or “disposal” which is broader than that specified in
either OPA, CERCLA or RCRA, such broader meaning shall apply.

        Equity Net Cash Proceeds means Net Cash Proceeds received in connection
with an Equity Offering.

        Equity Offering means the issuance or sale of equity interests in the
Borrower pursuant to a public or private offering.

        ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statute.

7

--------------------------------------------------------------------------------



        ERISA Affiliate shall mean each trade or business (whether or not
incorporated) which together with the Borrower or any Subsidiary would be deemed
to be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

        ERISA Event shall mean (i) a “Reportable Event” described in Section
4043 of ERISA and the regulations issued thereunder, (ii) the withdrawal of the
Borrower, any Subsidiary or any ERISA Affiliate from a Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA, (iii) the filing of a notice of intent to terminate a Plan or the
treatment of a Plan amendment as a termination under Section 4041 of ERISA, (iv)
the institution of proceedings to terminate a Plan by the PBGC or (v) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

        Event of Default shall have the meaning assigned such term in Section
10.01.

        Excepted Liens shall mean: (i) Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate action and for which adequate reserves have been
maintained; (ii) Liens in connection with worker’s compensation, unemployment
insurance or other social security, old age pension or public liability
obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (iii) vendors’, carriers’, warehousemen’s, repairmen’s,
mechanics’, workmen’s, materialmen’s, construction or other like Liens arising
by operation of law in the ordinary course of business or incident to the
gathering, transportation, operation and maintenance of the Pipeline Properties
or statutory landlord’s liens, each of which is in respect of obligations that
have not been outstanding more than 90 days or which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP; (iv) encumbrances of third party surface
owners and owners of other estates in lands (other than lands to which any
Obligor has fee simple title) covered by Pipeline right-of-ways, permits and
easements; (v) encumbrances (other than to secure the payment of borrowed money
or the deferred purchase price of Property or services), easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any rights of way or other Property of any Obligor or any
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, or timber,
and other like purposes, or for the joint or common use of real estate, rights
of way, facilities and equipment, and defects, irregularities, zoning
restrictions and deficiencies in title of any rights of way or other Property
which in the aggregate do not materially impair the use of such rights of way or
other Property for the purposes of which such rights of way and other Property
are held by any Obligor or any Subsidiary or materially impair the value of such
Property subject thereto; (vi) that certain Surface Lease Agreement dated as of
February 1, 2000, by and between Texaco Exploration and Production, Inc.,
predecesssor in interest to Spectrum, as lessor, and Velma Federal Credit Union,
as lessee; (vii) deposits of cash or securities to secure the performance of
bids, trade contracts, leases, statutory obligations and other obligations of a
like nature incurred in the ordinary course of business; and (viii) Liens which
do not materially interfere with the occupation, use, and enjoyment by Borrower
of the Pipeline Properties in the ordinary course of business as presently
conducted or materially impair the value thereof for the purposes thereof.

        Facilities means, collectively, the Revolver Facility and the Term Loan
Facility, and Facility means either of the Revolver Facility or the Term Loan
Facility.

        Federal Funds Rate shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with a member of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such- day,

8

--------------------------------------------------------------------------------



provided, that (i) if the date for which such rate is to be determined is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

        Fee Letter shall mean that certain letter agreement from Wachovia Bank,
National Association and Wachovia Capital Markets, LLC to the Borrower dated
June 10, 2004, concerning certain fees in connection with this Agreement and any
agreements or instruments executed in connection therewith, as the same may be
amended or replaced from time to time.

        Financial Statements shall mean the financial statement or statements of
the Borrower and its Consolidated Subsidiaries described or referred to in
Section 7.02.

        Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

        Fund means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        GAAP shall mean generally accepted accounting principles in the United
States of America in effect from time to time.

        General Partner means Atlas Pipeline Partners GP, LLC, a Delaware
limited liability company.

        Governmental Authority shall include the country, the state, county,
city and political subdivisions in which any Person or such Person’s Property is
located or which exercises valid jurisdiction over any such Person or such
Person’s Property, and any court, agency, department, commission, board, bureau
or instrumentality of any of them including monetary authorities which exercises
valid jurisdiction over any such Person or such Person’s Property. Unless
otherwise specified, all references to Governmental Authority herein shall mean
a Governmental Authority having jurisdiction over, where applicable, any Obligor
or any of their Property or the Administrative Agent, any Lender or any
Applicable Lending Office.

        Governmental Requirement shall mean any law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

        Guarantor shall mean each Initial Guarantor and each Subsidiary of
Borrower hereafter formed or acquired, except for the Unrestricted Entities (if
any).

        Guaranty Agreement shall mean an agreement executed by a Guarantor in
form and substance satisfactory to the Administrative Agent guarantying,
unconditionally, payment of the Indebtedness, as the same may be amended,
modified or supplemented from time to time.

9

--------------------------------------------------------------------------------



        Hedging Agreements shall mean any commodity, interest rate or currency
swap, cap, floor, collar, forward agreement or other exchange or protection
agreements or any option with respect to any such transaction.

        Highest Lawful Rate means, as of a particular date, the highest
non-usurious rate of interest, if any, permitted from day to day by applicable
law. To the extent Texas law is applicable, the Lenders hereby notify and
disclose to the Borrower that, for purposes of Texas Finance Code §303.001, as
it may from time to time be amended, the “applicable ceiling” shall be the
“weekly ceiling” from time to time in effect as limited by Texas Finance Code
§303.009; provided however, that to the extent permitted by applicable law, the
Lender reserves the right to change the “applicable ceiling” from time to time
by further notice and disclosure to the Borrower.

        Hydrocarbons shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

        Increase Effective Date has the meaning set forth in Section 2.11(d).

        Indebtedness shall mean any and all amounts owing or to be owing by the
Borrower or any other Obligor to the Administrative Agent, the Issuing Bank
and/or the Lenders or any Affiliates of Lenders in connection with the Loan
Documents now or hereafter arising between the Borrower or any other Obligor and
the Administrative Agent, the Issuing Bank, any Lender or its Affiliate and
permitted by the terms of this Agreement, and all renewals, extensions and/or
rearrangements of any of the foregoing. Indebtedness shall also include any
obligation owing to any Person under Hedging Agreements to the extent such
Person was a Lender or Affiliate thereof when such Hedging Agreement was
executed.

        Indemnified Parties shall have the meaning assigned such term in Section
12.03(a)(ii).

        Initial Funding shall mean the funding of the initial Loans or issuance
of the initial Letters of Credit upon satisfaction of the conditions set forth
in Sections 6.01 and 6.02.

        Intercompany Debt shall mean funded Debt that is owed by an Obligor to
the Borrower or to any other Obligor, or by the Borrower or any other Obligor to
another Obligor.

        Intercompany Notes shall mean the promissory notes executed to evidence
the Intercompany Debt.

        Interest Period shall mean, with respect to any LIBOR Loan, the period
commencing on the date such LIBOR Loan is made and ending on the numerically
corresponding day in the first, second, third or sixth calendar month
thereafter, as the Borrower may select as provided in Section 2.02, except that
each Interest Period which commences on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) no
Interest Period with respect to Revolver Loans may end after the Termination
Date in respect of the Revolver Facility, and no Interest Period with respect to
Term Loans may end after the Termination Date in respect of the Term Loan
Facility; (ii) no Interest Period for any LIBOR Loan may end after the due date
of any installment, if any, provided for in Section 3.01 to the extent that such
LIBOR Loan would need to be prepaid prior to the end of such Interest Period in
order for such installment to be paid when due; (iii) each Interest Period which
would otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or, if such next succeeding Business Day falls in the
next succeeding calendar month, on the next preceding Business Day); and (iv) no
Interest Period shall have a

10

--------------------------------------------------------------------------------



duration of less than one month and, if the Interest Period for any LIBOR Loans
would otherwise be for a shorter period, such Loans shall not be available
hereunder.

        Issuing Bank shall have the meaning assigned to such term in the
introductory paragraph to this Agreement, or any other Revolver Lender agreed to
between the Borrower and the Administrative Agent to issue Letters of Credit.

        LC Commitment at any time shall mean $5,000,000.

        LC Exposure at any time shall mean the sum of (i) the aggregate amount
available to be drawn under all outstanding Letters of Credit plus (ii) the
aggregate of all amounts drawn under all Letters of Credit and not yet
reimbursed.

        Letter of Credit Agreements shall mean the written agreements with the
Issuing Bank, as issuing lender for any Letter of Credit, executed in connection
with the issuance by the Issuing Bank of the Letters of Credit, such agreements
to be on the Issuing Bank’s customary form for letters of credit of comparable
amount and purpose as from time to time in effect or as otherwise agreed to by
the Borrower and the Issuing Bank.

        Letters of Credit shall mean the stand-by letters of credit issued
pursuant to Section 2.01(b) and all reimbursement obligations pertaining to any
such letters of credit, and “Letter of Credit” shall mean any one of the Letters
of Credit and the reimbursement obligations pertaining thereto.

        Leverage Ratio has the meaning set forth in Section 9.14.

      Leverage Threshold means 3.50 to 1.00.

        LIBOR shall mean the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) of interest determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period
commencing on the first day of such Interest Period appearing on Dow Jones
Market Service Page 3750 as of 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period. In the event that such
rate does not appear on Dow Jones Market Service Page 3750, “LIBOR” shall be
determined by the Administrative Agent to be the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) at which deposits in Dollars
are offered by leading reference banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period and in an amount substantially equal to the amount of the
applicable Loan.

        LIBOR Loans shall mean Loans the interest rates on which are determined
on the basis of rates referred to in the definition of “Adjusted LIBOR”.

        Lien shall mean any interest in Property securing an obligation owed to,
or a claim by, a Person other than the owner of the Property, whether such
interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent, and including but not limited to the
lien or security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property. For the
purposes of this Agreement, each Obligor shall be deemed to be the owner of any
Property which it has acquired or holds subject to a conditional sale agreement,
or leases under a financing lease or other arrangement

11

--------------------------------------------------------------------------------



pursuant to which title to the Property has been retained by or vested in some
other Person in a transaction intended to create a financing.

        Limited Partnership Agreement shall mean that certain Second Amended and
Restated Agreement of Limited Partnership of Borrower dated as of March 9, 2004,
as such agreement may be amended, extended, revised or replaced from time to
time.

        Loan Documents shall mean this Agreement, the Notes, the Guaranty
Agreements, all Letters of Credit, all Letter of Credit Agreements, the Fee
Letter, the Security Instruments, Hedging Agreements entered into between
Borrower or any other Obligor and any Lender or Affiliate of any Lender, the
Consent to Assignment and the Assignment of Notes and Liens.

        Loans shall mean the loans as provided for by Section 2.01(a) or any
Continuations or Conversions thereof.

        Master Natural Gas Agreements shall mean those agreements listed as
items 2, 3, 4 and 5 on Schedule 7.23, as such agreements may be amended,
extended, renewed or replaced from time to time.

        Material Adverse Change means any change, effect, event, occurrence or
circumstance affecting the Borrower that (i) results in, or could reasonably be
expected to result in, a material adverse effect on the business, assets,
results of operations or financial condition of the Borrower, or (ii) prevents
the Borrower from performing its obligations under the Spectrum Securities
Purchase Agreement or makes impossible the consummation of the transactions
contemplated by the Spectrum Securities Purchase Agreement, but excluding, in
the case of clause (i) above: (a) any change, effect, event, occurrence or
circumstance generally affecting the international, national, regional or local
natural gas gathering, treatment or processing industry and not adversely
affecting the operations of the Borrower in any manner or degree materially
different from the operations of other companies engaged in similar lines of
business; (b) any change, effect, event, occurrence or circumstance resulting
from changes in the international, national, regional or local markets for oil,
natural gas or other hydrocarbons or in prices paid for any such hydrocarbons;
or (c) any Governmental Requirement or act of any Governmental Authority
applicable to the hydrocarbon gathering, treatment or processing industries
generally that imposes restrictions, regulations or other requirements thereon
and not adversely affecting the operations of the Borrower in any manner or
degree materially different from the operations of other companies engaged in
similar lines of business. Any determination as to whether any change, effect,
event, occurrence or circumstance constitutes a Material Adverse Change shall be
made in accordance with a standard of good faith and commercial reasonableness
with respect to the facts and circumstances then prevailing.

        Material Adverse Effect shall mean any material and adverse effect on
(i) the assets, liabilities, financial condition, business, operations or
affairs of the Borrower and the Guarantors taken as a whole, or (ii) the ability
of the Borrower or any Guarantor to carry out its business as at the Closing
Date (excluding the dissolution or liquidation of any Guarantor pursuant to a
merger to the extent permitted under Section 9.09) or meet its obligations under
the Loan Documents on a timely basis, or (iii) the Administrative Agent’s and
the Lenders’ interests in the collateral securing the Indebtedness, or the
Administrative Agents’ or the Lenders’ ability to enforce their rights and
remedies under this Agreement or any other Loan Document, at law or in equity.

        Material Agreements shall have the meaning assigned to such term in
Section 7.23.

        Maximum Revolver Amount shall mean, as to each Revolver Lender, the
amount set forth opposite such Revolver Lender’s name on Annex I under the
caption “Maximum Revolver Amounts” (as the same may be reduced pursuant to
Section 2.03(a) or increased pursuant to Section 2.11 pro rata to

12

--------------------------------------------------------------------------------



each Revolver Lender based on its Percentage Share of the Revolver Facility), as
modified from time to time to reflect any assignments permitted by
Section 12.06(b).

        Maximum Term Loan Amount shall mean, as to each Term Loan Lender, the
amount set forth opposite such Term Loan Lender’s name on Annex I under the
caption “Maximum Term Loan Amounts”.

        Moody’s means Moody’s Investor Service, Inc. and any successor thereto.

        Mortgaged Property shall mean the Property owned by the Obligors and
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

        Multiemployer Plan shall mean a Plan defined as such in Section 3(37) or
4001(a)(3) of ERISA.

        Net Cash Proceeds means (i) with respect to any Disposition, cash
(including any cash received by way of deferred payment as and when received and
payment of amounts due under insurance policies) received by the Borrower or any
of its Subsidiaries in connection therewith and as consideration therefor, on or
after the date of consummation of such transaction, after (a) deduction of Taxes
payable in connection with or as a result of such Disposition, and (b) payment
of all usual and customary fees and expenses related to such Disposition
(including, without limitation, reasonable attorneys’ fees and closing costs
incurred in connection with such transaction), and (ii) with respect to issuance
of any Debt (other than Intercompany Debt), proceeds of such Debt after payment
of all reasonable closing costs associated with the issuance thereof.

        Notes shall mean, collectively, the Revolver Notes and the Term Loan
Notes provided for by Section 2.06, together with any and all renewals,
extensions for any period, increases, rearrangements, substitutions or
modifications thereof.

        Obligor shall mean each Initial Obligor and each additional Person party
to a Guaranty.

        Oil and Gas Properties shall mean all present and future Hydrocarbon
reserves located in fields and regions accessed by the Pipeline for gathering
and transportation to interstate and intrastate third party pipelines.

        Omnibus Agreement shall mean that certain Omnibus Agreement by and among
the Borrower, Atlas, REI, Viking and APL Operating dated as of February 2, 2000,
as such agreement may be amended, extended, renewed or replaced from time to
time.

        Other Taxes shall have the meaning assigned such term in Section
4.06(b).

        Participant has the meaning set forth in Section 12.06.

        PBGC shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions.

        Percentage Share for each Lender means on any date of determination (i)
for purposes of sharing any amount or fee payable to any Lender in respect of a
specific Facility (or subfacility thereof), the proportion that the portion of
the Principal Debt for the applicable Facility (or subfacility thereof) owed to
such Lender (whether held directly or through a participation in respect of the
Letter of Credit subfacility and determined after giving effect thereto) bears
to the Principal Debt under the applicable Facility (or subfacility thereof)
owed to all Lenders thereunder at the time in question, and (b) for all other
purposes,

13

--------------------------------------------------------------------------------



the proportion that the portion of the Principal Debt owed to such Lender bears
to the Principal Debt owed to all Lenders at the time in question, or if no
Principal Debt is outstanding, then the proportion that the aggregate of such
Lender’s Commitment then in effect under the Facilities bears to the Total
Commitment then in effect.

        Permitted Merger shall mean such merger or consolidation as is permitted
under Section 9.09.

        Person shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, trust, unincorporated organization or
government or any agency, instrumentality or political subdivision thereof, or
any other form of entity.

        Pipeline shall mean the natural gas gathering system and related
processing facilities now owned and operated as private use gathering systems by
the Obligors located in the states of New York, Ohio, Pennsylvania, Oklahoma and
Texas, and all additions thereto, and such other natural gas gathering systems
and related processing facilities owned and operated by the Obligors hereafter.

        Pipeline Properties shall mean all Property now or hereafter acquired
related to the Pipelines and processing facilities including all buildings,
structures, fuel separators, processing plants, treatment, dehydration, and
fractionation facilities, storage and transportation equipment, liquid
extraction plants, compressors, compressor stations, pipeline interconnections,
fee lands, pumps, pumping units, field gathering systems, pipes and pipelines,
tanks and tank batteries, fixtures, valves, fittings, machinery and parts,
engines, boilers, meters, SCADA systems and software, apparatus, equipment,
appliances, tools, implements, surface leases, rights-of-way, permits, licenses,
crossing permits, easements and servitudes; all operating agreements, gathering
agreements, processing agreements, contracts and other agreements which relate
to any of the Pipelines or the gathering, transmission, exchange, processing,
hedging and sale of Hydrocarbons through the Pipeline; all Hydrocarbons used as
linefill or pad gas in the Pipeline, and all tariffs, rents, issues, profits,
proceeds, revenues and other incomes from or attributable to the Pipeline and
sale of Hydrocarbons; all Property, real or personal, now owned or hereinafter
acquired and situated upon, used, held for use or useful in connection with the
Pipeline (excluding automotive equipment or other personal property which may be
on such premises for the purpose of constructing the Pipeline or for other
similar temporary uses), together with all additions, substitutions,
replacements, accessions and attachments to any and all of the foregoing.

        Plan shall mean any employee pension benefit plan, as defined in Section
3(2) of ERISA, which (i) is currently or hereafter sponsored, maintained or
contributed to by the Borrower, any Subsidiary or an ERISA Affiliate or (ii) was
at any time during the preceding six calendar years sponsored, maintained or
contributed to, by the Borrower, any Subsidiary or an ERISA Affiliate.

        Post-Default Rate shall mean, in respect of any principal of any Loan or
any other amount payable by the Borrower under this Agreement or any other Loan
Document, a rate per annum equal to four percent (4%) per annum above the Base
Rate as in effect from time to time plus the Applicable Margin (if any), but in
no event to exceed the Highest Lawful Rate.

        Prime Rate shall mean the rate of interest from time to time announced
publicly by the Administrative Agent as its prime commercial lending rate. Such
rate is set by the Administrative Agent as a general reference rate of interest,
taking into account such factors as the Administrative Agent may deem
appropriate, it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.

14

--------------------------------------------------------------------------------



        Principal Debt means the sum of Revolver Principal Debt and Term Loan
Principal Debt.

        Principal Office shall mean the principal office of the Administrative
Agent, presently located at 1001 Fannin, Suite 2255, Houston, Texas 77002-6709.

        Property shall mean any interest in any kind of property or asset,
whether real, personal or mixed, moveable or immoveable, tangible or intangible.

        Quarterly Date shall mean the first day of each January, April, July,
and October in each year, the first of which shall be October 1, 2004; provided,
however, that if any such day is not a Business Day, such Quarterly Date shall
be the next succeeding Business Day.

        Quarterly Reports shall have the meaning assigned to such term under
Section 8.01(f).

        RAI shall mean Resource America, Inc., a Delaware corporation.

        Register has the meaning set forth in Section 12.06.

        Regulation D shall mean Regulation D of the Board of Governors of the
Federal Reserve System (or any successor), as the same may be amended or
supplemented from time to time.

        Regulatory Change shall mean, with respect to any Lender, any change
after the Closing Date in any Governmental Requirement (including Regulation D)
or the adoption or making after such date of any interpretations, directives or
requests applying to a class of lenders (including such Lender or its Applicable
Lending Office) of or under any Governmental Requirement (whether or not having
the force of law) by any Governmental Authority charged with the interpretation
or administration thereof.

        REI shall mean Resource Energy, Inc., a Delaware corporation.

        Related Parties means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

        Required Lenders shall mean Lenders holding (i) at least 66-2/3% of the
Total Commitment, if no Default or Event of Default exists, or (ii) at least
66-2/3% of the outstanding Principal Debt, if a Default or Event of Default
exists.

        Required Payment shall have the meaning assigned such term in Section
4.04.

        Required Revolver Lenders shall mean Revolver Lenders holding (i) at
least 66-2/3% of the aggregate Revolver Commitments, if no Default or Event of
Default exists, or (ii) at least 66-2/3% of the outstanding Revolver Principal
Debt, if a Default or Event of Default exists.

        Reserve Report shall mean a report, in form and substance satisfactory
to the Administrative Agent, setting forth, as of each January 1 or July 1, as
applicable; (i) the oil and gas reserves attributable to the Oil and Gas
Properties connected to the Pipeline accounting for eighty percent (80%) of the
Pipeline’s throughput, together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, based upon the pricing assumptions consistent
with SEC reporting requirements at the time and (ii) such other information as
the Administrative Agent may reasonably request.

15

--------------------------------------------------------------------------------



        Reserve Requirement shall mean, for any Interest Period for any LIBOR
Loan, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
in New York City with deposits exceeding one billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D). Without
limiting the effect of the foregoing, the Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks by reason of any
Regulatory Change against (i) any category of liabilities which includes
deposits by reference to which LIBOR is to be determined as provided in the
definition of “LIBOR” or (ii) any category of extensions of credit or other
assets which include a LIBOR Loan.

        Responsible Officer shall mean, as to any Person, the Chief Executive
Officer, the President or any Vice President of such Person and, with respect to
financial matters, the term “Responsible Officer” shall include the Chief
Financial Officer of such Person. Unless otherwise specified, all references to
a Responsible Officer herein shall mean a Responsible Officer of the General
Partner.

        Revolver Commitment shall mean, for any Revolver Lender, its obligation
to make Revolver Loans as provided in Section 2.01(a)(i) and participate in the
issuance of Letters of Credit as provided in Section 2.01(b) up to such Revolver
Lender’s Maximum Revolver Amount (as the same may be decreased pursuant to
Section 2.03(a) or increased pursuant to Section 2.11).

        Revolver Facility means the credit facility as described in and subject
to the limitations set forth in Section 2.01(a)(i) hereof (as the same may be
decreased pursuant to Section 2.03(a) or increased pursuant to Section 2.11).

        Revolver Lenders means, collectively, on any date of determination,
Lenders having Commitments under the Revolver Facility or that are owed Revolver
Principal Debt.

        Revolver Loan means any Loan made under the Revolver Facility.

        Revolver Note means a promissory note in substantially the form of
Exhibit A-1, and all renewals and extensions of all or any part thereof.

        Revolver Principal Debt means, on any date of determination, the
aggregate unpaid principal balance of all Revolver Loans, together with the
aggregate unpaid reimbursement obligations of Borrower in respect of drawings
under any Letter of Credit.

        S&P means Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc., and any successor thereto.

        SEC shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

        Security Instruments shall mean the agreements or instruments described
or referred to in Exhibit D, and any and all other agreements or instruments now
or hereafter executed and delivered by the Obligors or any other Person (other
than participation or similar agreements between any Lender and any other lender
or creditor with respect to any Indebtedness pursuant to this Agreement) in
connection with, or as security for the payment or performance of, the Notes,
the Guaranty Agreements, the Hedging Agreements constituting Loan Documents,
this Agreement, or reimbursement obligations under the Letters of Credit, as
such agreements may be amended, supplemented or restated from time to time.

16

--------------------------------------------------------------------------------



        Special Entity shall mean any joint venture, limited liability company
or partnership, general or limited partnership or any other type of partnership
or company other than a corporation in which the Borrower or one or more of its
other Subsidiaries is a member, owner, partner or joint venturer and owns,
directly or indirectly, at least a majority of the equity of such entity or
controls such entity, but excluding any tax partnerships that are not classified
as partnerships under state law. For purposes of this definition, any Person
which owns directly or indirectly an equity investment in another Person which
allows the first Person to manage or elect managers who manage the normal
activities of such second Person will be deemed to “control” such second Person
(e.g. a sole general partner controls a limited partnership).

        Spectrum Acquisition means the acquisition by APL Operating of the
Spectrum Shares pursuant to the Spectrum Acquisition Documents.

        Spectrum Acquisition Documents means the Spectrum Securities Purchase
Agreement and each other agreement, document and instrument executed and
delivered by APL Operating or any other Obligor and any counterparty thereto in
connection with APL Operating’s purchase of the Spectrum Shares.

        Spectrum Income Tax Obligation means the obligation for Taxes incurred
by the Borrower or any Subsidiary in connection with the conversion by such
Person from a corporation to a limited liability company upon consummation of
the Spectrum Acquisition in an amount up to $40,000,000.

        Spectrum Securities Purchase Agreement means the Securities Purchase
Agreement dated as of June 10, 2004, between APL Operating and the Spectrum
Seller, with such amendments as may be satisfactory to the Administrative Agent.

        Spectrum Seller means, collectively, Spectrum Field Services, Inc., a
Delaware corporation, Energy Spectrum Partners II LP, a Delaware limited
partnership, Energy Spectrum Partners III LP, a Delaware limited partnership,
and each of the “Management Sellers” defined in and parties to the Spectrum
Securities Purchase Agreement.

        Spectrum Shares means the “Shares” defined in the Spectrum Securities
Purchase Agreement.

        Subsidiary shall mean (i) any corporation of which at least a majority
of the outstanding shares of stock having by the terms thereof ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether or not at the time stock of any other class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time directly or indirectly owned or
controlled by the Borrower or one or more of its Subsidiaries or by the Borrower
and one or more of its Subsidiaries and (ii) any Special Entity.

        Taxes shall have the meaning assigned such term in Section 4.06(a).

        Term Loan means any Loan made under the Term Loan Facility.

        Term Loan Commitment means, for any Term Loan Lender, its obligation to
make Term Loans as provided in Section 2.01(a)(ii) up to such Term Loan Lender’s
Maximum Term Loan Amount.

        Term Loan Facility means the credit facility as described in and subject
to the limitations set forth in Section 2.01(a)(ii) hereof.

        Term Loan Lenders means, collectively, on any date of determination,
Lenders having Commitments under the Term Loan Facility or that are owed Term
Loan Principal Debt.

17

--------------------------------------------------------------------------------



        Term Loan Note means a promissory note substantially in the form of
Exhibit A-2, and all renewals and extensions of all or any part thereof.

        Term Loan Principal Debt means, on any date of determination, the
aggregate unpaid principal balance of all Loans under the Term Loan Facility.

        Termination Date means (i) for purposes of the Revolver Facility, the
earlier of (a) July 16, 2008, and (b) the effective date that Revolver Lenders’
Revolver Commitments are otherwise canceled or terminated, and (ii) for purposes
of the Term Loan Facility, (a) the earlier of July 16, 2009, and (b) the
effective date of any other termination, cancellation or acceleration of the
Term Loan Facility.

        Threshold Amount means (i) with respect to Dispositions (other than
Equity Offerings) by the Borrower or its Subsidiaries, $500,000 in the aggregate
for all such Dispositions after the Closing Date, and (ii) with respect to
Equity Offerings, the sum of (a) $22,000,000 in the aggregate after the Closing
Date, plus (b) purchase premiums paid in connection with each such Equity
Offering in accordance with the terms of the APL Operating Partnership Purchase
Agreements, plus (c) accrued and unpaid distributions with respect to preferred
partnership interests in APL Operating.

        Total Commitment means, at any time, the sum of the aggregate Revolver
Commitments and aggregate Term Loan Commitments in effect for all Lenders in
respect of the Revolver Facility and the Term Loan Facility.

        Transfer shall mean any sale, assignment, sub-lease, conveyance or other
transfer of any Pipeline Property, or any interest in any Pipeline Property of
any Obligor, except for (i) the sale of firm transportation space or
interruptible transportation space in the Pipeline in the ordinary course of
business on a current basis, or (ii) the sale or transfer of equipment in the
ordinary course of business that is no longer necessary for the business of any
Obligor or is contemporaneously replaced by equipment of at least comparable
value and use.

        Type shall mean, with respect to any Loan, a Base Rate Loan or a LIBOR
Loan.

        Unrestricted Entities shall mean Subsidiaries of the Borrower designated
as Unrestricted Entities by the Borrower and approved by Required Lenders.

        Viking shall mean Viking Resources Corporation, a Pennsylvania
corporation.

        Wachovia means Wachovia Bank, National Association.

        Wholly Owned Subsidiary shall mean a Subsidiary for which all of the
outstanding shares of stock or other equity of such entity is owned directly or
indirectly by Borrower.

        Section 1.03 Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the audited financial statements of the Borrower referred to in
Section 7.02(except for changes concurred with by the Borrower’s independent
public accountants).

18

--------------------------------------------------------------------------------




ARTICLE II


COMMITMENTS

Section 2.01   Loans and Letters of Credit.


    (a)           Loans.


    (i)        Subject to and in reliance upon the terms, conditions,
representations and warranties in the Loan Documents, each Revolver Lender
severally agrees to make Revolver Loans to the Borrower during the period from
and including (i) the Closing Date or (ii) such later date that such Revolver
Lender becomes a party to this Agreement as provided in Section 12.06(b), to and
up to, but excluding, the Termination Date in respect of the Revolver Facility
in an aggregate principal amount at any one time outstanding up to, but not
exceeding, the amount of such Revolver Lender’s Revolver Commitment as then in
effect; provided however, that the aggregate principal amount of all such
Revolver Loans by all Revolver Lenders hereunder at any one time outstanding
together with the LC Exposure shall not exceed an amount equal to (x) until such
time as the Spectrum Income Tax Obligation has been paid in full, the Aggregate
Maximum Revolver Amount less the amount of the Spectrum Income Tax Obligation,
and (y) upon and following payment of the Spectrum Income Tax Obligation, an
amount equal to the Aggregate Maximum Revolver Amount. Subject to the terms of
this Agreement, during the period from the Closing Date to and up to, but
excluding, the Termination Date in respect of the Revolver Facility, the
Borrower may borrow, repay and reborrow the amount described in this
Section 2.01(a).


    (ii)        Subject to and in reliance upon the terms, conditions,
representations and warranties in the Loan Documents, each Term Loan Lender
severally, but not jointly, agrees to lend to the Borrower in a single advance
on the Closing Date a Term Loan in an amount equal to such Lender’s Term
Loan Commitment. If all or any portion of the Term Loan Principal Debt is paid
or prepaid by the Borrower, then the amount so paid or prepaid may not be
reborrowed.


    (b)               Letters of Credit. During the period from and including
the Closing Date to, but excluding, five (5) Business Days prior to the
Termination Date in respect of the Revolver Facility, the Issuing Bank, as
issuing bank for the Revolver Lenders, agrees to extend credit for the account
of any Obligor at any time and from time to time by issuing, renewing, extending
or reissuing Letters of Credit; provided however, that the LC Exposure at any
one time outstanding shall not exceed the lesser of (i) the LC Commitment or
(ii) the Aggregate Maximum Revolver Amount, as then in effect, minus the
aggregate principal amount of all Revolver Loans then outstanding. The Revolver
Lenders shall participate in such Letters of Credit according to their
respective Percentage Shares of the Revolver Facility. Each of the Letters of
Credit shall (i) be issued by the Issuing Bank, (ii) contain such terms and
provisions as are reasonably required by the Issuing Bank, (iii) be for the
account of such Obligor, and (iv) expire not later than the earlier of
(A) twelve months from the date of issuance of such Letter of Credit and
(B) five (5) Business Days before the Termination Date in respect of the
Revolver Facility.


    (c)       Limitation on Types of Loans. Subject to the other terms and
provisions of this Agreement, at the option of the Borrower, the Loans may be
Base Rate Loans or LIBOR Loans; provided that, without the prior written consent
of the Required Lenders, no more than five LIBOR Loans may be outstanding at any
time.


19

--------------------------------------------------------------------------------



Section 2.02   Borrowings, Continuations and Conversions, Letters of Credit.


    (a)       Borrowings. The Borrower shall give the Administrative Agent
(which shall promptly notify the Lenders) advance notice as hereinafter provided
of each borrowing hereunder, which shall specify (i) the aggregate amount of
such borrowing, (ii) the Type and (iii) the date (which shall be a Business Day)
of the Loans, and (iv) (in the case of LIBOR Loans) the duration of the Interest
Period therefor.


    (b)       Minimum Amounts. If a borrowing consists in whole or in part of
LIBOR Loans, such LIBOR Loans shall be in amounts of at least $500,000 or any
whole multiple of $250,000 in excess thereof. If a borrowing consists in whole
or in part of Base Rate Loans, such Base Rate Loans shall be in amounts of at
least $100,000 or integral multiples of $100,000 in excess thereof.


    (c)       Notices. All borrowings, continuations and conversions shall
require advance written notice to the Administrative Agent (which shall promptly
notify the Lenders) in the form of Exhibit B (or telephonic notice promptly
confirmed by such a written notice), which in each case shall be irrevocable,
from the Borrower to be received by the Administrative Agent not later than
12:00 p.m. Charlotte, North Carolina time at least one Business Day prior to the
date of each Base Rate Loan borrowing and three Business Days prior to the date
of each LIBOR Loan borrowing, continuation or conversion. Without in any way
limiting the Borrower’s obligation to confirm in writing any telephonic notice,
the Administrative Agent may act without liability upon the basis of telephonic
notice believed by the Administrative Agent in good faith to be from the
Borrower prior to receipt of written confirmation. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice except in the case of gross negligence or
willful misconduct by the Administrative Agent.


    (d)       Continuation Options. Subject to the provisions made in this
Section 2.02(d), the Borrower may elect to continue all or any part of any LIBOR
Loan beyond the expiration of the then current Interest Period relating thereto
by giving advance notice as provided in Section 2.02(c) to the Administrative
Agent (which shall promptly notify the Lenders) of such election, specifying the
amount of such Loan to be continued and the Interest Period therefor. In the
absence of such a timely and proper election, the Borrower shall be deemed to
have elected to convert such LIBOR Loan to a Base Rate Loan pursuant to
Section 2.02(e). All or any part of any LIBOR Loan may be continued as provided
herein, provided that (i) any continuation of any such Loan shall be (as to each
Loan as continued for an applicable Interest Period) in amounts of at least
$500,000 or any whole multiple of $250,000 in excess thereof and (ii) no Default
shall have occurred and be continuing. If a Default shall have occurred and be
continuing, each LIBOR Loan shall be converted to a Base Rate Loan on the last
day of the Interest Period applicable thereto.


    (e)       Conversion Options. The Borrower may elect to convert all or any
part of any LIBOR Loan on the last day of the then current Interest Period
relating thereto to a Base Rate Loan by giving advance notice to the
Administrative Agent (which shall promptly notify the Lenders) of such election.
Subject to the provisions made in this Section 2.02(e), the Borrower may elect
to convert all or any part of any Base Rate Loan at any time and from time to
time to a LIBOR Loan by giving advance notice as provided in Section 2.02(c) to
the Administrative Agent (which shall promptly notify the Lenders) of such
election. All or any part of any outstanding Loan may be converted as provided
herein, provided that (i) any conversion of any Base Rate Loan into a LIBOR Loan
shall be (as to each such Loan into which there is a conversion for an
applicable Interest Period) in amounts of at least $500,000 or any whole
multiple of $250,000 in excess thereof and (ii) no Default shall have occurred
and be continuing.


20

--------------------------------------------------------------------------------




If a Default shall have occurred and be continuing, no Base Rate Loan may be
converted into a LIBOR Loan.


    (f)       Advances. Not later than 12:00 p.m. Charlotte, North Carolina time
on the date specified for each the borrowing hereunder, each Lender shall make
available the amount of the Loan to be made by it on such date to the
Administrative Agent, to an account which the Administrative Agent shall
specify, in immediately available funds, for the account of the Borrower. The
amounts so received by the Administrative Agent shall, subject to the terms and
conditions of this Agreement, be made available to the Borrower by depositing
the same, in immediately available funds, in an account of the Borrower,
designated by the Borrower and maintained at the Principal Office.


    (g)       Letters of Credit. The Borrower shall give the Issuing Bank (which
shall promptly notify the Lenders of such request and their Percentage Share of
such Letter of Credit) advance notice to be received by the Issuing Bank not
later than 12:00 p.m. Charlotte, North Carolina time not less than three
Business Days prior thereto of each request for the issuance, and at least ten
Business Days prior to the date of the renewal or extension, of a Letter of
Credit hereunder which request shall specify (i) the amount of such Letter of
Credit, (ii) the date (which shall be a Business Day) such Letter of Credit is
to be issued, renewed or extended, (iii) the duration thereof, (iv) the name and
address of the beneficiary thereof, and (v) such other information as the
Issuing Bank may reasonably request, all of which shall be reasonably
satisfactory to the Issuing Bank. Subject to the terms and conditions of this
Agreement, on the date specified for the issuance, renewal or extension of a
Letter of Credit, the Administrative Agent shall issue, renew or extend such
Letter of Credit to the beneficiary thereof.


        In conjunction with the issuance of each Letter of Credit, the Borrower
shall execute a Letter of Credit Agreement. In the event of any conflict between
any provision of a Letter of Credit Agreement and this Agreement, the Borrower,
the Issuing Bank, the Administrative Agent and the Revolver Lenders hereby agree
that the provisions of this Agreement shall govern.

        The Issuing Bank will send to the Borrower and each Revolver Lender,
immediately upon issuance of any Letter of Credit, or an amendment thereto, a
true and complete copy of such Letter of Credit, or such amendment thereto.

        Section 2.03  Changes of Commitments.


    (a)       The Borrower shall have the right to terminate or to reduce the
amount of the Aggregate Maximum Revolver Amounts at any time, or from time to
time, upon not less than thirty (30) days’ prior notice to the Administrative
Agent (who shall promptly notify the Lenders) of each such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction (which shall not be less than $1,000,000 or any whole
multiple of $1,000,000 in excess thereof; and no more than an amount by which
the Aggregate Maximum Revolver Amounts would be less than the aggregate
outstanding principal amount of the Revolver Loans plus the LC Exposure) and
shall be irrevocable and effective only upon receipt by the Administrative
Agent.


    (b)       Except as increased in accordance with Section 2.11, the Aggregate
Maximum Revolver Amounts, once terminated or reduced, may not be reinstated.


    Section        2.04 Fees.


21

--------------------------------------------------------------------------------




    (a)       Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Revolver Lender a commitment fee on the daily average
unused amount of the aggregate Revolver Commitments, up to, but excluding, the
Termination Date in respect of the Revolver Facility at a rate per annum equal
to 1/2 of 1%. Accrued commitment fees shall be payable quarterly in arrears on
each Quarterly Date and on the Termination Date in respect of the Revolver
Facility.


    (b)       Letter of Credit Fees.


    (i)        The Borrower agrees to pay the Administrative Agent, for the
account of each Revolver Lender, commissions for issuing the Letters of Credit
on the daily average outstanding of the maximum liability of the Issuing Bank
existing from time to time under such Letter of Credit (calculated separately
for each Letter of Credit) at the rate per annum equal to the Applicable Margin
in effect from time to time for LIBOR Loans, provided, that each Letter of
Credit shall bear a minimum commission of $500 and further provided, during any
period commencing on the date of an Event of Default until the same is paid in
full or all Events of Default are cured and waived, equal to the Post-Default
Rate. Each Letter of Credit shall be deemed to be outstanding up to the full
face amount of the Letter of Credit until the Issuing Bank has received the
canceled Letter of Credit or a written cancellation of the Letter of Credit from
the beneficiary of such Letter of Credit in form and substance acceptable to the
Issuing Bank, or for any reductions in the amount of the Letter of Credit (other
than from a drawing), written notification from the beneficiary of such Letter
of Credit. Such commissions are payable in advance at issuance of the Letter of
Credit for the first year thereof and thereafter, quarterly in arrears on each
Quarterly Date and upon cancellation or expiration of each such Letter of
Credit.


    (ii)        The Borrower agrees to pay the Administrative Agent, for the
account of the Issuing Bank, commissions for issuing the Letters of Credit
(calculated separately for each Letter of Credit) equal to 0.125% of the face
amount of each Letter of Credit, payable upon issuance of such Letter of Credit.


    (iii)        The Borrower shall pay to the Administrative Agent, for the
account of the Issuing Bank, other customery fees assessed by the Issuing Bank
in connection with the administration of its Letters of Credit.


    (c)       Fee Letter. The Borrower shall pay to Administrative Agent for its
account such other fees as are set forth in the Fee Letter on the dates
specified therein to the extent not paid prior to the Closing Date.


        Section 2.05   Several Obligations. The failure of any Lender to make
any Loan to be made by it or to provide funds for disbursements or
reimbursements under Letters of Credit on the date specified therefor shall not
relieve any other Lender of its obligation to make its Loan or provide funds on
such date, but no Lender shall be responsible for the failure of any other
Lender to make a Loan to be made by such other Lender or to provide funds to be
provided by such other Lender.

        Section 2.06   Notes.The Revolver Loans made by each Revolver Lender
shall be evidenced by a Revolver Note dated as of (i) the Closing Date or (ii)
the effective date of an Assignment and Assumption, payable to the order of such
Revolver Lender in a principal amount equal to its Maximum Revolver Amount as
originally in effect and otherwise duly completed and such substitute Notes as
required by Section 12.06. The Term Loan made by each Term Loan Lender shall be
evidenced by a

22

--------------------------------------------------------------------------------



Term Loan Note dated as of (x) the Closing Date or (y) the effective date of an
Assignment and Assumption, payable to the order of such Term Loan Lender in a
principal amount equal to its Maximum Term Loan Amount as originally in effect
and otherwise duly completed and such substitute Term Loan Notes as required by
Section 12.06. The date, amount, Type, interest rate and Interest Period of each
Loan made by each Lender, and all payments made on account of the principal
thereof, shall be recorded by such Lender on its books for its Note, and, prior
to any transfer may be endorsed by such Lender on the schedule attached to such
Note or any continuation thereof or on any separate record maintained by such
Lender. Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of such
Loans or affect the validity of such transfer by any Lender of its Note.

        Section 2.07   Prepayments.


    (a)       Voluntary Prepayments. The Borrower may prepay the Base Rate Loans
upon not less than one (1) Business Day’s prior notice to the Administrative
Agent (which shall promptly notify the Lenders), which notice shall specify the
prepayment date (which shall be a Business Day) and the amount of the prepayment
(which shall be at least $100,000 or the remaining aggregate principal balance
outstanding on the Notes) and shall be irrevocable and effective only upon
receipt by the Administrative Agent, provided that interest on the principal
prepaid, accrued to the prepayment date, shall be paid on the prepayment date.
The Borrower may prepay LIBOR Loans on the same conditions as for Base Rate
Loans (except that prior notice to the Administrative Agent shall be not less
than three (3) Business Days for LIBOR Loans) and in addition such prepayments
of LIBOR Loans shall be subject to the terms of Section 5.05 and shall be in an
amount equal to all of the LIBOR Loans for the Interest Period prepaid. In the
event of a voluntary prepayment of any Revolver Loans pursuant to this Section
2.07(a), Borrower shall be entitled to reborrow such amounts pursuant to Section
2.01(a)(i).


    (b)        Mandatory Prepayments.


    (i)        The Borrower shall prepay the Term Loan Principal Debt in an
amount equal to the portion of Net Cash Proceeds (other than Equity Net Cash
Proceeds) in excess of the applicable Threshold Amount on the first Business Day
following the receipt thereof.


    (ii)        The Borrower shall prepay the Term Loan Principal Debt in an
amount equal to Equity Net Cash Proceeds in excess of the applicable Threshold
Amount required to reduce the Borrower’s Leverage Ratio to or below the Leverage
Threshold on the first Business Day following receipt of such Equity Net Cash
Proceeds.


    (c)        Generally. Prepayments permitted under this Section 2.07 shall be
without premium or penalty, except as required under Section 5.05 for prepayment
of LIBOR Loans. Any voluntary prepayment of the Principal Debt shall be applied
to the Revolver Principal Debt and the Term Loan Principal Debt at the
Borrower’s discretion; provided, that upon any Default or Event of Default, any
such prepayment shall be allocated pro rata to each Revolver Lender and each
Term Loan Lender in accordance with its Percentage Share of the Principal Debt.
Any prepayments on the Revolver Loans may be reborrowed subject to the then
effective Aggregate Maximum Revolver Amount.


        Section 2.08   Assumption of Risks. The Borrower assumes all risks of
the acts or omissions of any beneficiary of any Letter of Credit or any
transferee thereof with respect to its use of such Letter of Credit. Neither the
Issuing Bank (except in the case of gross negligence or willful misconduct on
the part

23

--------------------------------------------------------------------------------



of the Issuing Bank or any of its employees), its correspondents nor any
Revolver Lender shall be responsible for the validity, sufficiency or
genuineness of certificates or other documents or any endorsements thereon, even
if such certificates or other documents should in fact prove to be invalid,
insufficient, fraudulent or forged; for errors, omissions, interruptions or
delays in transmissions or delivery of any messages by mail, telex, or
otherwise, whether or not they be in code; for errors in translation or for
errors in interpretation of technical terms; the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
the failure of any beneficiary or any transferee of any Letter of Credit to
comply fully with conditions required in order to draw upon any Letter of
Credit; or for any other consequences arising from causes beyond the Issuing
Bank’s control or the control of the Issuing Bank’s correspondents. In addition,
neither the Issuing Bank, the Administrative Agent nor any Revolver Lender shall
be responsible for any error, neglect, or default of any of the Issuing Bank’s
correspondents; and none of the above shall affect, impair or prevent the
vesting of any of the Issuing Bank’s, the Administrative Agent’s or any Revolver
Lender’s rights or powers hereunder or under the Letter of Credit Agreements,
all of which rights shall be cumulative. The Issuing Bank and its correspondents
may accept certificates or other documents that appear on their face to be in
order, without responsibility for further investigation of any matter contained
therein regardless of any notice or information to the contrary. In furtherance
and not in limitation of the foregoing provisions, the Borrower agrees that any
action, inaction or omission taken or not taken by the Issuing Bank or by any
correspondent for the Issuing Bank in good faith in connection with any Letter
of Credit, or any related drafts, certificates, documents or instruments, shall
be binding on the Borrower and shall not put the Issuing Bank or its
correspondents under any resulting liability to the Borrower.

        Section 2.09   Obligation to Reimburse and to Prepay.


    (a)       If a disbursement by the Issuing Bank is made under any Letter of
Credit, the Borrower shall pay to the Administrative Agent within two (2)
Business Days after notice of any such disbursement is received by the Borrower,
the amount of each such disbursement made by the Issuing Bank under the Letter
of Credit (if such payment is not sooner effected as may be required under this
Section 2.09 or under other provisions of the Letter of Credit), together with
interest on the amount disbursed from and including the date of disbursement
until payment in full of such disbursed amount at a varying rate per annum equal
to (i) the then applicable interest rate for Base Rate Loans through the second
Business Day after notice of such disbursement is received by the Borrower and
(ii) thereafter, the Post-Default Rate for Base Rate Loans (but in no event to
exceed the Highest Lawful Rate) for the period from and including the third
Business Day following the date of such disbursement to and including the date
of repayment in full of such disbursed amount. The obligations of the Borrower
under this Agreement with respect to each Letter of Credit shall be absolute,
unconditional and irrevocable and shall be paid or performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever,
including, without limitation, but only to the fullest extent permitted by
applicable law, the following circumstances: (i) any lack of validity or
enforceability of this Agreement, any Letter of Credit or any of the Security
Instruments; (ii) any amendment or waiver of (including any default), or any
consent to departure from this Agreement (except to the extent permitted by any
amendment or waiver), any Letter of Credit or any of the Security Instruments;
(iii) the existence of any claim, set-off, defense or other rights which the
Borrower may have at any time against the beneficiary of any Letter of Credit or
any transferee of any Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), the Issuing Bank, the
Administrative Agent, any Revolver Lender or any other Person, whether in
connection with this Agreement, any Letter of Credit, the Security Instruments,
the transactions contemplated hereby or any unrelated transaction; (iv) any
statement, certificate, draft, notice or any other


24

--------------------------------------------------------------------------------




document presented under any Letter of Credit proves to have been forged,
fraudulent, insufficient or invalid in any respect or any statement therein
proves to have been untrue or inaccurate in any respect whatsoever; (v) payment
by the Issuing Bank under any Letter of Credit against presentation of a draft
certificate which appears on its face to comply, but does not comply, with the
terms of such Letter of Credit; and (vi) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing.


  Notwithstanding anything in this Agreement to the contrary, the Borrower will
not be liable for payment or performance that results from the gross negligence
or willful misconduct of the Issuing Bank, except (i) where the Borrower or any
Subsidiary actually recovers the proceeds for itself or the Issuing Bank of any
payment made by the Issuing Bank in connection with such gross negligence or
willful misconduct or (ii) in cases where the Administrative Agent makes payment
to the named beneficiary of a Letter of Credit.


    (b)        In the event of the occurrence of any Event of Default or the
maturity of the Revolver Notes, whether by acceleration or otherwise, an amount
equal to the LC Exposure shall be deemed to be forthwith due and owing by the
Borrower to the Issuing Bank, the Administrative Agent and the Revolver Lenders
as of the date of any such occurrence; and the Borrower’s obligation to pay such
amount shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower may now or hereafter have against any such beneficiary, the Issuing
Bank, the Administrative Agent, the Revolver Lenders or any other Person for any
reason whatsoever. Such payments shall be held by the Issuing Bank on behalf of
the Revolver Lenders as cash collateral securing the LC Exposure in an account
or accounts at the Principal Office; and the Borrower hereby grants to and by
its deposit with the Administrative Agent grants to the Administrative Agent a
security interest in such cash collateral. In the event of any such payment by
the Borrower of amounts contingently owing under outstanding Letters of Credit
and in the event that thereafter drafts or other demands for payment complying
with the terms of such Letters of Credit are not made prior to the respective
expiration dates thereof, the Administrative Agent agrees, if no Event of
Default has occurred and is continuing or if no other amounts are outstanding
under this Agreement, the Notes or the Security Instruments, to remit to the
Borrower amounts for which the contingent obligations evidenced by the Letters
of Credit have ceased.


    (c)       Each Revolver Lender severally and unconditionally agrees that it
shall promptly reimburse the Issuing Bank an amount equal to such Revolver
Lender’s Percentage Share of any disbursement made by the Issuing Bank under any
Letter of Credit that is not reimbursed according to this Section 2.09.


    (d)       Notwithstanding anything to the contrary contained herein, if no
Default exists and subject to availability under the Revolver Facility (after
reduction for LC Exposure), to the extent the Borrower has not reimbursed the
Issuing Bank for any drawn upon Letter of Credit within one (1) Business Days
after notice of such disbursement has been received by the Borrower, the amount
of such Letter of Credit reimbursement obligation shall automatically be funded
by the Revolver Lenders as a Revolver Loan hereunder and used by the Revolver
Lenders to pay such Letter of Credit reimbursement obligation. If an Event of
Default has occurred and is continuing, or if the funding of such Letter of
Credit reimbursement obligation as a Revolver Loan would cause the aggregate
amount of all Revolver Loans outstanding to exceed the Aggregate Maximum
Revolver Amount (after reduction for LC Exposure), such Letter of Credit


25

--------------------------------------------------------------------------------




reimbursement obligation shall not be funded as a Revolver Loan, but instead
shall accrue interest as provided in Section 2.09(a).


        Section 2.10   Lending Offices. The Loans of each Type made by each
Lender shall be made and maintained at such Lender’s Applicable Lending Office
for Loans of such Type.

        Section 2.11   Increase in Revolver Facility.


    (a)       Provided there exists no Default or Event of Default and subject
to the conditions set forth under clause (e) below, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, from time to time, request increases in the aggregate Revolver Commitments
under the Revolver Facility by an amount not exceeding $80,000,000 in the
aggregate; provided, that (i) the sum of the Aggregate Maximum Revolver Amount
and the Term Loan Principal Debt shall not exceed $175,000,000, and (ii) each
increase of the Revolver Facility shall be in a minimum amount of $10,000,000,
or integral multiples of $1,000,000 in excess thereof. At the time of sending
such notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Revolver Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Revolver Lenders).


    (b)       Each Revolver Lender shall notify the Administrative Agent within
such time period whether or not it agrees to increase its Revolver Commitment
and, if so, whether by an amount equal to, greater than, or less than its
Percentage Share of such requested increase. Any Revolver Lender not responding
within such time period shall be deemed to have declined to increase its
Revolver Commitment.


    (c)       The Administrative Agent shall notify the Borrower and each
Revolver Lender of the Revolver Lenders’ responses to the request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Administrative Agent and the Issuing Bank (which approvals shall
not be unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Revolver Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.


    (d)       If the aggregate Revolver Commitments are increased in accordance
with this Section, the Administrative Agent and the Borrower shall determine the
effective date (such date, the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Revolver Lenders of the final allocation of such increase in
the Revolver Commitment and the Increase Effective Date.


    (e)       As a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent a certificate of each Obligor dated as of
the Increase Effective Date signed by a Responsible Officer of such Obligor (i)
certifying that each of the conditions set forth in Section 6.03 have been
satisfied by the Borrower (or a Subsidiary of Borrower, as the case may be) or
waived by all Lenders, (ii) certifying and attaching the resolutions adopted by
such Obligor approving or consenting to such increase, and (iii) in the case of
the Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article VII and the other
Loan Documents are true and correct on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.11, the representations and
warranties contained in Section 7.02 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of


26

--------------------------------------------------------------------------------




Section 8.01, and (B) no Default or Event of Default exists. To the extent
necessary to keep the outstanding Revolver Loans ratable with any revised
Percentage Shares of the Revolver Lenders arising from any nonratable increase
in the Revolver Commitments under this Section, the Borrower shall prepay
Revolver Loans outstanding on the Increase Effective Date and/or Lenders shall
make assignments pursuant to arrangements satisfactory to the Administrative
Agent (provided, that in each case, the Borrower shall pay any additional
amounts required pursuant to Section 5.05).


    (f)       This Section shall supersede any provisions in Sections 4.05 or
12.04 to the contrary.



ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST

        Section 3.01   Repayment of Loans.


    (a)           Loans.


    (i)        The Revolver Principal Debt is due and payable on the Termination
Date in respect of the Revolver Facility.


    (ii)        The Term Loan Principal Debt is due and payable in quarterly
installments of $1,250,000 (each, an “Amortization Payment”), commencing on
October 1, 2004, and continuing thereafter on each Quarterly Date, with a final
payment due on the Termination Date in respect of the Term Loan Facility in an
amount equal to all Term Loan Principal Debt then outstanding; provided, that
each prepayment by the Borrower of outstanding Term Loan Principal Debt in
accordance with the provisions set forth in Sections 2.07(b)(i) and 2.07(b)(ii)
hereof shall ratably reduce the remaining Amortization Payments due under this
Agreement by an amount that, in the aggregate, equals the amount of such
prepayments.


    (b)       Generally. The Borrower will pay to the Administrative Agent, for
the account of each Lender, the principal payments required by this Section
3.01.


        Section 3.02   Interest.


    (a)       Interest Rates. The Borrower will pay to the Administrative Agent,
for the account of each Lender, interest on the unpaid principal amount of each
Loan made by such Lender for the period commencing on the date such Loan is made
to, but excluding, the date such Loan shall be paid in full, at the following
rates per annum:


    (i)        if such a Loan is a Base Rate Loan, the Base Rate (as in effect
from time to time) plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate; and


    (ii)        if such a Loan is a LIBOR Loan, for each Interest Period
relating thereto, the Adjusted LIBOR for such Loan plus the Applicable Margin
(as in effect from time to time), but in no event to exceed the Highest Lawful
Rate.


    (b)       Post-Default Rate. Notwithstanding the foregoing, the Borrower
will pay to the Administrative Agent, for the account of each Lender, interest
at the applicable Post-Default Rate on any Loan made by such Lender, and (to the
fullest extent permitted by law) on any other


27

--------------------------------------------------------------------------------




amount payable by the Borrower hereunder, under any Loan Document or under any
Note held by such Lender to or for account of such Lender, for the period
commencing on the date of an Event of Default until the same is paid in full or
all Events of Default are cured or waived.


    (c)       Due Dates. Accrued interest on Base Rate Loans shall be payable on
each Quarterly Date commencing on October 1, 2004, and accrued interest on each
LIBOR Loan shall be payable on the last day of the Interest Period therefor and,
if such Interest Period is longer than three months, at three-month intervals
following the first day of such Interest Period, except that interest payable at
the Post-Default Rate shall be payable from time to time on demand and interest
on any LIBOR Loan that is converted into a Base Rate Loan (pursuant to Section
5.04) shall be payable on the date of conversion (but only to the extent so
converted). Any accrued and unpaid interest on the Revolver Loans on the
Termination Date in respect of the Revolver Facility shall be paid on such date
and any accrued and unpaid interest on the Term Loans on the Termination Date in
respect of the Term Loan Facility shall be paid on such date.


    (d)       Determination of Rates. Promptly after the determination of any
interest rate provided for herein or any change therein, the Administrative
Agent shall notify the Lenders to which such interest is payable and the
Borrower thereof. Each determination by the Administrative Agent of an interest
rate or fee hereunder shall, except in cases of manifest error, be final,
conclusive and binding on the parties.



ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

        Section 4.01  Payments. Except to the extent otherwise provided herein,
all payments of principal, interest and other amounts to be made by the Borrower
under this Agreement, the Notes, Letters of Credit, and the Letter of Credit
Agreements shall be made in Dollars, in immediately available funds, to the
Administrative Agent at such account as the Administrative Agent shall specify
by notice to the Borrower from time to time, not later than 12:00 p.m.
Charlotte, North Carolina time on the date on which such payments shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Such payments shall be made
without (to the fullest extent permitted by applicable law) defense, set-off or
counterclaim. Each payment received by the Administrative Agent under this
Agreement or any Note for account of a Lender shall be paid promptly to such
Lender in immediately available funds. Except as otherwise provided in the
definition of “Interest Period”, if the due date of any payment under this
Agreement or any Note would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall be payable for any principal so extended for the period of such extension.
At the time of each payment to the Administrative Agent of any principal of or
interest on any borrowing, the Borrower shall notify the Administrative Agent of
the Loans to which such payment shall apply. In the absence of such notice the
Administrative Agent may specify the Loans to which such payment shall apply,
but to the extent possible such payment or prepayment will be applied first to
the Loans comprised of Base Rate Loans.

        Section 4.02  Pro Rata Treatment. Except to the extent otherwise
provided herein, each Lender agrees that: (i) each borrowing from the Lenders
under Section 2.01 and each continuation and conversion under Section 2.02 shall
be made from the Lenders pro rata in accordance with their Percentage Share of
the aggregate Revolver Commitments or aggregate Term Loan Commitments, as the
case may be, each payment of fees under Sections 2.04(a)and2.04(b)(i), shall be
made for account of the Revolver Lenders pro rata in accordance with their
Percentage Share of the aggregate Revolver Commitments, and each termination or
reduction of the amount of the Aggregate Maximum Revolver Amount under Section
2.03(a) shall be applied to the Revolver Commitment of each Revolver Lender,

28

--------------------------------------------------------------------------------



pro rata according to the amounts of its respective Revolver Commitment; (ii)
each payment of principal of Revolver Loans by the Borrower shall be made for
account of the Revolver Lenders pro rata in accordance with the respective
unpaid principal amount of the Revolver Loans held by the Revolver Lenders;
(iii) each payment of interest on Revolver Loans by the Borrower shall be made
for account of the Revolver Lenders pro rata in accordance with the amounts of
interest due and payable to the respective Revolver Lenders; (iv) each payment
of principal of Term Loans by the Borrower shall be made for account of the Term
Loan Lenders pro rata in accordance with the respective unpaid principal amount
of the Term Loans held by the Term Loan Lenders; (v) each payment of interest on
Term Loans by the Borrower shall be made for account of the Term Loan Lenders
pro rata in accordance with the amounts of interest due and payable to the
respective Term Loan Lenders; and (vi) each reimbursement by the Borrower of
disbursements under Letters of Credit shall be made for account of the Issuing
Bank or, if funded by the Revolver Lenders, pro rata for the account of the
Revolver Lenders in accordance with the amounts of reimbursement obligations due
and payable to each respective Revolver Lender.

        Section 4.03   Computations. Interest on LIBOR Loans and fees shall be
computed on the basis of a year of 360 days and actual days elapsed (including
the first day but excluding the last day) occurring in the period for which such
interest is payable, unless such calculation would exceed the Highest Lawful
Rate, in which case interest shall be calculated on the per annum basis of a
year of 365 or 366 days, as the case may be. Interest on Base Rate Loans shall
be computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed (including the first day but excluding the last day)
occurring in the period for which such interest is payable.

        Section 4.04   Non-receipt of Funds by the Administrative Agent. Unless
the Administrative Agent shall have been notified by a Lender or the Borrower
prior to the date on which such notifying party is scheduled to make payment to
the Administrative Agent (in the case of a Lender) of the proceeds of a Loan or
a payment under a Letter of Credit to be made by it hereunder or (in the case of
the Borrower) a payment to the Administrative Agent for account of one or more
of the Lenders hereunder (such payment being herein called the “Required
Payment”), which notice shall be effective upon receipt, that it does not intend
to make the Required Payment to the Administrative Agent, the Administrative
Agent may assume that the Required Payment has been made and may, in reliance
upon such assumption (but shall not be required to), make the amount thereof
available to the intended recipient(s) on such date and, if such Lender or the
Borrower (as the case may be) has not in fact made the Required Payment to the
Administrative Agent, the recipient(s) of such payment shall, on demand, repay
to the Administrative Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Administrative Agent until, but excluding,
the date the Administrative Agent recovers such amount at a rate per annum
which, for any Lender as recipient, will be equal to the Federal Funds Rate, and
for the Borrower as recipient, will be equal to the Base Rate plus the
Applicable Margin.

        Section 4.05   Set-off, Sharing of Payments, Etc.


    (a)       The Borrower agrees that, in addition to (and without limitation
of) any right of set-off, bankers’ lien or counterclaim a Lender may otherwise
have, each Lender shall have the right and be entitled (after consultation with
the Administrative Agent), at its option, to offset balances held by it or by
any of its Affiliates for account of the Borrower or any Subsidiary at any of
its offices, in Dollars or in any other currency, against any principal of or
interest on any of such Lender’s Loans, or any other amount payable to such
Lender hereunder, which is not paid when due (regardless of whether such
balances are then due to the Borrower), in which case it shall promptly notify
the Borrower and the Administrative Agent thereof, provided that such Lender’s
failure to give such notice shall not affect the validity thereof.


29

--------------------------------------------------------------------------------




    (b)       If any Lender shall obtain payment of any principal of or interest
on any Loan made by it to the Borrower under this Agreement (or reimbursement as
to any Letter of Credit) through the exercise of any right of set-off, banker’s
lien or counterclaim or similar right or otherwise, and, as a result of such
payment, such Lender shall have received a greater percentage of the principal
or interest (or reimbursement) then due hereunder by the Borrower to such Lender
than the percentage received by any other Lenders, it shall promptly (i) notify
the Administrative Agent and each other Lender thereof and (ii) purchase from
such other Lenders participations in (or, if and to the extent specified by such
Lender, direct interests in) the Loans (or participations in Letters of Credit)
made by such other Lenders (or in interest due thereon, as the case may be) in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
excess payment (net of any expenses which may be incurred by such Lender in
obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal and/or interest on the Loans held by each of the Lenders (or
reimbursements of Letters of Credit). To such end all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans made by other Lenders (or in interest due thereon, as the
case may be) may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans (or Letters of Credit) in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 4.05 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.05 to share the benefits
of any recovery on such secured claim.


        Section 4.06   Taxes.


    (a)       Payments Free and Clear. Any and all payments by the Borrower
hereunder shall be made, in accordance with Section 4.01, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender, the Issuing Bank and the Administrative
Agent, taxes imposed on its income, and franchise or similar taxes imposed on
it, by (i) any jurisdiction (or political subdivision thereof) of which the
Administrative Agent, the Issuing Bank or such Lender, as the case may be, is a
citizen or resident or in which such Lender has an Applicable Lending Office,
(ii) the jurisdiction (or any political subdivision thereof) in which the
Administrative Agent, the Issuing Bank or such Lender is organized, or (iii) any
jurisdiction (or political subdivision thereof) in which such Lender, the
Issuing Bank or the Administrative Agent is presently doing business which taxes
are imposed solely as a result of doing business in such jurisdiction (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to the Lenders, the Issuing Bank or the Administrative Agent (i) the
sum payable shall be increased by the amount necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 4.06) such Lender, the Issuing Bank or the Administrative
Agent (as the case may be) shall receive an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxing authority or other Governmental Authority in accordance with
applicable law.


30

--------------------------------------------------------------------------------




    (b)       Other Taxes. In addition, to the fullest extent permitted by
applicable law, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, any
Assignment or any Security Instrument (hereinafter referred to as “Other
Taxes”).


    (c)       Indemnification. To the fullest extent permitted by applicable
law, the Borrower will indemnify each Lender, the Issuing Bank and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
but not limited to, any Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 4.06) paid by such Lender, the
Issuing Bank or the Administrative Agent (on their behalf or on behalf of any
Lender), as the case may be, and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted unless the payment of
such Taxes was not correctly or legally asserted and such Lender’s payment of
such Taxes or Other Taxes was the result of its gross negligence or willful
misconduct. Any payment pursuant to such indemnification shall be made within
thirty (30) days after the date any Lender, the Issuing Bank or the
Administrative Agent, as the case may be, makes written demand therefor. If any
Lender, Issuing Bank or the Administrative Agent receives a refund or credit in
respect of any Taxes or Other Taxes for which such Lender, Issuing Bank or the
Administrative Agent has received payment from the Borrower, it shall promptly
notify the Borrower of such refund or credit and shall, if no Default has
occurred and is continuing, within thirty (30) days after receipt of a request
by the Borrower (or promptly upon receipt, if the Borrower has requested
application for such refund or credit pursuant hereto), pay an amount equal to
such refund or credit to the Borrower without interest (but with any interest so
refunded or credited), provided, that the Borrower, upon the request of such
Lender, the Issuing Bank or the Administrative Agent, agrees to return such
refund or credit (plus penalties, interest or other charges) to such Lender or
the Administrative Agent in the event such Lender or the Administrative Agent is
required to repay such refund or credit.


    (d)       Lender Representations.


    (i)        Each Lender represents that it is either (1) a banking
association or corporation organized under the laws of the United States of
America or any state thereof or (2) it is entitled to complete exemption from
United States withholding tax imposed on or with respect to any payments,
including fees, to be made to it pursuant to this Agreement (A) under an
applicable provision of a tax convention to which the United States of America
is a party or (B) because it is acting through a branch, agency or office in the
United States of America and any payment to be received by it hereunder is
effectively connected with a trade or business in the United States of America.
Each Lender that is not a banking association or corporation organized under the
laws of the United States of America or any state thereof agrees to provide to
the Borrower and the Administrative Agent on the Closing Date, or on the date of
its delivery of the Assignment pursuant to which it becomes a Lender, and at
such other times as required by United States law or as the Borrower or the
Administrative Agent shall reasonably request, two accurate and complete
original signed copies of either (1) Internal Revenue Service Form W-8ECI (or
successor form) certifying that all payments to be made to it hereunder will be
effectively connected to a United States trade or business (the “Form W-8ECI
Certification”) or (2) Internal Revenue Service Form W-8BEN (or successor form)
certifying that it is entitled to the benefit of a provision of a tax convention
to


31

--------------------------------------------------------------------------------




which the United States of America is a party or (B) because it is acting
through a branch, agency or office in the United States of America and any
payment to be received by it hereunder is effectively connected with a trade or
business in the United States of America. Each Lender that is not a banking
association or corporation organized under the laws of the United States of
America or any state thereof agrees to provide to the Borrower and the
Administrative Agent on the Closing Date, or on the date of its delivery of the
Assignment pursuant to which it becomes a Lender, and at such other times as
required by United States law or as the Borrower or the Administrative Agent
shall reasonably request, two accurate and complete original signed copies of
either (1) Internal Revenue Service Form W-8ECI (or successor form) certifying
that all payments to be made to it hereunder will be effectively connected to a
United States trade or business (the “Form W-8ECI Certification”) or (2)
Internal Revenue Service Form W-8BEN (or successor form) certifying that it is
entitled to the benefit of a provision of a tax convention to which the United
States of America is a party which completely exempts from United States
withholding tax all payments to be made to it hereunder (the “Form W-8BEN
Certification”). In addition, each Lender agrees that if it previously filed a
Form W-8ECI Certification, it will deliver to the Borrower and the
Administrative Agent a new Form W-8ECI Certification prior to the first payment
date occurring in each of its subsequent taxable years; and if it previously
filed a Form W-8BEN Certification, it will deliver to the Borrower and the
Administrative Agent a new certification prior to the first payment date falling
in the third year following the previous filing of such certification. Each
Lender also agrees to deliver to the Borrower and the Administrative Agent such
other or supplemental forms as may at any time be required as a result of
changes in applicable law or regulation in order to confirm or maintain in
effect its entitlement to exemption from United States withholding tax on any
payments hereunder, provided that the circumstances of such Lender at the
relevant time and applicable laws permit it to do so. If a Lender determines, as
a result of any change in either (i) a Governmental Requirement or (ii) its
circumstances, that it is unable to submit any form or certificate that it is
obligated to submit pursuant to this Section 4.06, or that it is required to
withdraw or cancel any such form or certificate previously submitted, it shall
promptly notify the Borrower and the Administrative Agent of such fact. If a
Lender is organized under the laws of a jurisdiction outside the United States
of America, unless the Borrower and the Administrative Agent have received a
Form W-8BEN Certification or Form W-8ECI Certification satisfactory to them
indicating that all payments to be made to such Lender hereunder are not subject
to United States withholding tax, the Borrower shall withhold taxes from such
payments at the applicable statutory rate. Each Lender agrees to indemnify and
hold harmless the Borrower or Administrative Agent, as applicable, from any
United States taxes, penalties, interest and other expenses, costs and losses
incurred or payable by (i) the Administrative Agent as a result of such Lender’s
failure to submit any form or certificate that it is required to provide
pursuant to this Section 4.06 or (ii) the Borrower or the Administrative Agent
as a result of their reliance on any such form or certificate which such Lender
has provided to them pursuant to this Section 4.06.


    (ii)        For any period with respect to which a Lender has failed to
provide the Borrower with the form required pursuant to this Section 4.06, if
any (other than if such failure is due to a change in a Governmental Requirement
occurring subsequent to the date on which a form originally was required to be
provided), such Lender shall not be entitled to indemnification under this
Section 4.06 with respect to taxes imposed by the United States which taxes
would not have been imposed but for such failure to provide such forms;
provided, however, that if a Lender, which is otherwise exempt from or subject
to a reduced rate of withholding tax, becomes subject to taxes because of its
failure to deliver a form required hereunder, the Borrower shall take such steps
as such Lender shall reasonably request to assist such Lender to recover such
taxes.


    (iii)        Any Lender claiming any additional amounts payable pursuant to
this Section 4.06 shall use reasonable efforts (consistent with legal and
regulatory restrictions) to file any certificate or document requested by the
Borrower or the Administrative Agent or to change the jurisdiction of its
Applicable Lending Office or to contest any tax imposed if the making of such a
filing or change or contesting such tax would avoid the need for or reduce the
amount of any such additional amounts that may thereafter accrue and would not,
in the sole determination of such Lender, be otherwise disadvantageous to such
Lender.


32

--------------------------------------------------------------------------------




ARTICLE V
CAPITAL ADEQUACY

        Section 5.01   Additional Costs.


    (a)       LIBOR Regulations, etc. The Borrower shall pay directly to each
Lender from time to time such amounts as such Lender may determine to be
necessary to compensate such Lender for any costs which it determines are
attributable to its making or maintaining of any LIBOR Loans or issuing or
participating in Letters of Credit hereunder or its obligation to make any LIBOR
Loans or issue or participate in any Letters of Credit hereunder, or any
reduction in any amount receivable by such Lender hereunder in respect of any of
such LIBOR Loans, Letters of Credit (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change which: (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any Note in respect of any of
such LIBOR Loans or Letters of Credit (other than taxes imposed on the overall
net income of such Lender or of its Applicable Lending Office for any of such
LIBOR Loans by the jurisdiction in which such Lender has its principal office or
Applicable Lending Office); or (ii) imposes or modifies any reserve, special
deposit, minimum capital, capital ratio or similar requirements relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of such Lender, or the Commitment or Loans of such Lender or the
London interbank market; or (iii) imposes any other condition affecting this
Agreement or any Note (or any of such extensions of credit or liabilities) or
such Lender’s Commitment or Loans. Each Lender will notify the Administrative
Agent and the Borrower of any event occurring after the Closing Date which will
entitle such Lender to compensation pursuant to this Section 5.01(a) as promptly
as practicable after it obtains knowledge thereof and determines to request such
compensation, and will designate a different Applicable Lending Office for the
Loans of such Lender affected by such event if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the sole
opinion of such Lender, be disadvantageous to such Lender, provided that such
Lender shall have no obligation to so designate an Applicable Lending Office
located in the United States. If any Lender requests compensation from the
Borrower under this Section 5.01(a), the Borrower may, by notice to such Lender,
suspend the obligation of such Lender to make additional Loans of the Type with
respect to which such compensation is requested until the Regulatory Change
giving rise to such request ceases to be in effect (in which case the provisions
of Section 5.04 shall be applicable).


    (b)       Regulatory Change. Without limiting the effect of the provisions
of Section 5.01(a), in the event that at any time (by reason of any Regulatory
Change or any other circumstances arising after the Closing Date affecting (i)
any Lender, (ii) the London interbank market or (iii) such Lender’s position in
such market), the Adjusted LIBOR, as determined in good faith by such Lender,
will not adequately and fairly reflect the cost to such Lender of funding its
LIBOR Loans, then, if such Lender so elects, by notice to the Borrower and the
Administrative Agent, the obligation of such Lender to make additional LIBOR
Loans shall be suspended until such Regulatory Change or other circumstances
ceases to be in effect (in which case the provisions of Section 5.04 shall be
applicable).


    (c)       Capital Adequacy. Without limiting the effect of the foregoing
provisions of this Section 5.01 (but without duplication), the Borrower shall
pay directly to any Lender from time to time on request such amounts as such
Lender may reasonably determine to be necessary to compensate such Lender or its
parent or holding company for any costs which it determines are attributable to
the maintenance by such Lender or its parent or holding company (or any
Applicable Lending Office), pursuant to any Governmental Requirement following
any


33

--------------------------------------------------------------------------------




Regulatory Change, of capital in respect of its Commitment, its Note, or its
Loans or any interest held by it in any Letter of Credit, such compensation to
include, without limitation, an amount equal to any reduction of the rate of
return on assets or equity of such Lender or its parent or holding company (or
any Applicable Lending Office) to a level below that which such Lender or its
parent or holding company (or any Applicable Lending Office) could have achieved
but for such Governmental Requirement. Such Lender will notify the Borrower that
it is entitled to compensation pursuant to this Section 5.01(c) as promptly as
practicable after it determines to request such compensation.


    (d)       Compensation Procedure. Any Lender notifying the Borrower of the
incurrence of Additional Costs under this Section 5.01 shall in such notice to
the Borrower and the Administrative Agent set forth in reasonable detail the
basis and amount of its request for compensation. Determinations and allocations
by each Lender for purposes of this Section 5.01 of the effect of any Regulatory
Change pursuant to Section 5.01(a) or (b), or of the effect of capital
maintained pursuant to Section 5.01(c), on its costs or rate of return of
maintaining Loans or its obligation to make Loans or issue Letters of Credit, or
on amounts receivable by it in respect of Loans or Letters of Credit, and of the
amounts required to compensate such Lender under this Section 5.01, shall be
conclusive and binding for all purposes, provided that such determinations and
allocations are made on a reasonable basis. Any request for additional
compensation under this Section 5.01 shall be paid by the Borrower within thirty
(30) days of the receipt by the Borrower of the notice described in this Section
5.01(d).


    Section        5.02  Limitation on LIBOR Loans. Anything herein to the
contrary notwithstanding, if, on or prior to the determination of any Adjusted
LIBOR for any Interest Period:


    (a)        the Administrative Agent determines (which determination shall be
conclusive, absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the definition of “Adjusted LIBOR” in Section
1.02 are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBOR Loans as
provided herein; or


    (b)       the Administrative Agent determines (which determination shall be
conclusive, absent manifest error) that the relevant rates of interest referred
to in the definition of “Adjusted LIBOR” in Section 1.02 upon the basis of which
the rate of interest for LIBOR Loans for such Interest Period is to be
determined are not sufficient to adequately cover the cost to the Lenders of
making or maintaining LIBOR Loans; then the Administrative Agent shall give the
Borrower prompt notice thereof, and so long as such condition remains in effect,
the Lenders shall be under no obligation to make additional LIBOR Loans.


        Section 5.03   Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof and
such Lender’s obligation to make LIBOR Loans shall be suspended until such time
as such Lender may again make and maintain LIBOR Loans (in which case the
provisions of Section 5.04 shall be applicable).

        Section 5.04   Base Rate Loans Pursuant to Sections 5.01, 5.02 and 5.03.
If the obligation of any Lender to make LIBOR Loans shall be suspended pursuant
to Sections 5.01, 5.02 or 5.03 (“Affected Loans”), all Affected Loans which
would otherwise be made by such Lender shall be made instead as Base Rate Loans
(and, if an event referred to in Section 5.01(b) or Section 5.03 has occurred
and such Lender so requests by notice to the Borrower, all Affected Loans of
such Lender then outstanding shall be automatically converted into Base Rate
Loans on the date specified by such Lender in such notice) and, to

34

--------------------------------------------------------------------------------



the extent that Affected Loans are so made as (or converted into) Base Rate
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its Base Rate Loans.

        Section 5.05   Compensation. The Borrower shall pay to each Lender
within thirty (30) days of receipt of written request of such Lender (which
request shall set forth, in reasonable detail, the basis for requesting such
amounts and which shall be conclusive and binding for all purposes provided that
such determinations are made on a reasonable basis), such amount or amounts as
shall compensate it for any loss, cost, expense or liability which such Lender
determines are attributable to:


    (a)       any payment, prepayment or conversion of a LIBOR Loan properly
made by such Lender or the Borrower for any reason (including, without
limitation, the acceleration of the Loans pursuant to Section 10.02) on a date
other than the last day of the Interest Period for such Loan; or


    (b)       any failure by the Borrower for any reason (including but not
limited to, the failure of any of the conditions precedent specified in Article
VI to be satisfied) to borrow, continue or convert a LIBOR Loan from such Lender
on the date for such borrowing, continuation or conversion specified in the
relevant notice given pursuant to Section 2.02(c).


Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the principal amount so paid, prepaid or converted
or not borrowed for the period from the date of such payment, prepayment or
conversion or failure to borrow to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, the Interest Period for such Loan
which would have commenced on the date specified for such borrowing) at the
applicable rate of interest for such Loan provided for herein over (ii) the
interest component of the amount such Lender would have bid in the London
interbank market for Dollar deposits of leading banks in amounts comparable to
such principal amount and with maturities comparable to such period (as
reasonably determined by such Lender).


ARTICLE VI
CONDITIONS PRECEDENT

        Section 6.01   Initial Funding. The obligation of the Lenders to make
the Initial Funding is subject to the receipt by the Administrative Agent and
the Lenders of all fees then due and payable pursuant to Section 2.04 on or
before the Closing Date and the receipt by the Administrative Agent of the
following documents and satisfaction of the other conditions provided in this
Section 6.01, each of which shall be satisfactory to the Administrative Agent in
form and substance (other than (x) closing deliverables set forth below by, on
behalf of or with respect to Spectrum, which items are hereby permitted to be
delivered after the Closing Date but no later than one Business Day following
the conversion of Spectrum Field Services, Inc. from a corporation into a
limited liability company, or such later date as the Administrative Agent may
agree, and (y) each other item, if any, listed on Schedule 6.01, which items are
hereby permitted to be delivered after the Closing Date but not later than the
date for delivery of each such item specified on Schedule 6.01, or such later
date as the Administrative Agent may agree):


    (a)       A certificate of the Secretary or an Assistant Secretary of the
General Partner setting forth (i) resolutions of its board of managers with
respect to the authorization of the General Partner to execute and deliver on
behalf of itself, the Borrower and APL Operating, and on behalf of APL
Operating, as sole member for each of APL New York, APL Ohio, APL Pennsylvania
and Spectrum, the Loan Documents to which each is a party and to enter into the
transactions


35

--------------------------------------------------------------------------------



contemplated in those documents, (ii) the officers of the General Partner who
are authorized to sign the Loan Documents to which each Obligor is a party and
who will, until replaced by another officer or officers duly authorized for that
purpose, act as its representative for the purposes of signing documents and
giving notices and other communications in connection with this Agreement and
the transactions contemplated hereby, (iii) specimen signatures of such
authorized officers, and (iv) the agreement of limited partnership for Borrower
and APL Operating, as amended, certified as being true and complete and (v) the
articles of organization of the General Partner, APL New York, APL Ohio, APL
Pennsylvania and Spectrum, as amended, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.


    (b)       Certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of the Obligors.


    (c)       The Notes, duly completed and executed for any Lender requesting a
Note.


    (d)              The Security Instruments, duly completed and executed in
sufficient number of counterparts for recording, if necessary, including
delivery of any requisite mortgage tax affidavit and payment for applicable
mortgage tax, if any due; all original certificates of partnership units or
members’ equity, blank stock powers, and Intercompany Notes duly endorsed as
required under such Security Instruments.


    (e)       Review of Obligors’ financial condition satisfactory to the
Lenders.


    (f)       An opinion of Ledgewood Law Firm P.C., counsel to the Obligors,
and from local counsel acceptable to the Administrative Agent, with respect to
the existence of the Obligors, due authorization and execution of the Loan
Documents, enforceability of the Loan Documents, including without limitation
the Security Instruments, under the laws of the states wherein the Pipeline
Properties are located, and other matters incident to the transactions herein
contemplated as the Administrative Agent may reasonably request, each in form
and substance satisfactory to the Administrative Agent.


    (g)       A certificate of insurance coverage of the Obligors evidencing
that the Obligors are carrying insurance in accordance with Section 7.20 and
Section 8.03(b).


    (h)       Title information as the Administrative Agent may require setting
forth the status of title to the Properties (including, without limitation, the
Pipeline Properties) acceptable to the Administrative Agent, including delivery
of mortgagee’s policies of title insurance for such Properties as Administrative
Agent shall request.


    (i)       Appropriate UCC search certificates and other evidence
satisfactory to the Administrative Agent with respect to the Obligors’
Properties reflecting no prior Liens, other than Excepted Liens.


    (j)       Environmental assessments and other reports to the extent
maintained by the Obligors covering the Obligors’ Properties reporting on the
current environmental condition of such Properties satisfactory to the Lenders.


36

--------------------------------------------------------------------------------



    (k)       A certificate of a Responsible Officer certifying that (i) no
Default or Event of Default exists or would result from the Initial Funding, and
(ii) since December 31, 2003, there has occurred no Material Adverse Change.


    (l)       Satisfactory review by the Administrative Agent of all Material
Agreements.


    (m)       The Consents to Assignment duly completed and executed.


    (n)       All authorizations, approvals or consents as may be necessary for
the execution, delivery and performance by any Obligor under this Agreement.


    (o)       The Guaranty Agreements duly completed and executed by the
Guarantors.


    (p)       A letter from CT Corporation System, Inc., or other agent
acceptable to the Administrative Agent, accepting service of process in the
State of New York on behalf of the Obligors not otherwise qualified to transact
business in New York.


    (q)       Evidence that either RAI or Atlas, or both, shall have contributed
at least $22,000,000 in equity to APL Operating in accordance with the terms of
the APL Operating Partnership Purchase Agreements.


    (r)       A certificate of a Responsible Officer certifying that (i) APL
Operating has received all governmental, shareholder and third party consents
and approvals necessary to consummate the Spectrum Acquisition, which consents
and approvals are in full force and effect, (ii) all waiting periods have
expired without any action being taken by any Governmental Authority that could
restrain, prevent or impose any material adverse condition on the Spectrum
Acquisition or that could seek to threaten the consummation of the Spectrum
Acquisition, and no law or regulation is applicable that could have such effect,
(iii) no order, decree, judgment, ruling or injunction exists which restrains
the consummation of the Spectrum Acquisition or the transactions contemplated by
this Agreement, and (iv) no pending or threatened action, suit, investigation or
proceeding exists which seeks to restrain or affect the Spectrum Acquisition, or
which, if adversely determined, could materially and adversely affect the
Borrower, any of its Subsidiaries, or the Spectrum Shares, any transaction
contemplated hereby or the ability of APL Operating to consummate the Spectrum
Acquisition or perform its obligations under this Agreement and the other Loan
Documents, or the ability of the Lenders to exercise their rights hereunder or
thereunder.


    (s)       A certificate of a Responsible Officer certifying that APL
Operating is, concurrently with the funding of the initial Loans on the Closing
Date, consummating the Spectrum Acquisition in accordance with the terms of the
Spectrum Securities Purchase Agreement, with all material conditions precedent
thereto having been satisfied in all material respects by the parties thereto.


    (t)       Copies of the fully executed Spectrum Securities Purchase
Agreement and all other material Spectrum Acquisition Documents, certified as
true and correct by a Responsible Officer.


    (u)       Receipt of an Assignment of Notes and Liens with respect to
collateral securing the Bank Credit Facility (as defined in the Spectrum
Securities Purchase Agreement), in form and substance satisfactory to the
Administrative Agent.


37

--------------------------------------------------------------------------------



    (v)       Such other documents as the Administrative Agent, any Lender or
counsel to the Administrative Agent may reasonably request.


        Section 6.02   Initial and Subsequent Loans and Letters of Credit. The
obligation of the Lenders to make Loans to the Borrower upon the occasion of
each borrowing hereunder and to issue, renew, extend or reissue Letters of
Credit (including the Initial Funding) is subject to the further conditions
precedent that, as of the date of such Loans and after giving effect thereto:


    (a)       no Default shall have occurred and be continuing;


    (b)       no Material Adverse Effect shall have occurred; and


    (c)       the representations and warranties made by the Borrower in
Article VII and in the Security Instruments shall be true on and as of the date
of the making of such Loans or issuance, renewal, extension or reissuance of a
Letter of Credit with the same force and effect as if made on and as of such
date and following such new borrowing, except to the extent such representations
and warranties are expressly limited to an earlier date.


        Each request for a borrowing or issuance, renewal, extension or
reissuance of a Letter of Credit by the Borrower hereunder shall constitute a
certification by the Borrower to the effect set forth in Section 6.02(c) (both
as of the date of such notice and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of and immediately following such
borrowing or issuance, renewal, extension or reissuance of a Letter of Credit as
of the date thereof).

        Section 6.03   Conditions Precedent to Increase of Revolver Facility.
The obligations of the Revolver Lenders to increase the amount of the Revolver
Facility pursuant to Section2.11 is subject to the Administrative Agent’s
receipt of calculations indicating that the Borrower’s Leverage Ratio, after
giving effect to any increase in the Revolver Principal Debt, is less than or
equal to the Leverage Threshold.

        Section 6.04   Conditions Precedent for the Benefit of Lender. All
conditions precedent to the obligations of the Lenders to make any Loan are
imposed hereby solely for the benefit of the Lenders, and no other Person may
require satisfaction of any such condition precedent or be entitled to assume
that the Lenders will refuse to make any Loan in the absence of strict
compliance with such conditions precedent.

        Section 6.05   No Waiver. No waiver of any condition precedent shall
preclude the Administrative Agent or the Lenders from requiring such condition
to be met prior to making any subsequent Loan or preclude the Lenders from
thereafter declaring that the failure of the Borrower to satisfy such condition
precedent constitutes a Default.


ARTICLE VII
REPRESENTATIONS AND WARRANTIES

        Each of the Obligors represents and warrants to the Administrative Agent
and the Lenders that (each representation and warranty herein is given as of the
Closing Date and shall be deemed repeated and reaffirmed on the dates of each
borrowing and issuance, renewal, extension or reissuance of a Letter of Credit
as provided in Section 6.02):

        Section 7.01   Corporate Existence. Each of the Obligors: (i) is a
limited liability company or limited partnership duly organized, formed, legally
existing and in good standing under the laws of the

38

--------------------------------------------------------------------------------



jurisdiction of its incorporation or formation, as applicable; (ii) has all
requisite organizational power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (iii) is qualified
to do business in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary and where failure so to
qualify would have a Material Adverse Effect.

        Section 7.02   Financial Condition. The audited consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as at December 31, 2003,
and the related consolidated statement of income, partners’ equity and cash flow
of the Borrower and its Consolidated Subsidiaries for the fiscal year ended on
said date, heretofore furnished to each of the Lenders and the unaudited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
at March 31, 2004, and their related consolidated statements of income,
partners’equity and cash flow of the Borrower and its Consolidated Subsidiaries
for the three month period ended on such date heretofore furnished to the
Administrative Agent, are/is complete and correct and fairly present the
consolidated financial condition of the Borrower and its Consolidated
Subsidiaries as at said dates and the results of its operations for the fiscal
year and the three month period on said dates, all in accordance with GAAP, as
applied on a consistent basis (subject, in the case of the interim financial
statements, to normal year-end adjustments). Except as reflected or referred to
in such financial statements, neither the Borrower nor any Subsidiary has on the
Closing Date any material Debt (other than the Spectrum Income Tax Obligation),
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments. Since December 31, 2003, there has been no change or event having a
Material Adverse Effect. Since the date of the Financial Statements, neither the
business nor the Properties of the Borrower or any Subsidiary have been
materially and adversely affected.

        Section 7.03   Litigation. Except as disclosed to the Lenders in
Schedule 7.03 hereto, there is no litigation, legal, administrative or arbitral
proceeding, investigation or other action of any nature pending or, to the
knowledge of the Obligors, threatened against or affecting the Obligors or any
Subsidiary which involves the possibility of any judgment or liability against
any Obligor or any Subsidiary not fully covered by insurance (except for normal
deductibles), and which would have a Material Adverse Effect.

        Section 7.04   No Breach. Neither the execution and delivery of the Loan
Documents, nor compliance with the terms and provisions hereof, will conflict
with or result in a breach of, or require any consent which has not been
obtained as of the Closing Date under, the respective charter, limited
partnership agreement, articles of organization or by-laws of the Obligors or
any Subsidiary, or any Governmental Requirement, or any agreement or instrument
to which any Obligor or any Subsidiary is a party or by which it is bound or to
which it or its Properties are subject, or constitute a default under any such
agreement or instrument, or result in the creation or imposition of any Lien
upon any of the revenues or assets of the Obligor or any Subsidiary pursuant to
the terms of any such agreement or instrument, other than the Liens created by
the Loan Documents.

        Section 7.05   Authority. Each Obligor and each Subsidiary thereof has
all necessary organizational power and authority to execute, deliver and perform
its obligations under the Loan Documents to which it is a party; and the
execution, delivery and performance by each Obligor of the Loan Documents to
which it is a party have been duly authorized by all necessary organizational
action on its part; and the Loan Documents constitute the legal, valid and
binding obligations of each Obligor, enforceable in accordance with their terms.

        Section 7.06   Approvals. No authorizations, approvals or consents of,
and no filings or registrations with, any Governmental Authority or any other
Person are necessary for the execution, delivery or performance by any Obligor
of the Loan Documents to which it is a party or for the validity or

39

--------------------------------------------------------------------------------



enforceability thereof, except for the recording and filing of the Security
Instruments as required by this Agreement.

        Section 7.07   Use of Loans. The proceeds of the Loans shall be used (i)
to refinance the Existing Debt and amounts required to be paid under Section
3.01(a)(ii), (ii) to finance the costs and expenses associated with the Spectrum
Acquisition, (iii) to refinance Debt of Spectrum Field Services, Inc. in
accordance with the Spectrum Acquisition Documents, (iv) for the development of
the Obligors’ Pipeline Properties and the acquisition of Pipeline Properties and
related assets by the Obligors, (v) for Obligors’ working capital, (vi) for
Letters of Credit to support the obligations of the Obligors, and (vii) for
general company purposes. Neither the Borrower nor any other Obligor is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and no part of the proceeds of any
Loan hereunder will be used to buy or carry any margin stock.

        Section 7.08  ERISA.


    (a)       Each Obligor, each Subsidiary and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan.


    (b)       Each Plan is, and has been, maintained in substantial compliance
with ERISA and, where applicable, the Code.


    (c)       No act, omission or transaction has occurred which could result in
imposition on any Obligor, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
section 502(c), (i) or (1) of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
section 409 of ERISA.


    (d)       No contingent obligations remain due to the termination of any
Plan (other than a defined contribution plan) or any trust created under any
such Plan since September 2, 1974. The only Plan that has been terminated was
for The Atlas Group, Inc. No liability to the PBGC (other than for the payment
of current premiums which are not past due) by any Obligor, any Subsidiary or
any ERISA Affiliate has been or is expected by any Obligor, any Subsidiary or
any ERISA Affiliate to be incurred with respect to any Plan. No ERISA Event with
respect to any Plan has occurred.


    (e)       Full payment when due has been made of all amounts which any
Obligor, any Subsidiary or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan, and no
accumulated funding deficiency (as defined in section 302 of ERISA and
section 412 of the Code), whether or not waived, exists with respect to any
Plan.


    (f)       The actuarial present value of the benefit liabilities under each
Plan which is subject to Title IV of ERISA does not, as of the end of each
Obligor’s most recently ended fiscal year, exceed the current value of the
assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities. The term “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA.


    (g)       None of the Obligors, any Subsidiary or any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(l) of ERISA, including,


40

--------------------------------------------------------------------------------




without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by an Obligor, a
Subsidiary or any ERISA Affiliate in its sole discretion at any time without any
material liability.


    (h)       None of the Obligors, any Subsidiary or any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the preceding six
calendar years, sponsored, maintained or contributed to, any Multiemployer Plan.


    (i)       None of the Obligors, any Subsidiary or any ERISA Affiliate is
required to provide security under section 401 (a)(29) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.


        Section 7.09   Taxes. Except as set forth on Schedule 7.09, each Obligor
and its Subsidiaries have filed all United States federal income tax returns and
all other tax returns which are required to be filed by them, or otherwise
obtained appropriate extensions to file, and have paid all material taxes due
pursuant to such returns or pursuant to any assessment received by any Obligor
or any Subsidiary, except such taxes that are being contested in good faith by
appropriate proceedings and for which such Obligor or Subsidiary, as applicable,
has set aside on its books adequate reserves in accordance with GAAP. The
charges, accruals and reserves on the books of each Obligor and its Subsidiaries
in respect of taxes and other governmental charges are, in the opinion of the
Borrower, adequate. No tax lien has been filed and, to the knowledge of the
Obligors, no claim is being asserted with respect to any such tax, fee or other
charge.

        Section 7.10   Titles, etc.


    (a)       Each of the Obligors and its Subsidiaries has good, sufficient and
clear title to its Pipeline Properties, free and clear of all adverse possession
or abandonment claims and Liens, except Excepted Liens.


    (b)       The “Mortgaged Property” descriptions under the Mortgages describe
substantially all of the Pipeline Properties presently owned by Obligors.


    (c)       All leases, rights of way, permits, licenses and agreements
necessary for the conduct of the business of each Obligor are valid and
subsisting, in full force and effect and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease rights of way, permits,
licenses, which would affect in any material respect the conduct of the business
of any Obligor.


    (d)       The rights, Properties and other assets presently owned, leased or
licensed by each Obligor, including, without limitation, all easements and
rights of way, include all rights, Properties and other assets necessary to
permit each Obligor to conduct its business in all material respects in the same
manner as its business has been conducted prior to the Closing Date.


    (e)       All of the assets and Properties of each Obligor which are
reasonably necessary for the operation of its business are in good working
condition and are maintained in accordance with prudent business standards.


        Section 7.11   No Material Misstatements. To the Borrower’s knowledge,
no written information, statement, exhibit, certificate, document or report
furnished to the Administrative Agent and the Lenders (or any of them) by any
Obligor in connection with the negotiation of this Agreement contains any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make

41

--------------------------------------------------------------------------------



the statement contained therein not materially misleading in the light of the
circumstances in which made. There is no fact peculiar to any Obligor which has
a Material Adverse Effect or in the future is reasonably likely to have a
Material Adverse Effect and which has not been set forth in this Agreement or
the other documents, certificates and statements furnished to the Administrative
Agent by or on behalf of the Obligors prior to, or on, the Closing Date in
connection with the transactions contemplated hereby.

        Section 7.12  Investment Company Act. None of the Obligors is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

        Section 7.13  Public Utility Holding Company Act. None of the Obligors
is a “holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” or a “public utility” within the meaning of the Public Utility Holding
Company Act of 1935, as amended.

        Section 7.14  Operation of the Pipeline. The statements relating to the
transportation of gas through the Pipeline for the period from December 31,
2003, through March 31, 2004, furnished by the Borrower to the Administrative
Agent, are accurate; since March 31, 2004, there has been no damage, destruction
or loss to the Pipeline; the Pipeline is currently in operation and the monthly
transportation of Hydrocarbons through the Pipeline has not materially
diminished.

        Section 7.15   Capitalization of General Partner and Subsidiaries.


    (a)       The issued and outstanding securities of the Borrower consist of
three million, four hundred sixty-three thousand, six hundred fifty-nine
(3,463,659) common units of limited partnership interest and one million, six
hundred forty-one thousand, twenty-six (1,641,026) subordinated units of limited
partnership, all of which have been validly issued and fully paid and
nonassessable.


    (b)       To the Borrower’s knowledge, all issued and outstanding membership
units of the General Partner have been validly issued and are fully paid and
nonassessable and are owned by and issued to the Persons shown on Schedule 7.15
attached hereto.


    (c)       Neither the Borrower nor any Subsidiary of the Borrower owns
directly or indirectly any capital stock, membership interest or partnership
interest of any other Person, other than Borrower’s ownership of the
Subsidiaries described on Schedule 7.15. The Borrower and each Subsidiary of the
Borrower has good and marketable title to all securities of the Subsidiaries
issued to it, free and clear of all liens and encumbrances, and all such
securities have been duly and validly issued and are fully paid and
nonassessable. The authorized securities and ownership of the Subsidiaries of
the Borrower is as shown on Schedule 7.15 attached hereto and made a part
hereof. There are no Subsidiaries of the Borrower other than as disclosed on
Schedule 7.15.


        Section 7.16   Location of Business and Offices. Each Obligor’s
principal place of business and chief executive offices are located at the
address stated on the signature page of this Agreement.

        Section 7.17   Defaults under Material Agreements.None of the Obligors
is in default nor has any event or circumstance occurred which, but for the
expiration of any applicable grace period or the giving of notice, or both,
would constitute a default under any Material Agreement to which any Obligor or
any Subsidiary is a party or by which any Obligor or any Subsidiary is bound. No
Default hereunder has occurred and is continuing.

42

--------------------------------------------------------------------------------



        Section 7.18   Environmental Matters. Except as would not have a
Material Adverse Effect (or with respect to clauses (c), (d) and (e)below, where
the failure to take such actions would not have a Material Adverse Effect):


    (a)       Neither any Property of any Obligor nor the operations conducted
thereon violate any order or requirement of any court or Governmental Authority
or any Environmental Laws;


    (b)       Without limitation of clause (a) above, no Property of any Obligor
nor the operations currently conducted thereon or, to the best knowledge of the
Obligors, by any prior owner or operator of such Property or operation, are in
violation of or subject to any existing, pending or threatened action, suit,
investigation, inquiry or proceeding by or before any court or Governmental
Authority or to any remedial obligations under Environmental Laws;


    (c)       All notices, permits, licenses or similar authorizations, if any,
required to be obtained or filed in connection with the operation or use of any
and all Property of the Obligors, including without limitation past or present
treatment, storage, disposal or release of a hazardous substance or solid waste
into the environment, have been duly obtained or filed, and the Obligors are in
compliance with the terms and conditions of all such notices, permits, licenses
and similar authorizations;


    (d)       All hazardous substances, solid waste, and oil and gas exploration
and production wastes, if any, generated at any and all Property of any Obligor
have in the past been transported, treated and disposed of in accordance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and, to the best
knowledge of the Obligors, all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and are not the subject of any existing,
pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws;


    (e)       The Obligors have taken all steps reasonably necessary to
determine and have determined that no hazardous substances, solid waste, or oil
and gas exploration and production wastes, have been disposed of or otherwise
released and there has been no threatened release of any hazardous substances on
or to any Property of any Obligor except in compliance with Environmental Laws
and so as not to pose an imminent and substantial endangerment to public health
or welfare or the environment;


    (f)       To the extent applicable, all Property of the Obligors currently
satisfies all design, operation, and equipment requirements imposed by the Oil
Pollution Act of 1990 (“OPA”) or scheduled as of the Closing Date to be imposed
by OPA during the term of this Agreement, and the Obligors do not have any
reason to believe that such Property, to the extent subject to OPA, will not be
able to maintain compliance with the OPA requirements during the term of this
Agreement; and


    (g)       None of the Obligors has any known contingent liability in
connection with any release or threatened release of any oil, hazardous
substance or solid waste into the environment.


        Section 7.19  Compliance with Laws. None of the Obligors has violated
any Governmental Requirement or failed to obtain any license, permit, franchise
or other governmental authorization necessary for the ownership of any of its
Properties or the conduct of its business, which violation or failure would have
(in the event such violation or failure were asserted by any Person through
appropriate

43

--------------------------------------------------------------------------------



        action) a Material Adverse Effect. Except for such acts or failures to
act as would not have a Material Adverse Effect, the Pipeline Properties of the
Obligors and their Subsidiaries (and properties unitized therewith) have been
maintained, operated and developed in a good and workmanlike manner and in
conformity with all applicable laws and all rules, regulations and orders of all
duly constituted authorities having jurisdiction and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of and
forming a part of the Pipeline Properties.

        Section 7.20   Insurance. Schedule 7.20 attached hereto contains an
accurate and complete description of all material policies of fire, liability,
workers’ compensation and other forms of insurance owned or held by the
Obligors. All such policies are in full force and effect, all premiums with
respect thereto covering all periods up to and including the date of the closing
have been paid, and no notice of cancellation or termination has been received
with respect to any such policy. Such policies are sufficient for compliance
with all requirements of law and of all agreements to which any Obligor is a
party; are valid, outstanding and enforceable policies; provide adequate
insurance coverage in at least such amounts and against at least such risks (but
including in any event public liability) as are usually insured against in the
same general area by companies engaged in the same or a similar business for the
assets and operations of the Obligors; will remain in full force and effect
through the respective dates set forth in Schedule 7.20 without the payment of
additional premiums; and will not in any way be affected by, or terminate or
lapse by reason of, the transactions contemplated by this Agreement.
Schedule 7.20 identifies all material risks, if any, which each Obligor and
their respective general partner or sole member have designated as being
self-insured. None of the Obligors has been refused any insurance with respect
to its assets or operations, nor has its coverage been limited below usual and
customary policy limits, by an insurance carrier to which it has applied for any
such insurance or with which it has carried insurance during the last three
years.

        Section 7.21   Hedging Agreements. Schedule 7.21 sets forth, as of the
Closing Date, a true and complete list of all Hedging Agreements (including
commodity price swap agreements, forward agreements or contracts of sale which
provide for prepayment for deferred shipment or delivery of oil, gas or other
commodities) of the Obligors, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied), and the counter party to each such
agreement.

        Section 7.22   Restriction on Liens. None of the Obligors is a party to
any agreement or arrangement (other than this Agreement and the Security
Instruments), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to other Persons on
or in respect of their respective assets or Properties.

        Section 7.23   Material Agreements. Set forth on Schedule 7.23is a
complete list of all (i) agreements, indentures, purchase agreements,
obligations in respect of letters of credit, guarantees, partnership agreements,
limited liability company agreements, other organizational documents, joint
venture agreements, and other instruments that (A) are material to the Obligors’
business, activities, and operation or ownership of such Obligors’ Property in
effect or to be in effect as of the Closing Date (other than the Hedging
Agreements set forth on Schedule 7.21) or (B) provide for, evidence, secure or
otherwise relate to any Debt of any such Obligor and all obligations of any
Obligor to issuers of surety or appeal bonds issued for account of any such
Obligor, and (ii) agreements and instruments (excluding any such agreements and
other instruments that are cancelable upon 60 or less days notice) of the
Obligors relating to the purchase, gathering, transportation by pipeline, gas
processing, marketing, sale and supply of natural gas and other Hydrocarbons
accounting for at least 75% of the volumes transported by such Obligors, in the
aggregate, during the Borrower’s current fiscal year (the agreements referenced
in clauses (i) and (ii) hereto, collectively, the “Material Agreements”). Upon
request by Administrative

44

--------------------------------------------------------------------------------



        Agent, the Borrower shall deliver, or caused to be delivered, to the
Administrative Agent and the Lenders a complete and correct copy of all such
Material Agreements.

        Section 7.24   Imbalances. Except as set forth on Schedule 7.24¸ as of
the Closing Date, there are no gas imbalances, take or pay or other prepayments
with respect to any of the Obligors’ Pipeline Properties which would require any
such Obligor to transport or purchase any volumes of Hydrocarbons without
receiving delivery thereof or for gathering and transportation through their
Pipeline Properties at some future time without then or thereafter receiving
full payment of Obligor’s tariffs therefor.

        Section 7.25   Relationship of Obligors. The Obligors are engaged in
related businesses and each Obligor is directly and indirectly dependent upon
each other Obligor for and in connection with their business activities and
their financial resources; and each Obligor has determined, reasonably and in
good faith, that such Obligor will receive substantial direct and indirect
economic and financial benefits from the extensions of credit made under this
Agreement, and such extensions of credit are in the best interests of such
Obligor, having regard to all relevant facts and circumstances.

        Section 7.26   Solvency. The Borrower and its Subsidiaries individually
and on a consolidated basis are not insolvent as such term is used and defined
in the United States Bankruptcy Code.


ARTICLE VIII
AFFIRMATIVE COVENANTS

        Each of the Obligors covenants and agrees that, so long as any of the
Commitments are in effect and until payment in full of all Loans hereunder, all
interest thereon and all other amounts payable by the Obligors hereunder:

        Section 8.01   Reporting Requirements. The Obligors shall deliver, or
shall cause to be delivered, to the Administrative Agent with sufficient copies
of each for the Lenders:


    (a)       Annual Financial Statements. As soon as available and in any event
within ten (10) days after the Borrower is required to file the same with the
SEC, the audited consolidated and consolidating statements of income, partners’
equity, changes in financial position and cash flow for each of the Borrower and
its Consolidated Subsidiaries for such fiscal year, and the related consolidated
and consolidating balance sheets of the Borrower and its Consolidated
Subsidiaries as at the end of such fiscal year, and setting forth in each case
in comparative form the corresponding figures for the preceding fiscal year, and
accompanied by the related opinion of independent public accountants of
recognized national standing acceptable to the Administrative Agent which
opinion shall state that said financial statements fairly present the
consolidated and consolidating financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries as at the end of, and for, such
fiscal year and that such financial statements have been prepared in accordance
with GAAP, except for such changes in such principles with which the independent
public accountants shall have concurred and such opinion shall not contain a
“going concern” or like qualification or exception, but shall contain a
certification stating that, in making the examination necessary for their
opinion, they obtained no knowledge, except as specifically stated, of any
Default.


    (b)       Quarterly Financial Statements. As soon as available and in any
event within twenty-five (25) days after any the Borrower is required to file
the same with the SEC, for of each of the first three fiscal quarterly periods
of each of its fiscal year for the Borrower and its Consolidated Subsidiaries,
consolidated and consolidating statements of income, partners’ equity, changes
in financial position and cash flow of the Borrower and its Consolidated
Subsidiaries for


45

--------------------------------------------------------------------------------




    such        period and for the period from the beginning of the respective
fiscal year to the end of such period, and the related consolidated and
consolidating balance sheets as at the end of such period, and setting forth in
each case in comparative form the corresponding figures for the corresponding
period in the preceding fiscal year, accompanied by the certificate of a
Responsible Officer, which certificate shall state that said financial
statements fairly present the consolidated and consolidating financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries in
accordance with GAAP, as at the end of, and for, such period (subject to normal
year-end audit adjustments).


    (c)       Notice of Default, Etc. Promptly after any Obligor knows that any
Default or Event of Default has occurred, a notice of such Default or Event of
Default, describing the same in reasonable detail and the action the Borrower or
any Guarantor proposes to take with respect thereto.


    (d)       Other Accounting Reports. Promptly upon receipt thereof, a copy of
each other report or letter submitted to any Obligor by independent accountants
in connection with any annual, interim or special audit made by them of the
books of such Obligor and its Subsidiaries, and a copy of any response by such
Obligor, or the general partner or sole member of such Obligor, to such letter
or report.


    (e)       SEC Filings, Etc. Promptly upon its becoming available, each
financial statement, report, notice or proxy statement sent by the Borrower to
its unitholders generally and each regular or periodic report and any
registration statement, prospectus or written communication (other than
transmittal letters) in respect thereof filed by the Borrower with or received
by the Borrower in connection therewith from any securities exchange or the SEC
or any successor agency.


    (f)       Quarterly Reports. As soon as available and in any event within
sixty (60) days after the end of each fiscal quarter (and if a Default shall
have occurred and be continuing, within thirty (30) days after the end of each
calendar month), a report of operating, management and administration fees paid
by the Borrower or any Subsidiary during such quarter or month, together with
statements setting forth the quantity of Hydrocarbons transported through the
Pipeline during such quarter or month, the price paid or to be paid for the
transportation and compression of gas, and such other information as the
Administrative Agent and the Lenders may reasonably request.


    (g)       Hedging Agreements. As soon as available and in any event within
fifteen Business Days after the last day of each fiscal quarter, a report, in
form and substance satisfactory to the Administrative Agent, setting forth as of
the last Business Day of such fiscal quarter a true and complete list of all
Hedging Agreements (including commodity price swap agreements, forward
agreements or contracts of sale which provide for prepayment for deferred
shipment or delivery of oil, gas or other commodities) of the Obligors, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value therefor,
any new credit support agreements relating thereto not listed on Schedule 7.21,
any margin required or supplied under any credit support document, and the
counter party to each such agreement.


    (h)       Budget. As soon as available, and in any event at least 30 days
prior to the beginning of each fiscal year, a budget for the Borrower and its
Subsidiaries outlining estimated capital expenditures of such Persons during the
fiscal year covered by such budget.


46

--------------------------------------------------------------------------------



    (i)       Spectrum Income Tax Obligation. Evidence of payment of the
Spectrum Income Tax Obligation (or good faith estimate thereof) promptly upon
payment.


    (j)       Post-Closing Requirements. All agreements, documents, instruments,
or other items listed on Schedule 6.01 on or prior to the date specified for
delivery thereof, or such later date as the Administrative Agent may agree.


    (k)       Other Matters. From time to time such other information regarding
the business, affairs or financial condition of any Obligor (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA) as any Lender or the Administrative Agent may
reasonably request.


The Borrower will furnish to the Administrative Agent, at the time it furnishes
each set of financial statements pursuant to paragraph (a) or (b) above, a
certificate substantially in the form of Exhibit C executed by a Responsible
Officer (i) certifying as to the matters set forth therein and stating that no
Default has occurred and is continuing (or, if any Default has occurred and is
continuing, describing the same in reasonable detail), and (ii) setting forth in
reasonable detail the computations necessary to determine whether the Borrower
is in compliance with Sections 9.13, 9.14, and9.15, as of the end of the
respective fiscal quarter or fiscal year.

        Section 8.02   Litigation. The Obligors shall promptly give to the
Administrative Agent notice of any litigation or proceeding against or adversely
affecting any such Obligor in which the amount claimed exceeds $250,000 or an
aggregate of claims in excess of $500,000 and is not otherwise covered in full
by insurance (subject to normal and customary deductibles and for which the
insurer has not assumed the defense), or in which injunctive or similar relief
is sought. Each Obligor will promptly notify the Administrative Agent and each
of the Lenders of any claim, judgment, Lien or other encumbrance affecting any
Property of such Obligor or any Subsidiary if the value of the claim, judgment,
Lien, or other encumbrance affecting such Property shall exceed $250,000 or an
aggregate of such claims in excess of $500,000.

        Section 8.03  Maintenance, Etc.


    (a)       Generally. Except as permitted under Section 9.09, each Obligor
shall preserve and maintain its organization existence and all of its material
rights, privileges and franchises; keep books of record and account in which
full, true and correct entries will be made of all dealings or transactions in
relation to its business and activities; comply with all Governmental
Requirements if failure to comply with such requirements will have a Material
Adverse Effect; pay and discharge all taxes, assessments and governmental
charges or levies imposed on it or on its income or profits or on any of its
Property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained; upon reasonable notice, permit representatives of the
Administrative Agent or any Lender, during normal business hours, to examine,
copy and make extracts from its books and records, to inspect its Properties,
and to discuss its business and affairs with its officers, all to the extent
reasonably requested by such Lender or the Administrative Agent (as the case may
be); and keep, or cause to be kept, insured by financially sound and reputable
insurers all Property of a character usually insured by Persons engaged in the
same or similar business similarly situated against loss or damage of the kinds
and in the amounts customarily insured against by such Persons and carry such
other insurance as is usually carried by such Persons including, without
limitation, environmental risk insurance to the extent reasonably available.


47

--------------------------------------------------------------------------------




    (b)       Proof of Insurance. Contemporaneously with the delivery of the
financial statements required by Section 8.01(a) to be delivered for each year,
the Borrower will furnish or cause to be furnished to the Administrative Agent
and the Lenders a certificate of insurance coverage from the insurer in form and
substance satisfactory to the Administrative Agent listing Administrative Agent
as “loss payee” and “additional insured” and, if requested, will furnish the
Administrative Agent and the Lenders copies of the applicable policies.


    (c)       Pipeline Properties. Each Obligor will cause to be done all things
reasonably necessary to preserve and keep in good repair, working order and
efficiency all of its Pipeline Properties and other material Properties
including, without limitation, all equipment, machinery and facilities, and from
time to time will make all the reasonably necessary repairs, renewals and
replacements so that at all times the state and condition of its Pipeline
Properties and other material Properties will be fully preserved and maintained,
(x) except to the extent that the wells and field to which such portion of the
Pipeline is connected are no longer producing Hydrocarbons in economically
reasonable amounts, and (y) except that the foregoing shall not apply to
Pipeline Properties that are not gathering Hydrocarbons on a regular basis as of
the Closing Date. Each Obligor will promptly: (i) pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all
rentals, royalties, expenses and indebtedness accruing under the rights of way,
licenses, leases or other agreements affecting or pertaining to its Pipeline
Properties, (ii) perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the rights of way, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Pipeline Properties and other material
Properties, (iii) will do all other things necessary to keep unimpaired, except
for Liens described in Section 9.02, its rights with respect to its Pipeline
Properties and other material Properties and prevent any forfeiture thereof or a
default thereunder, except to the extent that the wells and field to which such
portion of the Pipeline is connected are no longer producing Hydrocarbons in
economically reasonable amounts and except for Transfers permitted by
Section 9.15. Each Obligor will operate its Pipeline Properties and other
material Properties to be operated in a careful and efficient manner in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance in all material respects
with all Governmental Requirements.


        Section 8.04   Environmental Matters.

    (a)       Establishment of Procedures. The Obligors will establish and
implement such procedures as may be reasonably necessary to continuously
determine and assure that any failure of the following does not have a Material
Adverse Effect: (i) all Property of the Obligors and the operations conducted
thereon and other activities of the Obligors are in compliance with and do not
violate the requirements of any Environmental Laws, (ii) no Hydrocarbons,
hazardous substances or solid wastes are disposed of or otherwise released on or
to any Property owned by any such party except in compliance with Environmental
Laws, (iii) no hazardous substance will be released on or to any such Property
in a quantity equal to or exceeding that quantity which requires reporting
pursuant to Section 103 of CERCLA, and (iv) no oil, oil and gas exploration and
production wastes or hazardous substance is released on or to any such Property
so as to pose an imminent and substantial endangerment to public health or
welfare or the environment.


    (b)       Notice of Action. The Obligors will promptly notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority of which any Obligor has
knowledge in connection with any Environmental Laws, excluding routine testing
and corrective action which might result in the Borrower or any Subsidiary being
liable for the payment or performance of obligations in excess of Ten Thousand


48

--------------------------------------------------------------------------------




Dollars ($10,000) with respect to any such event or in excess of One Hundred
Thousand Dollars ($100,000) in the aggregate with respect to all such events.


    (c)       Future Acquisitions. In the event environmental remediation costs
in excess of $500,000 are identified in respect of any acquisition of Pipeline
Properties or other material Properties, the Obligors will provide environmental
audits and tests in form and scope as may be reasonably requested by the
Administrative Agent and the Lenders (or as otherwise required to be obtained by
the Administrative Agent or the Lenders by any Governmental Authority) in
connection with such future acquisitions of Pipeline Properties or other
material Properties.


        Section 8.05  Further Assurances. The Obligors will cure promptly any
defects in the creation and issuance of the Notes and the execution and delivery
of the Security Instruments and this Agreement. The Obligors at their expense
will promptly execute and deliver to the Administrative Agent upon request all
such other documents, agreements and instruments to comply with or accomplish
the covenants and agreements of the Obligors in any Loan Document, or to further
evidence and more fully describe the collateral intended as security for the
Notes, or to correct any omissions in any Loan Document, or to state more fully
the security obligations set out herein or in any Loan Document, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith.

        Section 8.06  Performance of Obligations. The Borrower will pay the
Notes according to the reading, tenor and effect thereof; the Guarantors will
pay under the Guarantees according to the terms thereof, and the Obligors will
perform every act and discharge all of the obligations to be performed and
discharged by them under this Agreement and any other Loan Document, at the time
or times and in the manner specified.

        Section 8.07   Reserve Reports.


    (a)       The Borrower shall furnish to the Administrative Agent and the
Lenders a Reserve Report each August 1 and February 1 during the term of this
Agreement commencing August 1, 2004. The February 1 Reserve Report shall be
prepared by certified independent petroleum engineers or other independent
petroleum consultant(s) acceptable to the Administrative Agent and the August 1
Reserve Report of each year shall be prepared by or under the supervision of the
chief engineer of the Obligors and for which a Responsible Officer shall certify
such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding February 1
Reserve Report.


    (b)       With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer certifying that, to the best of his knowledge and in all
material respects: (i) the information contained in the Reserve Report and any
other information delivered in connection therewith is true and correct,
(ii) the producers owning the Oil and Gas Properties evaluated in such Reserve
Report have contracted with Obligors to transport their Hydrocarbons in the
Pipeline, (iii) except as set forth on an exhibit to the certificate, on a net
basis there are no gas imbalances, take or pay or other prepayments with respect
to the Oil and Gas Properties evaluated in such Reserve Report which would
require any Obligor to transport Hydrocarbons produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) attached to the certificate is a list of Oil and Gas Properties
added to and deleted from the immediately prior Reserve Report and a list
showing any change in gas gathering tariffs or gathering fees for gathering
Hydrocarbons from such Oil and Gas Properties occurring and the reason for such


49

--------------------------------------------------------------------------------




change, (vi) attached to the certificate is a list of all producers transporting
Hydrocarbons in the Pipeline from their Oil and Gas Properties, and (vii) all of
the Pipelines gathering Hydrocarbons from the Oil and Gas Properties evaluated
by such Reserve Report are Mortgaged Property except as set forth on a schedule
attached to the certificate.


        Section 8.08  Title Curative. The Obligors shall cure, or cause to be
cured, any title defects or exceptions which are not Excepted Liens.

        Section 8.09   Additional Collateral.


    (a)       Lien on Pipeline Properties. At all times hereunder that the
Indebtedness remain unpaid, including whenever any Obligor acquires any
additional Pipeline Properties, Obligors shall grant to the Administrative Agent
for the benefit of the Lenders as security for the Indebtedness a first-priority
Lien interest (subject only to Excepted Liens) covering such Properties under
the Security Instruments. Such Lien will be created and perfected by and in
accordance with the provisions of mortgages, deeds of trust, security agreements
and financing statements, or other Security Instruments, all in form and
substance satisfactory to the Administrative Agent in its sole discretion and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes.


    (b)       Title Information. Concurrently with the granting of the Lien or
other action referred to in Section 8.09(a) above, the Borrower or such Obligor
will provide to the Administrative Agent title information in form and substance
satisfactory to the Administrative Agent in its sole discretion with respect to
such Obligor’s interests in such Pipeline Properties.


    (c)       Legal Opinions. Promptly after the filing of any new Security
Instrument in any state, upon the request of the Administrative Agent, the
Obligors will provide, or cause to be provided, to the Administrative Agent an
opinion addressed to the Administrative Agent for the benefit of the Lenders in
form and substance satisfactory to the Administrative Agent in its sole
discretion from counsel acceptable to Administrative Agent, stating that the
Security Instrument is valid, binding and enforceable in accordance with its
terms and in legally sufficient form for such jurisdiction.


    (d)       Subordination of Obligor’s Liens.


    (i)        Each Obligor hereby subordinates and assigns in favor of
Administrative Agent for the benefit of the Lenders any and all liens, statutory
or otherwise, and any rights of offset contractual or otherwise it has or may
have in the future against such Obligors’ interests in the Mortgaged Properties
or in the Pipeline Properties and revenues attributable to its interest therein,
including the Contracts and Records (defined below).


    (ii)        Any officer or employee of Administrative Agent is expressly
granted the right at its option upon not less than one (1) Business Day’s
notice, to visit and inspect (a) each Obligors’ offices, including all books and
records, area of mutual interest agreements, gathering agreements, pipeline
operating agreements, contracts and other agreements that relate to the Pipeline
Properties, geological and geophysical, production data and records, accounting
records, and land files referring to the gathering, transportation, sale,
purchase, exchange or processing of Hydrocarbons whether such data, information
or agreements are in written form or electronic format (the “Contracts and
Records”), and to examine, take copies and extracts therefrom, and (b) any of
the Pipeline Properties.


50

--------------------------------------------------------------------------------




    (iii)        Following the occurrence and during the continuance of an Event
of Default, each Obligor acknowledges that the Administrative Agent is expressly
granted the right to exercise any and all liens, statutory or otherwise, rights
of offset or recoupment it has and to receive the monies, income, proceeds, or
benefits attributable to the gathering, transportation of Hydrocarbons through
the Pipeline Properties, to hold the same as security for the Indebtedness and
to apply it on the principal and interest or other amounts owing on any of the
Indebtedness, whether or not then due, in such order or manner as Administrative
Agent may elect.


    (iv)        In the event of a foreclosure, deed in lieu, or other transfer
of record or beneficial ownership or operations of the Mortgaged Properties,
each Obligor, as bailee, agrees to cooperate and assist Administrative Agent and
its officers, agents and counsel in the peaceful transfer and delivery of such
Contracts and Records to such party or parties as Administrative Agent may in
writing direct.


    (v)        Following the occurrence and during the continuance of a Default
or Event of Default and within thirty (30) days after receipt of notice from
Administrative Agent, Obligors will relinquish their respective rights to
operate the Pipeline to the Administrative Agent or its designee.


    (e)       Subordination of Intercompany Debt. Any Intercompany Notes or
advances of any Obligor howsoever evidenced by journal entries or otherwise now
or hereafter owed to or held by any other Obligor are hereby subordinated to the
Indebtedness of such other Obligor to the Lenders, and any document or
instrument evidencing such loans or advances shall contain a legend giving
notice of such subordination. Any such Intercompany Notes or advances of any
other Obligor due to such Obligor, if the Administrative Agent so requests,
shall be collected, enforced and received by such Obligor as trustee for the
Lenders and be paid over to the Administrative Agent for the account of the
Lenders on account of the Indebtedness but without affecting in any manner the
liability of such Obligor under the other provisions of this Agreement or any
other Loan Document. Any Lien, claim, right or other encumbrance on any property
of any Obligor in favor of any other Obligor is hereby subordinated in all
respects to the Liens granted to the Administrative Agent for the benefit of the
Lenders.


        Section 8.10   Corporate Identity. The Borrower shall do or cause to be
done (or refrain from doing or causing to be done, as the case may be) all
things necessary to ensure that the separate legal identity of the Borrower and
General Partner will at all times be respected and that neither the Borrower,
General Partner nor any of Borrower’s Subsidiaries will be liable for any
obligations, contractual or otherwise, of Atlas or any of the Atlas Direct
Subsidiaries or other entity in which Atlas or any Atlas Direct Subsidiaries
owns any equity interest (other than the Borrower, General Partner and
Borrower’s Subsidiaries). Without limiting the foregoing, the Borrower will (i)
observe, and cause the General Partner to observe, all requirements, procedures
and formalities necessary or advisable in order that the Borrower will for all
purposes be considered a validly existing entity separate and distinct from the
General Partner, (ii) not permit any commingling of the assets of the General
Partner, Atlas, or the Atlas Direct Subsidiaries with assets of the Borrower or
any of its Subsidiaries which would prevent such assets of such persons from
being readily distinguished from the assets of the Borrower and its Subsidiaries
and (iii) take reasonable and customary actions to ensure that creditors of the
General Partner, Atlas or the Atlas Direct Subsidiaries are aware that each such
Person is an entity separate and distinct from the Borrower and its
Subsidiaries.

        Section 8.11   ERISA Information and Compliance. The Obligors will
promptly furnish and will cause the Subsidiaries and any ERISA Affiliate to
promptly furnish to the Administrative Agent with

51

--------------------------------------------------------------------------------



sufficient copies to the Lenders (i) promptly after the filing thereof with the
United States Secretary of Labor, the Internal Revenue Service or the PBGC,
copies of each annual and other report with respect to each Plan or any trust
created thereunder, (ii) immediately upon becoming aware of the occurrence of
any ERISA Event or of any “prohibited transaction,” as described in section 406
of ERISA or in section 4975 of the Code, in connection with any Plan or any
trust created thereunder, a written notice signed by a Responsible Officer
specifying the nature thereof, what action the Obligors, the Subsidiary or the
ERISA Affiliate is taking or proposes to take with respect thereto, and, when
known, any action taken or proposed by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto, and (iii) immediately upon
receipt thereof, copies of any notice of the PBGCs intention to terminate or to
have a trustee appointed to administer any Plan. With respect to each Plan
(other than a Multiemployer Plan), the Obligors will, and will cause each
Subsidiary and ERISA Affiliate to, (i) satisfy in full and in a timely manner,
without incurring any late payment or underpayment charge or penalty and without
giving rise to any lien, all of the contribution and funding requirements of
section 412 of the Code (determined without regard to subsections (d), (e), (f)
and (k) thereof) and of section 302 of ERISA (determined without regard to
sections 303, 304 and 306 of ERISA), and (ii) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any late payment or underpayment
charge or penalty, all premiums required pursuant to sections 4006 and 4007 of
ERISA.

        Section 8.12   Material Agreements. The Obligors will enforce the
obligations of Affiliates that are parties to the Material Agreements to the
same extent as they would enforce similar obligations of unrelated third
parties.

        Section 8.13   Guaranties. As an inducement to the Administrative Agent
and the Lenders to enter into this Agreement, each Obligor (other than the
Borrower) shall execute and deliver to Administrative Agent a Guaranty Agreement
substantially in the form and upon the terms of Exhibit G, providing for the
guaranty of payment and performance of the Indebtedness. In addition, at the
time of the formation or acquisition of any Subsidiary (other than the
Unrestricted Entities), the Borrower shall cause such Subsidiary to execute and
deliver to the Administrative Agent (i) a Guaranty Agreement substantially in
the form and upon the terms of Exhibit G, providing for the guaranty of payment
and performance of the Indebtedness, (ii) Security Instruments in form and
substance satisfactory to the Administrative Agent creating liens and security
interests in all assets and properties of such Subsidiary and in the equity
interest in such Subsidiary except for any equity interests in Unrestricted
Entities, and (iii) such other documents and instruments as may be required with
respect to such Subsidiary pursuant to Section 8.05. At the time of the
formation or acquisition of any Subsidiary or any Unrestricted Entity, Borrower
shall cause such Subsidiary or Unrestricted Entity to execute and deliver to
Administrative Agent certified copies of such Subsidiary’s, or Unrestricted
Entity’s, as the case may be, organizational documents.

        Section 8.14   Proceeds of Equity Offerings. The Borrower shall apply
Equity Net Cash Proceeds as follows: first, to RAI or Atlas, or both, as
applicable, to repurchase such Persons’ preferred partnership interests in APL
Operating in an amount not to exceed the sum of (i) $22,000,000 in the
aggregate, plus (ii) purchase premiums paid in connection with each such Equity
Offering in accordance with the terms of the APL Operating Partnership Purchase
Agreements, plus (iii) accrued and unpaid distributions with respect to such
preferred partnership interests; and second, as required pursuant to Section
2.07(b)(ii).

52

--------------------------------------------------------------------------------




ARTICLE IX
NEGATIVE COVENANTS

        The Obligors covenant and agree that, so long as any of the Commitments
are in effect and until payment in full of Loans hereunder, all interest thereon
and all other amounts payable by the Obligors hereunder, without the prior
written consent of the Required Lenders:

        Section 9.01   Debt. None of the Obligors will incur, create, assume or
permit to exist any Debt, except:


    (a)       the Notes or other Indebtedness or any guaranty of or suretyship
arrangement for the Notes or other Indebtedness;


    (b)       Debt of the Borrower disclosed in Schedule 9.01, and any renewals
or extensions (but not increases) thereof;


    (c)       accounts payable (for the deferred purchase price of Property or
services) from time to time incurred in the ordinary course of business which,
if greater than 90 days past the invoice or billing date, are being contested in
good faith by appropriate proceedings if reserves adequate under GAAP shall have
been established therefor;


    (d)       Debt under leases permitted under Section 9.08;


    (e)       Debt associated with bonds or surety obligations pursuant to
Governmental Requirements in connection with the operation of any Obligor’s
Pipeline Properties;


    (f)       Debt of the Obligors under Hedging Agreements permitted under
Section 9.07;


    (g)       Intercompany Debt, provided, that any such Intercompany Debt is
(i) if in excess of $500,000, evidenced by an Intercompany Note which has been
pledged to secure the Indebtedness and is in the possession of the
Administrative Agent, and (ii) subordinated to the Indebtedness upon terms and
conditions satisfactory to the Administrative Agent;


    (h)       Debt of the Borrower to Atlas under the Omnibus Agreement not to
exceed $1,500,000 for construction of additions to the Pipeline,provided, that
such Debt is repaid by the Borrower through the purchase by Atlas of common
partnership interests in the Borrower;


    (i)       Debt of the Borrower to the General Partner to enable the General
Partner to pay general and administrative costs and expenses of the Borrower in
accordance with past practices;


    (j)       the Spectrum Income Tax Obligation; and


    (k)       Debt of the Borrower not otherwise described under subparagraphs
(a) through (j) above not to exceed $250,000 in the aggregate.


        Section        9.02   Liens. None of the Obligors will create, incur,
assume or permit to exist any Lien on any of its Properties (now owned or
hereafter acquired), except:


    (a)       Liens in favor of the Administrative Agent for the benefit of the
Lenders securing the payment of any Indebtedness;


    (b)       Excepted Liens;


53

--------------------------------------------------------------------------------




    (c)       Liens securing leases allowed under Section 9.08, but only on the
Property under lease;


    (d)       Liens on cash or securities of an Obligor securing the Debt
described in Section 9.01(e);


    (e)       Liens in existence on the date hereof securing Debt of the
Borrower disclosed in Schedule 9.01, provided, that no such Liens shall be
extended to cover any additional Property after the date hereof and the amount
of Debt secured thereby is not increased;


    (f)       purchase money Liens upon or in any Property acquired by the
Borrower or any of its Subsidiaries to secure the deferred portion of the
purchase price of Property or to secure Debt incurred to finance the acquisition
of such Property, provided, that (i) no such Lien shall be extended to cover
property other than the property being acquired, and (ii) the Debt thereby
secured is permitted by Section 9.01(k); and


    (g)       Liens on equity interests in any Unrestricted Entities securing
Debt of such Unrestricted Entities.


        Section 9.03   Investments, Loans and Advances. No Obligors will make or
permit to remain outstanding any loans or advances to or investments in any
Person, except that the foregoing restriction shall not apply to:


    (a)       accounts receivable arising in the ordinary course of business;


    (b)       direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;


    (c)       commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody’s;


    (d)       deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000.00 (as of the
date of such Lender’s or bank or trust company’s most recent financial reports)
and has a short term deposit rating of no lower than A2 or P2, as such rating is
set forth from time to time, by S&P or Moody’s, respectively;


    (e)       deposits in money market funds investing exclusively in
investments described in Section 9.03(c), or 9.03(d);


    (f)       investments, loans or advances in or to the Borrower or any
Subsidiary permitted under Section 9.01(g);


    (g)       Loans and advances by Borrower to General Partner to pay general
and administrative expenses of the Borrower pursuant to the Limited Partnership
Agreement;


    (h)       Other loans or advances not otherwise described under
subparagraphs (a) through (g) above not to exceed in the aggregate $50,000;


54

--------------------------------------------------------------------------------




    (i)       Non-hostile acquisitions of equity securities, or assets
constituting a business unit, of any Person, provided that (i) immediately prior
to and after giving effect to such acquisition, no Default or Event of Default
exists or would result therefrom, (ii) if such acquisition is of equity
securities of a Person (other than an Unrestricted Entity), such person becomes
a Guarantor, (iii) such Person is principally engaged in the same business as
the Obligors, (iv) the Borrower shall be in pro forma compliance with the
covenants set forth in Sections 9.13 and 9.14 based on the trailing 12 quarters
and as adjusted for such acquisition, (v) such acquired Person (other than an
Unrestricted Entity) or assets shall not be subject to any material liabilities
except as permitted by this Agreement, (vi) a first priority perfected lien and
security interest shall be granted to the Administrative Agent for the benefit
of the Lenders in such acquired assets; provided however, that (I) nothing
herein shall require any Unrestricted Entity to grant a first priority lien in
its assets; (II) such acquisition shall be limited to Persons primarily involved
in the business of, and/or assets primarily involving, natural gas gathering and
processing operations; and (III) such acquisitions outside the Appalachian Basin
which are otherwise permitted pursuant to this Section 9.03(i) shall be limited
to an aggregate purchase price of $15,000,000 during the term of this Agreement.


        Section 9.04   Dividends, Distributions and Redemptions. The Borrower
will not declare or pay any dividend, purchase, redeem or otherwise acquire for
value any of its stock now or hereafter outstanding, return any capital to its
unitholders or make any distribution of its assets to its unitholders if an
Event of Default has occurred and is continuing or would occur as a result of
such distribution. Notwithstanding the foregoing, the Borrower may repurchase
RAI’s and Atlas’ preferred limited partnership interests in APL Operating, so
long as (i) such repurchases are consummated concurrently with an Equity
Offering by the Borrower and do not exceed the sum of (a) $22,000,000 in the
aggregate, plus (b) purchase premiums paid in connection with each such Equity
Offering in accordance with the terms of the APL Operating Partnership Purchase
Agreements, plus (c) accrued and unpaid distributions with respect to such
preferred partnership interests; and (ii) no Event of Default has occurred and
is continuing or would occur as a result of such repurchases.

        Section 9.05   Sales and Leasebacks. No Obligors will enter into any
arrangement, directly or indirectly, with any Person whereby any such Obligor
shall sell or transfer any of its Property, whether now owned or hereafter
acquired, and whereby such Obligor shall then or thereafter rent or lease as
lessee such Property or any part thereof or other Property which such Obligor
intends to use for substantially the same purpose or purposes as the Property
sold or transferred.

        Section 9.06   Nature of Business. No Obligor will allow any material
change to be made in the character of its business as an owner or operator of a
private natural gas gathering systems company and as an owner of Unrestricted
Entities. None of the Obligors shall materially amend, waive or modify any of
their Material Agreements in any manner that could reasonably be expected to
cause any material and adverse effect on the Administrative Agent’s and the
Lenders’ interests in the collateral securing the Indebtedness, or the
Administrative Agents’ or the Lenders’ ability to enforce their rights and
remedies under this Agreement or any other Loan Document, at law or in equity.

        Section 9.07   Hedging Agreements. Obligors shall not enter into or in
any manner be liable on any Hedging Agreement, except:


    (a)       Hedging Agreements entered into with the purpose and effect of
fixing prices on oil and/or gas; provided, that at all times: (1) no such
contract shall be for speculative purposes; (2) such contracts shall be on terms
satisfactory to Administrative Agent and the Lenders; (3) the agreements
documenting such Hedging Agreements do not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the


55

--------------------------------------------------------------------------------




defaulting party; (4) no such Hedging Agreement, when aggregated with all
Hedging Agreements permitted under this Section 9.07(a), requires any Obligor
party thereto to deliver more than eighty percent (80%) of the total estimated
throughput of Hydrocarbon volumes owned by any Obligor for its own account on
such Obligor’s Pipeline Properties and associated processing facilities; and
(5) each such contract shall be with a Lender or an Affiliate of a Lender, or
with a counterparty or have a guarantor of the obligation of the counterparty
who, at the time the contract is made, has long-term obligations rated AA or Aa2
or better, respectively, by S&P or Moody’s.


    (b)       Hedging Agreements entered into with the purpose and effect of
fixing interest rates on a principal amount of the Notes of the Borrower that is
accruing interest at a variable rate; provided, that (1) no such contract shall
be for speculative purposes; (2) the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding Indebtedness of the Borrower to be hedged by such contract;
(3) the aggregate notional amount of such Hedging Agreements shall not exceed
one hundred percent (100%) of the principal outstanding under the Notes; and (4)
each such contract shall be with a Lender or an Affiliate of a Lender, or with a
counterparty or have a guarantor of the obligation of the counterparty who, at
the time the contract is made, has long-term obligations rated AA or Aa2 or
better, respectively, by S&P or Moody’s (or a successor credit rating agency).


    (c)       Hedging Agreements entered into with the purpose and effect of
floating interest rates on a principal amount of Indebtedness of the Borrower
that is accruing interest at a fixed rate; provided, that (1) no such contract
shall be for speculative purposes; (2) the aggregate notional amount of such
Hedging Agreements shall not exceed one hundred percent (100%) of the principal
outstanding of such Indebtedness; and (3) each such contract shall be with a
Lender or an Affiliate of a Lender, or with a counterparty or have a guarantor
of the obligation of the counterparty who, at the time the contract is made, has
long-term obligations rated AA or Aa2 or better, respectively, by S&P or Moody’s
(or a successor credit rating agency).


    (d)       In the event any Obligor enters into a Hedging Agreement with any
of the Lenders, the Contingent Obligation evidenced under such Hedging Agreement
shall not be applied against such Lender’s Commitment. Any Indebtedness incurred
under any Hedging Agreement with any Lender shall be treated as Indebtedness
pari passu with all Indebtedness otherwise incurred hereunder or under the other
Loan Documents and shall be secured under the Security Instruments.


        Section 9.08   Limitation on Leases. None of the Obligors will create,
incur, assume or permit to exist any obligation for the payment of rent or hire
of Property of any kind whatsoever real or personal including capital leases
which would cause the aggregate amount of all payments made by such Obligors
pursuant to all such leases or lease agreements to exceed $1,000,000 in any
period of twelve consecutive calendar months during the life of such leases,
excluding however (i) oil and gas leases or rights of way acquired in the
ordinary course of business solely with respect to the right to maintain flow
lines or gathering lines or sales lines across the lands subject thereto, and
(ii) equipment leases in the ordinary course of business for compression of
Hydrocarbons gathered and transported through the Pipeline under leases or lease
agreements.

        Section 9.09   Mergers, Etc.None of the Obligors will merge into or with
or consolidate with any other Person, or liquidate, sell, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its Property or assets (whether now owned or hereafter
acquired) to or in favor of any other Person, except, so long as no Default
exists or would result therefrom, (i) any Subsidiary may merge with (a) the
Borrower, provided, that the Borrower shall be the continuing or

56

--------------------------------------------------------------------------------



        surviving Person, or (b) any one or more other Subsidiaries, provided,
that that if a wholly-owned Subsidiary is merging with another Subsidiary, a
wholly-owned Subsidiary shall be the continuing or surviving Person, and (ii)
any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided, that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Borrower or a Guarantor.

        Section 9.10   Proceeds of Notes and Letters of Credit. The Borrower
will not permit the proceeds of the Notes or Letters of Credit to be used for
any purpose other than those permitted by Section 7.07. Neither the Borrower nor
any Person acting on behalf of the Borrower has taken or will take any action
which might cause any of the Loan Documents to violate Regulation T, U or X or
any other regulation of the Board of Governors of the Federal Reserve System or
to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.

        Section 9.11   ERISA Compliance. The Obligors will not at any time
engage in a transaction which could be subject to Section 4069 or 4212(c) of
ERISA, or permit any Plan maintained by a Company to (i) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(ii) fail to comply with ERISA or any other applicable Laws; or (iii) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA),
which, with respect to each event listed above, could be reasonably expected to
have a Material Adverse Effect.

        Section 9.12   Sale or Discount of Receivables. None of the Obligors nor
any Subsidiary will discount or sell (with or without recourse) any of its notes
receivable or accounts receivable.

        Section 9.13   Consolidated EBITDA to Consolidated Interest Expense. The
Borrower will not permit the ratio of its Consolidated EBITDA to Consolidated
Interest Expense as of the end of any fiscal quarter of the Borrower (calculated
quarterly based upon the four most recently completed quarters) to be less than
3.00 to 1.00.

        Section 9.14   Consolidated Funded Debt to Consolidated EBITDA. The
Borrower will not permit the ratio of its Consolidated Funded Debt to
Consolidated EBITDA (the “Leverage Ratio”)as of the end of any fiscal quarter of
the Borrower (calculated quarterly based upon the four most recently completed
quarters, and including pro forma adjustments acceptable to the Administrative
Agent following any material acquisition) set forth below to be more than the
ratio corresponding to such periods:


  Closing Date through December 30, 2004 4.25 to 1.00   December 31, 2004
through June 29, 2005 4.00 to 1.00   June 30, 2005 and thereafter 3.50 to 1.00

provided, that after any increase of the Revolver Facility in accordance with
Section 2.11, the Leverage Ratio as of the end of any fiscal quarter shall not
exceed 3.50 to 1.00.

        Section 9.15  Disposition of Pipeline Properties. The Obligors will not
Transfer any Pipeline Property or any interest in any Pipeline Property to any
Person other than Obligors except (i) the sale, lease, transfer or other
disposition or alienation for fair consideration in the ordinary course of
business of any Pipeline Property having a fair market value not to exceed
$500,000 in the aggregate in any twelve month period, and (ii) the abandonment
of any section of the Pipeline as the wells connected to that section cease to
produce in economic quantities; provided, no Event of Default exists or would be
caused

57

--------------------------------------------------------------------------------



thereby and (iii) the issuance of common units in Borrower to repay any loans
made by Atlas under the Omnibus Agreement.

        Section 9.16   Environmental Matters. None of the Obligors will cause or
permit any of its Property to be in violation of, or do anything or permit
anything to be done which will subject any such Property to any remedial
obligations under any Environmental Laws, assuming disclosure to the applicable
Governmental Authority of all relevant facts, conditions and circumstances, if
any, pertaining to such Property where such violations or remedial obligations
would have a Material Adverse Effect.

        Section 9.17   Transactions with Affiliates. None of the Obligors will
enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of Property or the rendering of any service, with any
Affiliate unless such transactions are otherwise permitted under this Agreement,
are in the ordinary course of its business and are upon fair and reasonable
terms no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate; provided, that for purposes of this
Section the agreements numbered 2, 3, 4 and 5 on Schedule 7.23shall be deemed to
be arm’s length transactions.

        Section 9.18   Subsidiaries. The Obligors shall not create any
additional Subsidiaries (other than Unrestricted Entities) that do not become
Guarantors hereunder. The Borrower shall not sell or issue any stock or
ownership interest of a Subsidiary, except in compliance with Section 9.04 and
except for the sale of the preferred partnership interests in APL Operating to
RAI or Atlas, or both, pursuant to the APL Operating Partnership Purchase
Agreements.

        Section 9.19   Negative Pledge Agreements. None of the Obligors will
create, incur, assume or permit to exist any contract, agreement or
understanding (other than this Agreement and the Security Instruments) which in
any way prohibits or restricts the granting, conveying, creation or imposition
of any Lien on any of its Property or restricts it or any other Subsidiary from
paying dividends to the Borrower, or which requires the consent of or notice to
other Persons in connection therewith.

        Section 9.20   Imbalances or Other Prepayments. The Obligors will not
allow gas imbalances, take-or-pay or other prepayments with respect to the
Pipeline Properties of the Obligors which would require the Obligors to gather
in the aggregate five percent (5%) or more of the Hydrocarbons throughput on a
monthly basis from the Oil and Gas Properties at some future time without then
or thereafter receiving full payment therefor.

        Section 9.21   Amendments to Material Agreements. The Obligors shall not
permit any assignment, transfer or amendment to any Material Agreement, if such
assignment, transfer of amendment could reasonably be expected to have a
Material Adverse Effect. Without limiting the foregoing, no amendment shall be
made to the Omnibus Agreement or the Limited Partnership Agreement that shall
increase the annual administrative fee paid to Atlas (other than (i) adjustments
approved by the Conflicts Committee (as defined in the Limited Partnership
Agreement) to account for adjustments in the nature of the services provided by
Atlas and/or the Atlas Direct Subsidiaries as a result of acquisitions by the
Obligors or other expansions of the business of the Obligors and (ii) inflation
adjustments made pursuant to the terms of the Omnibus Agreement as in effect on
the Closing Date). Without limiting the foregoing, no amendment shall be made to
the Master Natural Gas Agreements that shall decrease the tariff received by
Obligors for gathering Hydrocarbons, or that shall change the term of such
agreements or quantities to be delivered to the Pipeline under such agreements.

        Section 9.22   Accounting Changes. Borrower shall not and shall not
permit any Subsidiary to make any significant change in accounting treatment or
reporting practices except as required by GAAP, or change the fiscal year of the
Borrower or any Subsidiary.

58

--------------------------------------------------------------------------------




ARTICLE X
EVENTS OF DEFAULT; REMEDIES

        Section 10.01   Events of Default. One or more of the following events
shall constitute an "Event of Default":


    (a)       the Borrower shall default in the payment or prepayment when due
of any principal of or interest on any Loan, or any reimbursement obligation for
a disbursement made under any Letter of Credit, or any fees or other amount
payable by it hereunder or under any Security Instrument; or


    (b)       (i) any Obligor shall default in the payment when due of any
principal of or interest on any of its other Debt aggregating $150,000 or more,
or any event specified in any note, agreement, indenture or other document
evidencing or relating to any such Debt shall occur if the effect of such event
is to cause, or (with the giving of any notice or the lapse of time or both) to
permit the holder or holders of such Debt (or a trustee or agent on behalf of
such holder or holders) to cause, such Debt to become due prior to its stated
maturity; or (ii) Atlas shall default in the payment when due of any principal
of or interest on any Debt in excess of $5,000,000, or any event specified in
any note, agreement, indenture or other document evidencing or relating to any
such Debt shall occur if the effect of such event is to cause, or (with the
giving of any notice or the lapse of time or both) to permit the holder or
holders of such Debt (or a trustee or agent on behalf of such holder or holders)
to cause, such Debt to become due prior to its stated maturity; or


    (c)       any representation, warranty or certification made or deemed made
herein or in any Loan Document by any Obligor or any Subsidiary, or any
certificate furnished to any Lender or the Administrative Agent pursuant to the
provisions hereof or any Security Instrument, shall prove to have been false or
misleading as of the time made or furnished in any material respect; or


    (d)       any Obligor shall default in the performance of any of its
obligations under Article IX or any other Article of this Agreement other than
under Article VIII; or any Obligor shall default in the performance of any of
its obligations under Article VIII or under any Loan Document to which it is a
party (other than the payment of amounts due which shall be governed by Section
10.01(a)) and such default shall continue unremedied for a period of thirty (30)
days following the occurrence thereof; or


    (e)       any Obligor shall admit in writing its inability to, or be
generally unable to, pay its debts as such debts become due; or


    (f)       any Obligor shall (i) apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Federal Bankruptcy Code (as now or hereafter in effect), (iv) file a
petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, winding-up, liquidation or composition or
readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Federal Bankruptcy Code, or (vi) take any corporate
action for the purpose of effecting any of the foregoing; or


    (g)       a proceeding or case shall be commenced, without the application
or consent of any Obligor, in any court of competent jurisdiction, seeking
(i) its liquidation, reorganization,


59

--------------------------------------------------------------------------------




dissolution;or winding-up, or the composition or readjustment of its debts,
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
of such Obligor of all or any substantial part of its assets, or (iii) similar
relief in respect of such Obligor under any law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
and such proceeding or case shall continue undismissed, or an order, judgment or
decree approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 days; or (iv) an order for relief
against any Obligor shall be entered in an involuntary case under the Federal
Bankruptcy Code; or


(h)sp;    a judgment or judgments for the payment of money in excess of $150,000
in the aggregate shall be rendered by a court against any Obligor and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within the period of time
prescribed by applicable rules of civil procedure in which to perfect an appeal
thereof and such Obligor shall not, within said period, or such longer period
during which execution of the same shall have been stayed, or an appeal
therefrom shall cause the execution thereof to be stayed during such appeal; or


    (i)       the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms,
or, with respect to the Security Instruments, cease to create a valid and
perfected Lien of the priority required thereby on any of the collateral
purported to be covered thereby, except to the extent permitted by the terms of
this Agreement, or any Obligor shall so state in writing; or


    (j)       a Change in Control with respect to the General Partner or any
Obligor occurs; provided, that any Change in Control that occurs as a result of
a Permitted Merger shall not constitute a Default; or


    (k)       Robert Firth shall cease or fail for any reason to serve and
function as President of Spectrum, and shall not be succeeded in such position
within sixty (60) days by a Person acceptable to Administrative Agent and
Required Lenders; or


    (l)       termination of any Material Agreement or any material provision of
any Material Agreement if such termination could reasonably be expected to have
a Material Adverse Effect and such agreement or provision is not replaced (prior
to such termination) in a manner that will prevent such Material Adverse Effect;
or default by any Person in the performance or observance of any material term
of any Material Agreement which is not cured within the applicable cure period
specified in such Material Agreement, if such default could reasonably be
expected to have a Material Adverse Effect; or


    (m)       any Obligor conceals any of its Property with the intent to
hinder, delay or defraud any Lender, the Issuing Bank, or the Administrative
Agent with respect to their rights in the Mortgaged Property or any other
Property of the Obligors; or


    (n)       a Material Adverse Effect occurs.


        Section 10.02   Remedies.


    (a)       In the case of an Event of Default other than one referred to in
clauses (e), (f) or (g) of Section 10.01, the Administrative Agent, upon request
of the Required Revolver Lenders, shall, by notice to the Borrower, cancel the
Revolver Commitments (in whole or part) and upon


60

--------------------------------------------------------------------------------




request of Required Lenders, declare the principal amount then outstanding of,
and the accrued interest on, the Loans and all other amounts payable by the
Borrower hereunder and under the Notes (including, without limitation, upon
request of the Required Revolver Lenders, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.09(b)) to be forthwith due and
payable, whereupon such amounts shall be immediately due and payable without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other formalities of any kind, all of which are hereby expressly
waived by the Borrower.


    (b)       In the case of the occurrence of an Event of Default referred to
in clauses (e), (f) or (g) of Section 10.01, the Commitments shall be
automatically canceled and the principal amount then outstanding of, and the
accrued interest on, the Loans and all other amounts payable by the Borrower
hereunder and under the Notes (including without limitation the payment of cash
collateral to secure the LC Exposure as provided in Section 2.09(b)) shall
become automatically immediately due and payable without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower.


(c) All proceeds received after maturity of the Notes, whether by acceleration
or otherwise shall be applied first to reimbursement of expenses and indemnities
provided for in this Agreement and the Security Instruments; second to accrued
interest on the Notes; third to fees; fourth pro rata to principal outstanding
on the Notes and other Indebtedness; fifth to serve as cash collateral to be
held by the Administrative Agent to secure the LC Exposure; and any excess shall
be paid to the Borrower or as otherwise required by any Governmental
Requirement.


        Section 10.03   Gathering Fees; Distributions.


    (a)        Obligors shall be entitled to receive from the producers all
gathering fees, subject however to the liens created under the Security
Instruments, which liens are hereby affirmed and ratified. Automatically upon an
Event of Default under Section 10.01(e), (f) or (g) and upon the occurrence and
during the continuance of any other Event of Default, Administrative Agent may
exercise all rights and remedies granted under the Mortgages, including the
right to obtain possession of all gathering fees then held by Obligors or to
receive directly from the producers all other gathering fees.


    (b)        In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent to collect directly any such gathering fees constitute in
any way a waiver, remission or release of any of its rights under the Mortgages,
nor shall any release of any other proceeds of runs or of any rights of
Administrative Agent to collect other gathering fees.


    (c)        Borrower will upon the instruction of Administrative Agent join
with Administrative Agent in notifying, in writing and accompanied (if
necessary) by certified copies of the Security Instruments, producers of
Hydrocarbons in the Oil and Gas Properties transporting natural gas through the
Pipeline of the existence of the Security Instruments and instructing that all
gathering fees be paid directly to Administrative Agent for the ratable benefit
of the Lenders.


    (d)        Notwithstanding that, under Article VIII of the Pledge,
Assignment and Security Agreement executed by each of the Obligors, as “Debtor”
thereto (herein collectively the “Pledges”), such parties have unconditionally
assigned to Administrative Agent for the ratable benefit of the Lenders all of
the dividends, interest, or other Distributions (as defined therein) paid or
payable in respect of the Collateral covered thereby:


61

--------------------------------------------------------------------------------




    (i)        Until such time as Administrative Agent shall notify such
Obligors to the contrary, Obligors shall be entitled to receive and retain all
such Distributions, subject however to the security interests created under the
Pledges, which liens are hereby affirmed and ratified. Automatically upon an
Event of Default under Section 10.01(e), (f) or (g) and upon the occurrence and
during the continuance of any other Event of Default, Administrative Agent may
exercise all rights and remedies granted under the Pledges, including the right
to obtain possession of all Distributions then held by Obligors or to receive
directly from the Subsidiaries and Partnerships making such payments all future
Distributions attributable to the Collateral.


    (ii)        In no case shall any failure, whether purposed or inadvertent,
by Administrative Agent to collect directly any such Distributions constitute in
any way a waiver, remission or release of any of its rights under the Pledges,
nor shall any release of any other Distributions or of any rights of
Administrative Agent to collect other Distributions thereafter.


    (iii)        Borrower will upon the instruction of Administrative Agent join
with Administrative Agent in notifying in writing to the entities responsible
for making such Distributions of the existence of the Pledges, and instructing
that all Distributions be paid directly to Administrative Agent for the ratable
benefit of the Lenders.



ARTICLE XI
THE ADMINISTRATIVE AGENT

        Section 11.01   Appointment, Powers and Immunities. Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
hereunder and under the Security Instruments with such powers as are
specifically delegated to the Administrative Agent by the terms of this
Agreement and the Security Instruments, together with such other powers as are
reasonably incidental thereto. The Administrative Agent (which term as used in
this sentence and in Section 11.05 and the first sentence of Section 11.06 shall
include reference to its Affiliates and its and its Affiliates’officers,
directors, employees, attorneys, accountants, experts and agents): (i) shall
have no duties or responsibilities except those expressly set forth in the Loan
Documents, and shall not by reason of the Loan Documents be a trustee or
fiduciary for any Lender; (ii) makes no representation or warranty to any Lender
and shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement, or in any certificate
or other document referred to or provided for in, or received by any of them
under, this Agreement, or for the value, validity, effectiveness, genuineness,
execution, effectiveness, legality, enforceability or sufficiency of this
Agreement, any Note or any other document referred to or provided for herein or
for any failure by any of the Obligors or any other Person (other than the
Administrative Agent) to perform any of its obligations hereunder or thereunder
or for the existence, value, perfection or priority of any collateral security
or the financial or other condition of the Borrower, its Subsidiaries or any
other obligor or guarantor; (iii) except pursuant to Section 11.07 shall not be
required to initiate or conduct any litigation of collection proceedings
hereunder; and (iv) shall not be responsible for any action taken or omitted to
be taken by it hereunder or under any other document or instrument referred to
or provided for herein or in connection herewith including its own ordinary
negligence, except for its own gross negligence or willful misconduct. The
Administrative Agent may employ agents, accountants, attorneys and experts and
shall not be responsible for the negligence or misconduct of any such agents,
accountants, attorneys or experts selected by it in good faith or any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such agents, accountants, attorneys or experts. The Administrative Agent may
deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.

62

--------------------------------------------------------------------------------



        Section 11.02   Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, telex, telecopier, telegram
or cable) believed by it to be genuine and correct and to have been signed or
sent by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Administrative Agent.

        Section 11.03   Defaults. The Administrative Agent shall not be deemed
to have knowledge of the occurrence of a Default (other than the non-payment of
principal of or interest on Loans or of fees or failure to reimburse for Letter
of Credit drawings) unless the Administrative Agent has received notice from a
Lender or the Borrower specifying such Default and stating that such notice is a
“Notice of Default”. In the event that the Administrative Agent receives such a
notice of the occurrence of a Default, the Administrative Agent shall give
prompt notice thereof to the Lenders. In the event of a payment Default, the
Administrative Agent shall give each Lender prompt notice of each such payment
Default.

        Section 11.04   Rights as a Lender. With respect to its Commitments and
the Loans made by it and its participation in the issuance of Letters of Credit,
Wachovia Bank, National Association (and any successor acting as Administrative
Agent) in its capacity as a Lender hereunder shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting as the Administrative Agent, and the term “Lender” or “Lenders”
shall, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. Wachovia Bank, National Association (and any
successor acting as Administrative Agent) and its Affiliates may (without having
to account therefor to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust or other business with the
Obligors (and any of their Affiliates) as if it were not acting as the
Administrative Agent, and Wachovia Bank, National Association and its Affiliates
may accept fees and other consideration from the Obligors for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders.

        Section 11.05   Indemnification. The Lenders agree to indemnify the
Administrative Agent and the Issuing Bank ratably in accordance with their
percentage shares for the indemnity matters as described in Section 12.03 to the
extent not indemnified or reimbursed by the Obligors under Section 12.03, but
without limiting the obligations of the Obligors under said Section 12.03 and
for any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent or the Issuing Bank in any way relating to or arising out
of: (i) this Agreement, the Security Instruments or any other documents
contemplated by or referred to herein or the transactions contemplated hereby,
but excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder or (ii) the enforcement of any of the terms of this Agreement,
any Security Instrument or of any such other documents; WHETHER OR NOT ANY OF
THE FOREGOING SPECIFIED IN THIS SECTION 11.05 ARISES FROM THE SOLE OR CONCURRENT
NEGLIGENCE OF THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct of the Administrative Agent or the
Issuing Bank.

        Section 11.06   Non-Reliance on Administrative Agent and other Lenders.
Each Lender acknowledges and agrees that it has, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of the Obligors and its decision to enter into this Agreement, and that
it will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own

63

--------------------------------------------------------------------------------



analysis and decisions in taking or not taking action under this Agreement. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Obligors of this Agreement, the Notes, the
Security Instruments or any other document referred to or provided for herein or
to inspect the properties or books of the Obligors. Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder (including, without limitation,
those materials delivered to the Administrative Agent pursuant to Section 8.01),
the Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the affairs,
financial condition or business of the Obligors (or any of their Affiliates)
which may come into the possession of the Administrative Agent or any of its
Affiliates. In this regard, each Lender acknowledges that Haynes and Boone, LLP
is acting in this transaction as special counsel to the Administrative Agent
only, except to the extent otherwise expressly stated in any legal opinion or
any Loan Document. Each Lender will consult with its own legal counsel to the
extent that it deems necessary in connection with the Loan Documents and the
matters contemplated therein.

        Section 11.07   Action by Administrative Agent. Except for action or
other matters expressly required of the Administrative Agent hereunder, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall (i) receive written instructions from
the Required Lenders or Required Revolver Lenders, as applicable (or all of the
Lenders as expressly required by Section 12.04), specifying the action to be
taken, and (ii) be indemnified to its satisfaction by the Lenders against any
and all liability and expenses which may be incurred by it by reason of taking
or continuing to take any such action. The instructions of the Required Lenders
or Required Revolver Lenders, as applicable (or all of the Lenders as expressly
required by Section 12.04), and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, the Administrative Agent shall take such
action with respect to such Default as shall be directed by the Required Lenders
or Required Revolver Lenders, as applicable (or all of the Lenders as required
by Section 12.04), in the written instructions (with indemnities) described in
this Section 11.07, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interests of the
Lenders. In no event, however, shall the Administrative Agent be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement and the Security Instruments or applicable
law.

        Section 11.08   Resignation or Removal of Administrative Agent. Subject
to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower, and the Administrative Agent may be
removed at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent. Upon the acceptance of
such appointment hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article XI and
Section 12.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent.

64

--------------------------------------------------------------------------------



        Section 11.09   No Other Duties. Notwithstanding anything to the
contrary set forth herein, none of “syndication agent,” “co-documentation
agents,” “co-agents,” “book managers,” “lead managers,” “arrangers,” “lead
arrangers” or “joint lead arrangers” listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Issuing Bank hereunder.

        Section 11.10   Collateral and Guaranty Matters. The Lenders and the
Issuing Bank irrevocably authorize and direct the Administrative Agent:

    (a)        to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments, payment in full of all Obligations (other than contingent
indemnification obligations), the expiration or termination of all Letters of
Credit, and, if any Hedging Agreement remain outstanding, confirmation from each
counterparty thereto known to the Administrative Agent to be party to such
Hedging Agreement that such Person consents to such release, (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) subject to Section 12.04, if approved,
authorized or ratified in writing by the Required Lenders;


    (b)        to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.02(f); and


    (c)        to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.


        Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Sections 11.10.


ARTICLE XII
MISCELLANEOUS

        Section 12.01   Waiver. No failure on the part of the Administrative
Agent or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

        Section 12.02   Notices. All notices and other communications provided
for herein and in the other Loan Documents (including, without limitation, any
modifications of, or waivers or consents under, this Agreement or the other Loan
Documents) shall be given or made by telex, telecopy, courier or U.S. Mail or in
writing and telexed, telecopied, mailed or delivered to the intended recipient
at the “Address for Notices” specified below its name on the signature pages
hereof or in the Loan Documents or, as to any party, at such other address as
shall be designated by such party in a notice to each other party. Except as
otherwise provided in this Agreement or in the other Loan Documents, all such
communications shall be deemed to have been duly given when transmitted, if
transmitted before 1:00 p.m. local time on a Business Day (otherwise on the next
succeeding Business Day) by telex or telecopier and evidence or confirmation of
receipt is obtained, or personally delivered or, in the case of a mailed

65

--------------------------------------------------------------------------------



notice, three (3) Business Days after the date deposited in the mails, postage
prepaid, in each case given or addressed as aforesaid.

        Section 12.03   Payment of Expenses, Indemnities, etc.

    (a)        The Obligors agree:


    (i)       whether or not the transactions hereby contemplated are
consummated, to pay all reasonable expenses of the Administrative Agent in the
administration (both before and after the execution hereof and including advice
of counsel as to the rights and duties of the Administrative Agent and the
Lenders with respect thereto) of, and in connection with the negotiation,
syndication, investigation, preparation, execution and delivery of, recording or
filing of, preservation of rights under, enforcement of, and refinancing,
renegotiation or restructuring of, the Loan Documents and any amendment, waiver
or consent relating thereto (including, without limitation, travel, photocopy,
mailing, courier, telephone and other similar expenses of the Administrative
Agent, the cost of environmental audits, surveys and appraisals at reasonable
intervals, the reasonable fees and disbursements of counsel and other outside
consultants for the Administrative Agent and, in the case of preservation or
enforcement of rights (including restructurings and workouts), the reasonable
fees and disbursements of counsel for the Administrative Agent and any of the
Lenders); and promptly reimburse the Administrative Agent for all amounts
expended, advanced or incurred by the Administrative Agent or the Lenders to
satisfy any obligation of the Obligors under this Agreement or any Security
Instrument, including without limitation, all costs and expenses of foreclosure;


(ii) To indemnify the Administrative Agent and each Lender and each of their
affiliates and each of their officers, directors, employees, representatives,
agents, attorneys, accountants and experts (“Indemnified Parties”) from, hold
each of them harmless against and promptly upon demand pay or reimburse each of
them for, the indemnity matters which may be incurred by or asserted against or
involve any of them (whether or not any of them is designated a party thereto)
as a result of, arising out of or in any way related to (i) any actual or
proposed use by the Borrower or any Guarantor of the proceeds of any of the
loans or letters of credit, (ii) the execution, delivery and performance of the
loan documents, (iii) the operations of the business of the Obligors and their
Subsidiaries, (iv) the failure of the Obligors or any Subsidiary to comply with
the terms of any loan document, or with any governmental requirement, (v) any
inaccuracy of any representation or any breach of any warranty of the Obligors
set forth in any of the loan documents, (vi) the issuance, execution and
delivery or transfer of or payment or failure to pay under any letter of credit,
or (vii) the payment of a drawing under any letter of credit notwithstanding the
non-compliance, non-delivery or other improper presentation of the manually
executed draft(s) and certification(s), (viii) any assertion that the Lenders
were not entitled to receive the proceeds received pursuant to the Security
Instruments, or (ix) any other aspect of the loan documents, including, without
limitation, the reasonable fees and disbursements of counsel and all other
expenses incurred in connection with investigating, defending or preparing to
defend any such action, suit, proceeding (including any investigations,
litigation or inquiries) or claim and INCLUDING ALL INDEMNITY MATTERS ARISING BY
REASON OF THE ORDINARY NEGLIGENCE OF ANY INDEMNIFIED PARTY, but excluding all
indemnity matters arising solely by reason of claims between the Lenders or any
Lender and the Administrative Agent or a Lender’s shareholders against the


66

--------------------------------------------------------------------------------




Administrative Agent or Lender or by reason of the gross negligence or willful
misconduct on the part of the Indemnified Party; and


    (iii)       To indemnify and hold harmless from time to time the Indemnified
Parties from and against any and all losses, claims, cost recovery actions,
administrative orders or proceedings, damages and liabilities to which any such
Person may become subject (i) under any Environmental Law applicable to the
Obligors or any Subsidiary or any of their Properties, including without
limitation, the treatment or disposal of Hazardous Substances on any of their
Properties, (ii) as a result of the breach or non-compliance by any Obligor or
any Subsidiary with any Environmental Law applicable to any Obligor or any
Subsidiary, (iii) due to past ownership by any Obligor or any Subsidiary of any
of their Properties or past activity on any of their Properties which, though
lawful and fully permissible at the time, could result in present liability,
(iv) the presence, use, release, storage, treatment or disposal of Hazardous
Substances on or at any of the Properties owned or operated by any Obligor or
any Subsidiary, or (v) any other environmental, health or safety condition in
connection with the Loan Documents.


    (b)       No Indemnified Party may settle any claim to be indemnified
without the consent of the indemnitor, such consent not to be unreasonably
withheld; provided, that the indemnitor may not reasonably withhold consent to
any settlement that an Indemnified Party proposes, if the indemnitor does not
have the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 12.03.


    (c)       In the case of any indemnification hereunder, the Administrative
Agent or Lender, as appropriate shall give notice to the Obligors of any such
claim or demand being made against the Indemnified Party and the Obligors shall
have the non-exclusive right to join in the defense against any such claim or
demand provided that if any Obligor provides a defense, the Indemnified Party
shall bear its own cost of defense unless there is a conflict between the
Obligors and such Indemnified Party.


    (d)       The foregoing indemnities shall extend to the Indemnified Parties
notwithstanding the sole or concurrent negligence of every kind or character
whatsoever, whether activeor passive, whether an affirmative act or an omission,
including without limitation, alltypes of negligent conduct identified in the
Restatement (Second) of Torts of one or more of the Indemnified Parties or by
reason of strict liability imposed without faulton any one or more of the
Indemnified Parties. To the extent that an Indemnified Party is found to have
committed an act of gross negligence or willful misconduct, this contractual
obligation of indemnification shall continue but shall only extend to the
portion of the claim that is deemed to have occurred by reason of events other
than the gross negligence or willful misconduct of the Indemnified Party.


    (e)       The Obligors’ obligations under this Section 12.03 shall survive
any termination of this Agreement and the payment of the Notes and shall
continue thereafter in full force and effect.


    (f)       The Obligors shall pay any amounts due under this Section 12.03
within thirty (30) days of the receipt by the Obligors of notice of the amount
due.


        Section 12.04   Amendments, Etc.No amendment or waiver of any provision
of this Agreement or the Notes or any other Loan Document (excluding Hedging
Agreements), nor consent to

67

--------------------------------------------------------------------------------



any departure by the Borrower or any other Obligor therefrom, shall in any event
be effective unless the same shall be in writing and signed by the Required
Lenders (or by the Administrative Agent on their behalf upon its receipt of the
consent thereof) and the Borrower or the applicable Obligor, as the case may be,
and acknowledged by the Administrative Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:


    (a)       waive any of the conditions specified in Section 6.01 or, in the
case of the Initial Extension of Credit, Section 6.02, without the written
consent of each Lender (other than any Lender that is, at such time, a
Defaulting Lender);


    (b)       extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Article X) without the written consent of such
Lender or extend or increase the amount of the aggregate Commitments under
either Facility without the written consent of Lenders having more than 66-2/3%
of the sum of (i) the unused portion, if any, of the Commitments under the
applicable Facility plus (ii) the total outstanding amount of the Commitments
under the applicable Facility, in each case, at such time;


    (c)       postpone any date scheduled for any payment of principal or
interest under this Agreement (including any principal due pursuant to a
mandatory prepayment required pursuant to Section 2.07(b)), or any date fixed by
the Administrative Agent for the payment of fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;


    (d)       reduce or forgive the principal of (including any principal due
pursuant to a mandatory prepayment required pursuant to Section 2.07(b)), or the
rate of interest specified herein on, any Loan or unreimbursed amounts under
Letters of Credit, or (subject to clause (iii) of the second proviso to this
Section 12.04) any fees or other amounts payable hereunder (except as set forth
in subsection (1) of this Section 12.04 or under any other Loan Document, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Margin that
would result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the written consent of the Required Lenders shall
be necessary (i) to amend the definition of “Post-Default Rate” or to waive any
obligation of the Borrower to pay interest at the Post-Default Rate or (ii) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or advance under any Letter of Credit or to reduce any fee payable
hereunder;


    (e)       change the order of application of any reduction in the
Commitments or any prepayment of Loans between the Facilities from the
application thereof set forth in the applicable provisions of Section 2.07(a)
and (b) respectively, in any manner that materially and adversely affects the
Lenders under such Facilities or require the permanent reduction of the Revolver
Facility at any time when all or a portion of the Term Loan Facility remains in
effect without the written consent of each such Lender directly affected
thereby;


    (f)       change (i) any provision of Section 4.05(b) that would alter the
pro rata sharing of payments required thereby or this Section 12.04 without the
written consent of each Lender, (ii) the definition of “Required Lenders”
without the written consent of each Lender, (iii) the definition of “Percentage
Share” or “Required Revolver Lenders” without the written consent of each
Revolver Lender, or (iv) any other provision hereof specifying the number or
percentage of


68

--------------------------------------------------------------------------------




Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;


    (g)       amend the definition of “Indebtedness” without the written consent
of each Lender or Affiliate thereof party to a Hedging Agreement with the
Borrower or any other Obligor;


    (h)       amend Section 9.07(d) without the written consent of each Lender
or Affiliate thereof party to Hedging Agreements with the Borrower or any other
Obligor;


    (i)       release any Guarantor from the Guaranty Agreement executed by such
Guarantor without the written consent of each Lender; or


    (j)       release any material portion of the Collateral, except as
otherwise provided in Section 11.10, without the written consent of each Lender.


        Section 12.05   Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

        Section Section 12.06  Assignments and Participations.


    (a)        The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Obligor may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


    (b)        Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in Letters of Credit) at the
time owing to it); provided, that:


    (i)        except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $1,000,000 unless
each of the Administrative Agent and, so long as no Event of Default


69

--------------------------------------------------------------------------------




has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed);


    (ii)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;


    (iii)        any assignment of a Commitment must be approved by the
Administrative Agent and the Issuing Bank unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and


    (iv)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.06, 5.01, 5.04, and 12.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


    (c)       The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its Principal Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and LC Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by each of the
Borrower and the Issuing Bank at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.


    (d)       Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion


70

--------------------------------------------------------------------------------




of its Commitment and/or the Loans (including such Lender’s participations in
Letters of Credit, if applicable) owing to it); provided, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Issuing Bank shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.


any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.04 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.06, 5.01 and 5.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 4.05 as though it were a Lender, provided,
that such Participant agrees to be subject to Section 4.01 as though it were a
Lender.


    (e)       A Participant shall not be entitled to receive any greater payment
under Section 4.06, 5.01 or 5.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 4.06 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 4.06
as though it were a Lender.


    (f)       Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided, that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


    (g)       The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


    (h)       Notwithstanding anything to the contrary contained herein, if at
any time Wachovia assigns all of its Commitment and Loans pursuant to subsection
(b) above, Wachovia may, upon 30 days’ notice to the Borrower and the Lenders,
resign as Issuing Bank. In the event of any such resignation as Issuing Bank,
the Borrower shall be entitled to appoint from among the Lenders a successor
Issuing Bank hereunder; provided however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Wachovia as Issuing
Bank. If Wachovia resigns as Issuing Bank, it shall retain all the rights and
obligations of the Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Bank and all
LC Exposure with respect thereto (including the right to require the Revolver


71

--------------------------------------------------------------------------------




Lenders to make Base Rate Loans or fund risk participations in unreimbursed
amounts pursuant to Section 2.09(c)).


        Section 12.07   Invalidity. In the event that any one or more of the
provisions contained in any of the Loan Documents shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of the Notes, this
Agreement or any other Loan Document.

        Section 12.08   Counterparts. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart.

        Section 12.09 References, Use of Word “Including”. The words
“herein,”“hereof,” “hereunder” and other words of similar import when used in
this Agreement refer to this Agreement as a whole, and not to any particular
article, section or subsection. Any reference herein to a Section or Article
shall be deemed to refer to the applicable Section or Article of this Agreement
unless otherwise stated herein. Any reference herein to an exhibit, schedule, or
other attachment shall be deemed to refer to the applicable exhibit, schedule,
or other attachment attached hereto unless otherwise stated herein. The words
“including,”“includes” and words of similar import mean “including, without
limitation.”

        Section 12.10   Survival. The obligations of the parties under
Section 4.06, Article V, and Sections 11.05 and 12.03 shall survive the
repayment of the Loans and the termination of the Commitments. To the extent
that any payments on the Indebtedness or proceeds of any collateral are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver or other
Person under any bankruptcy law, common law or equitable cause, then to such
extent, the Indebtedness so satisfied shall be revived and continue as if such
payment or proceeds had not been received and the Administrative Agent’s and the
Lenders’ Liens, security interests, rights, powers and remedies under this
Agreement and each Security Instrument shall continue in full force and effect.
In such event, each Security Instrument shall be automatically reinstated and
the Obligors shall take such action as may be reasonably requested by the
Administrative Agent and the Lenders to effect such reinstatement.

        Section 12.11   Captions. Captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.

        Section 12.12   NO ORAL AGREEMENTS. The Loan Documents embody the entire
agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof. The Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

        Section 12.13   GOVERNING LAW, SUBMISSION TO JURISDICTION.


    (a)       This Agreement and the Notes shall be governed by, and construed
in accordance with, the Law of the State of New York (without giving effect to
its conflicts of law rules other than Section 5-1401 of the New York General
Obligation Law) and applicable federal law; and the Administrative Agent and the
Lenders shall retain all rights arising under federal law.


72

--------------------------------------------------------------------------------




    (b)       Any legal action or proceeding with respect to the Loan Documents
shall be brought in the courts of the State of New York or of the United States
of America for the Southern District of New York, and, by execution and delivery
of this Agreement, the Borrower and each Guarantor hereby accepts for itself and
(to the extent permitted by Law) in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each of the Borrower
and each Guarantor hereby irrevocably waives any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions. This submission to
jurisdiction is non-exclusive and does not preclude the Administrative Agent or
any Lender from obtaining jurisdiction over the Borrower or any Guarantor in any
court otherwise having jurisdiction.


    (c)       The Borrower and each Guarantor hereby irrevocably designates CT
Corporation System located at 111 Eighth Avenue, 13th Floor, New York, New York,
10011, or other agent acceptable to the Administrative Agent, as the designee,
appointee and agent of the Borrower and each Guarantor to receive, for and on
behalf of the Borrower and each Guarantor, service of process in such respective
jurisdictions in any legal action or proceeding with respect to the Loan
Documents. It is understood that a copy of such process served on such
Administrative Agent will be promptly forwarded by overnight courier to the
Borrower and the relevant Guarantor at their addresses set forth under its
signature below, but the failure of the Borrower or such Guarantor to receive
such copy shall not affect in any way the service of such process. The Borrower
and each Guarantor further irrevocably consents to the service of process of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to each of the
Borrower and any Guarantor at its said address, such service to become effective
thirty (30) days after such mailing.


    (d)       Nothing herein shall affect the right of the Administrative Agent
or any Lender or any holder of a Note to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Borrower or any Guarantor in any other jurisdiction.


    (e)       The Borrower, each Guarantor and each Lender hereby (i)
irrevocably and unconditionally waive, to the fullest extent permitted by law,
trial by jury in any legal action or proceeding relating to this Agreement or
any Security Instrument and for any counterclaim therein; (ii) irrevocably
waive, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any such litigation any special, exemplary, punitive or
consequential damages, or damages other than, or in addition to, actual damages;
(iii) certify that no party hereto nor any representative of the Administrative
Agent or counsel for any party hereto has represented, expressly or otherwise,
or implied that such party would not, in the event of litigation, seek to
enforce the foregoing waivers, and (iv) acknowledge that it has been induced to
enter into this agreement, the security instruments and the transactions
contemplated hereby and thereby by, among other things, the mutual waivers and
certifications contained in this Section 12.13.


        Section 12.14   USA PATRIOT Act Notice. Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other

73

--------------------------------------------------------------------------------



information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

        Section 12.15   Interest. It is the intention of the parties hereto to
conform strictly to Applicable Usury Laws regarding the use, forbearance or
detention of the indebtedness evidenced by this Agreement, the Notes and the
other Loan Documents, whether such laws are now or hereafter in effect,
including the laws of the United States of America or any other jurisdiction
whose laws are applicable, and including any subsequent revisions to or judicial
interpretations of those laws, in each case to the extent they are applicable to
this Agreement, the Notes and the other Loan Documents (the “Applicable Usury
Laws”). Accordingly, if any acceleration of the maturity of the Notes or any
payment by Borrower or any other Person produces a rate in excess of the Highest
Lawful Rate or otherwise results in Borrower or such other Person being deemed
to have paid any interest in excess of the Maximum Amount, as hereinafter
defined, or if any Lender shall for any reason receive any unearned interest in
violation of any Applicable Usury Laws, or if any transaction contemplated
hereby would otherwise be usurious under any Applicable Usury Laws, then, in
that event, regardless of any provision contained in this Agreement or any other
Loan Document or other agreement or instrument executed or delivered in
connection herewith, the provisions of this Section 12.14 shall govern and
control, and neither Borrower nor any other Person shall be obligated to pay, or
apply in any manner to, any amount that would be excessive interest. No Lender
shall ever be deemed to have contracted for or be entitled to receive, collect,
charge, reserve or apply as interest on any Loan (whether termed interest
therein or deemed to be interest by judicial determination or operation of law),
any amount in excess of the Highest Lawful Rate, and, in the event that such
Lender ever receives, collects, or applies as interest any such excess, such
amount which would be excessive interest shall be applied as a partial
prepayment of principal and treated hereunder as such, and, if the principal
amount of the applicable Loans are paid in full, any remaining excess shall
forthwith be paid to Borrower. In determining whether or not the interest
contracted for, received, collected, charged reserved, paid or payable,
including under any specific contingency, exceeds the Highest Lawful Rate,
Borrower and each Lender shall, to the maximum extent permitted under applicable
law, (i) characterize any non-principal payment (other than payments which are
expressly designated as interest payments hereunder) as an expense or fee rather
than as interest, (ii) exclude voluntary pre-payments and the effect thereof,
and (iii) amortize and spread the total amount of interest throughout the entire
stated term of the Loans so that the interest rate is uniform throughout such
term; provided that if the Loans are paid in full prior to the end of the full
contemplated term hereof, and if the interest received for the actual period of
existence thereof exceeds the Highest Lawful Rate, if any, then the Lenders
shall refund to Borrower the amount of such excess, or credit the amount of such
excess against the aggregate unpaid principal balance of all Loans made by
Lender. As used herein, the term “Maximum Amount” means the maximum nonusurious
amount of interest which may be lawfully contracted for, reserved, charged,
collected or received by Lender in connection with the indebtedness evidenced by
this Agreement, the Notes and other Loan Documents under all Applicable Usury
Laws. Texas Finance Code, Chapter 346, which regulates certain revolving loan
accounts and revolving tri-party accounts, shall not apply to any revolving loan
accounts created under, or apply in any manner to, the Note, this Agreement or
the other Loan Documents.

        Section 12.16   Confidentiality. In the event that the Borrower provides
to the Administrative Agent or the Lenders written confidential information
belonging to the Borrower, if the Borrower shall denominate such information in
writing as “confidential,” the Administrative Agent and the Lenders shall
thereafter maintain such information in confidence in accordance with the
standards of care and diligence that each utilizes in maintaining its own
confidential information. This obligation of confidence shall not apply to such
portions of the information which (i) are in the public domain, (ii) hereafter
become part of the public domain without the Administrative Agent or the Lenders
breaching their obligation of confidence to the Borrower, (iii) are previously
known by the Administrative Agent or the Lenders from some source other than the
Borrower, (iv) are hereafter developed by the Administrative Agent or the

74

--------------------------------------------------------------------------------



        Lenders without using the Borrower’s information, (v) are hereafter
obtained by or available to the Administrative Agent or the Lenders from a third
party who owes no obligation of confidence to the Borrower with respect to such
information or through any other means other than through disclosure by the
Borrower, (vi) are disclosed with the Borrower’s consent, (vii) must be
disclosed either pursuant to any Governmental Requirement or to Persons
regulating the activities of the Administrative Agent or the Lenders, provided
Administrative Agent and Lenders shall endeavor to provide notice to the
Borrower as soon as practicable in the event Borrower desires to enjoin the
disclosure of such information, however, failure of Administrative Agent or
Lenders to provide such prior notice to Borrower shall not give rise to any
claim or cause of action by Borrower or any Obligor against Administrative Agent
or such Lenders, or (viii) as may be required by law or regulation or order of
any Governmental Authority in any judicial, arbitration or governmental
proceeding. Further, the Administrative Agent or a Lender may disclose any such
information to any other Lender, any independent petroleum engineers or
consultants, any independent certified public accountants, any legal counsel
employed by such Person in connection with this Agreement or any Security
Instrument, including without limitation, the enforcement or exercise of all
rights and remedies thereunder, or any assignee or participant (including
prospective assignees and participants) in the Loans; provided, however, that
the Administrative Agent or the Lenders shall receive a confidentiality
agreement from the Person to whom such information is disclosed such that said
Person shall have the same obligation to maintain the confidentiality of such
information as is imposed upon the Administrative Agent or the Lenders
hereunder. Notwithstanding anything to the contrary provided herein, this
obligation of confidence shall cease three (3) years from the date the
information was furnished, unless the Borrower requests in writing at least
thirty (30) days prior to the expiration of such three year period, to maintain
the confidentiality of such information for an additional three year period. The
Borrower waives any and all other rights it may have to confidentiality as
against the Administrative Agent and the Lenders arising by contract, agreement,
statute or law except as expressly stated in this Section 12.15.

        The parties hereto have caused this Agreement to be duly executed as of
the day and year first above written.

        Section 12.17   Restatement of Existing Credit Agreement. The parties
hereto agree that, on the Closing Date, after all conditions precedent set forth
in Section 6.01 have been satisfied or waived: (i) the Indebtedness (as defined
in this Agreement) represents, among other things, the restatement, renewal,
amendment, extension, and modification of the “Indebtedness” (as defined in the
Existing Credit Agreement); (ii) this Agreement is intended to, and does hereby,
restate, renew, extend, amend, modify, supersede, and replace the Existing
Credit Agreement in its entirety; (iii) the Notes, if any, executed pursuant to
this Agreement amend, renew, extend, modify, replace, restate, substitute for,
and supersede in their entirety (but do not extinguish the Indebtedness arising
under) the promissory notes issued pursuant to the Existing Credit Agreement,
which existing promissory notes shall be returned to Administrative Agent
promptly after the Closing Date, marked “renewed and replaced”; (iv) the
Security Instruments executed pursuant to this Agreement amend, renew, extend,
modify, replace, restate, substitute for, and supersede in their entirety (but
do not extinguish or impair the collateral security created or evidenced by) the
“Security Instruments” executed and delivered pursuant to the Existing Credit
Agreement; (v) each Guaranty Agreement executed pursuant to this Agreement
amends, renews, extends, modifies, replaces, restates, substitutes for, and
supersedes in its entirety (but does not extinguish or impair the Indebtedness
guaranteed by) the Guaranty Agreement executed by the applicable Guarantor, as
the case may be, executed and delivered pursuant to the Existing Credit
Agreement; and (vi) the entering into and performance of their respective
obligations under the Loan Documents and the transactions evidenced hereby do
not constitute a novation nor shall they be deemed to have terminated,
extinguished, or discharged the “Indebtedness” under the Existing Credit
Agreement, the Security Instruments, the Guaranty Agreements, or the other Loan
Documents (or the collateral security therefor),

75

--------------------------------------------------------------------------------



all of which Indebtedness and Collateral shall continue under and be governed by
this Agreement and the other Loan Documents, except as expressly provided
otherwise herein.

[The remainder of this page intentionally left blank. Signatures begin on the
next page.]

76

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned, with the intent of being legally
bound hereby, have caused this Agreement to be executed this ___ day of July,
2004.


ATTEST: BORROWER:   ATLAS PIPELINE PARTNERS, L.P.,   a Delaware limited
partnership (SEAL)   By:________________________   Name:_______________________
By:_________________________ Title:________________________
Name:_________________________











[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned, with the intent of being legally
bound hereby, have caused this Revolver Note to be executed this ___ day of
July, 2004.


        ATLAS PIPELINE NEW YORK, LLC,   a Pennsylvania limited liability company
    By:  Atlas Pipeline Operating Partnership, L.P.,           a Delaware
limited partnership           and its sole member              By:   Atlas
Pipeline Partners GP, LLC                     a Delaware limited liability
company                     and its sole general partner                       
By:                      Name:                      Title:

        ATLAS PIPELINE OHIO, LLC,   a Pennsylvania limited liability company    
By:  Atlas Pipeline Operating Partnership, L.P.,           a Delaware limited
partnership           and its sole member              By:   Atlas Pipeline
Partners GP, LLC                     a Delaware limited liability company  
                  and its sole general partner                        By:  
                   Name:                      Title:







[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

--------------------------------------------------------------------------------




        ATLAS PIPELINE PENNSYLVANIA, LLC,   a Pennsylvania limited liability
company     By:  Atlas Pipeline Operating Partnership, L.P.,           a
Delaware limited partnership           and its sole member              By:  
Atlas Pipeline Partners GP, LLC                     a Delaware limited liability
company                     and its sole general partner                       
By:                      Name:                      Title:

        ATLAS PIPELINE OPERATING PARTNERSHIP, L.P.,   a Delaware limited
partnership              By:   Atlas Pipeline Partners GP, LLC  
                  a Delaware limited liability company                     and
its sole general partner                        By:                      Name:  
                   Title:

        SPECTRUM FIELD SERVICES LLC,   a Delaware limited liability company    
By:  Atlas Pipeline Operating Partnership, L.P.,           a Delaware limited
partnership           and its sole member              By:   Atlas Pipeline
Partners GP, LLC                     a Delaware limited liability company  
                  and its sole general partner                        By:  
                   Name:                      Title:





--------------------------------------------------------------------------------




      ADMINISTRATIVE AGENT, ISSUING BANK   AND A LENDER     WACHOVIA BANK,
NATIONAL ASSOCIATION,   as Administrative Agent and an Increasing Lender     By:
          Name:  Russell T. Clingman           Title:  Director       Lending
Office for Base Rate Loans and   LIBOR Loans and Address for Notices:    
Wachovia Bank, National Association   1001 Fannin, Suite 2255   Houston, Texas
77002   Telecopier No.: 713-650-6354   Telephone No.: 713-346-2716  
Attention: Russell Clingman














[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

--------------------------------------------------------------------------------




        LENDERs:   KEYBANK NATIONAL ASSOCIATION,   as a Lender     By:         
 Name:           Title:















[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

--------------------------------------------------------------------------------




        BANK OF OKLAHOMA N.A.,   as a Lender     By:           Name:         
 Title:














[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

--------------------------------------------------------------------------------




        WELLS FARGO BANK, N.A.,   as a Lender     By:           Name:         
 Title:














[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

--------------------------------------------------------------------------------




        FLEET NATIONAL BANK,   as a Lender     By:           Name:           














[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

--------------------------------------------------------------------------------




        FORTIS CAPITAL CORP.,   as a Lender     By:           Name:         
 Title:














[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

--------------------------------------------------------------------------------




        GUARANTY BANK,   as a Lender     By:           Name:           Title:














[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

--------------------------------------------------------------------------------




        BANK OF SCOTLAND,   as a Lender     By:           Name:           Title:














[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

--------------------------------------------------------------------------------




        COMERICA BANK,   as a Lender     By:           Name:           Title:














[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

--------------------------------------------------------------------------------




        WESTLB AG, NEW YORK BRANCH,   as a Lender     By:           Name:  
        Title:














[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

--------------------------------------------------------------------------------




        COMPASS BANK,   as a Lender     By:           Name:           Title:














[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

--------------------------------------------------------------------------------




        UFJ BANK LIMITED, NEW YORK BRANCH,   as a Lender     By:           Name:
          Title:














[SIGNATURE PAGE TO THE CREDIT AGREEMENT]

--------------------------------------------------------------------------------


